 



Exhibit 10.7
SETTLEMENT AGREEMENT
               This settlement agreement (“Settlement Agreement”), dated this
14th day of August, 2007, is entered into by and among Index Corporation, a
Delaware corporation (“Purchaser”), American Medical Systems, Inc., a Delaware
corporation (“Parent”) and Laserscope, a California corporation (“Seller” and
collectively with Purchaser and Parent, the “Parties”).
               WHEREAS, the Parties are party to an Asset Purchase Agreement
dated November 30, 2006 (the “Purchase Agreement”) pursuant to which Purchaser
acquired from Seller certain assets related to Seller’s aesthetics business. All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed such term in the Purchase Agreement.
               WHEREAS, Section 1.5 of the Purchase Agreement contemplates that
the purchase price for the Purchased Assets is to be adjusted after the Closing.
               WHEREAS, in connection with the Purchase Agreement, Purchaser and
Seller entered into a Product Supply Agreement dated January 16, 2007 (the
“PSA”) and wish to amend certain terms of such agreement as more fully set forth
herein.
               WHEREAS, the Parties wish to enter into this Settlement Agreement
to document their full and final agreement as to the amount of the adjustment
contemplated by Section 1.5 of the Purchase Agreement, to amend the PSA and to
set forth their mutual understanding as to certain other matters.
               NOW, THEREFORE, in consideration of the promises herein made and
other good and valuable consideration, it is hereby agreed as follows:

1.   Purchase Price Adjustment

  (a)   The Parties agree that pursuant to the provisions of Section 1.5 of the
Purchase Agreement, Purchaser will make an additional payment to Parent in the
amount of $1,150,000 (the “Adjustment Amount”), as set forth in subsection
(b) below, which will be the sole and final adjustment to the Purchase Price
under Section 1.5 of the Purchase Agreement. There will be no further
adjustments to the Purchase Price relating to the Cash of the Subsidiaries or
any other adjustment factor called for under Section 1.5 of the Purchase
Agreement or as a result of the audit of the historical financial statements of
the Aesthetics Business.     (b)   Purchaser will pay to Parent the Adjustment
Amount by making weekly payments beginning on August 16, 2007 and continuing on
the Thursday of each week thereafter for one year for a total of 52 payments.
The amount of each such payment will be equal to $22,115.38 (1/52 of the
Adjustment Amount). If any scheduled payment date is not a business day, then
the applicable payment will be due on the first business day thereafter. All
payments shall be made by wire transfer of immediately available funds.

 



--------------------------------------------------------------------------------



 



  (c)   The parties agree that the initial purchase price allocation set forth
in Schedule 1.6 to the Purchase Agreement is superseded and replaced with
Schedule 1.6 attached hereto.

2.   Product Supply Agreement.

  (a)   Attached hereto as Exhibit A are purchase orders (the “Purchase Orders”)
from Purchaser for Products (as defined in the PSA), which supersede and replace
in the entirety any and all forecasts or purchase orders previously delivered by
Purchaser under the PSA. Purchaser will not submit, and Seller will not accept,
any further purchase orders or forecasts under the PSA. Seller will build and
deliver Products only pursuant to the foregoing purchase orders. Attached hereto
as Exhibit B is a schedule of Products, hand pieces and service parts (the
“Accessories Purchase Orders”) that Seller will deliver to Purchaser prior to
October 16, 2007. All of the delivery dates set forth in the Purchase Orders and
the Accessories Purchase Orders may be delayed by Seller in its discretion
except for the delivery dates related to the Gemini products; provided, however,
that in no event shall such delivery date be delayed by more than ninety
(90) days following the delivery date set forth in such Purchase Order.     (b)
  In accordance with the terms of the Letter Agreement between Parent and
Purchaser, dated June 27, 2007, as amended on July 31, 2007 and August 6, 2007
(as so amended, the “Letter Agreement”), the payment terms for (i) all Products
sold to Purchaser under the PSA and the purchase order attached hereto as
Exhibit A, and (ii) the hand pieces and service parts listed on Exhibit B shall
be cash in advance or via a confirmed letter of credit (with Seller being
entitled to immediately draw on such letter of credit upon shipment of
Products), and Section 3.2 of the PSA is hereby amended to reflect the
foregoing. Purchaser will pay to Seller, by wire transfer in immediately
available funds, against outstanding invoices under the PSA, plus accrued
interest, the following amounts: (i) $100,000 on each of August 23, 2007 and
August 30, 2007; and (ii) $150,000 on each of September 6, 2007, September 13,
2007, September 20, 2007, and September 27, 2007. The foregoing payment schedule
shall supersede and replace the weekly payment schedule in the Letter Agreement,
and Parent and Seller waive Purchaser’s prior breach of the weekly payment
schedule in the Letter Agreement. Seller will apply these payments first to
invoices (both invoiced amount and accrued interest) that have been outstanding
the longest. Purchaser will pay the remaining balance of all outstanding
invoices under the PSA in full, plus accrued interest, upon the earlier of
(a) two (2) business days following the closing of its contemplated equity
financing of approximately $5 million (“Equity Investment”) or (b) August 31,
2007; provided that, if it shall be a condition to the Equity Financing that an
exemption from the Nasdaq stockholder approval requirements with respect to
issuances of greater than 20% of the Company’s outstanding securities under Rule
4350(i) be obtained pursuant to Rule 4350(i)(2), such date shall be extended to
September 28, 2007.

2



--------------------------------------------------------------------------------



 



  (c)   Parent agrees that the listing of work-in-process, raw and packaging
materials, and service, replacement and accessory parts used to build the
Gemini, Venus, Aura, Lyra and Solis products (subject to the last sentence in
this Section 2(c), the “Parts Inventory”) attached hereto as Exhibit C
accurately represents the item numbers, product classifications and the actual
unit costs thereof. Purchaser will receive 63.4% of all parts included in the
Parts Inventory that are identified as “Greenlight/Gemini Common” in Exhibit C
and 100% of all other parts included in the Parts Inventory. Seller will deliver
the Parts Inventory to Purchaser at Seller’s facility in San Jose, California by
part and quantity requested by Purchaser at mutually agreeable times during the
remaining term of the PSA; provided, however, that Seller shall retain
possession of such Parts Inventory as is necessary to allow it to build Products
to be delivered to Seller under the purchase orders referred to in Section 2(a)
after termination or expiration of the PSA and shall deliver any such remaining
Parts Inventory after delivery such Products. Title to the Parts Inventory shall
pass to Purchaser upon the earlier of delivery of such inventory to Purchaser or
termination or expiration of the PSA. Purchaser shall confirm the parts and
quantities of Parts Inventory being delivered at the time of delivery at
Seller’s facility in San Jose, California. Except as set forth in the preceding
sentence, a physical count of the Inventory contemplated by Section 7.3(c) of
the PSA will not be conducted. Notwithstanding anything in this Agreement or the
PSA to the contrary, the Parts Inventory does not include, and Seller will not
sell to Purchaser, such quantity of work-in-process, and raw materials
sufficient to allow Seller to build up to 35 Aura products, and Seller shall
retain ownership and possession of such items that would otherwise be included
in the definition of Parts Inventory but for this sentence, even though such
items are included in the quantities set forth on Exhibit C.     (d)   The
pricing currently in effect under the PSA will remain in effect for the duration
of the PSA and for purchase of Products and Parts Inventory thereafter
notwithstanding anything to the contrary in Section 3.1 of the PSA. For purposes
of clarity, the pricing currently in effect does not include the 20% markup
referred to in Section 3.1 of the PSA.     (e)   The PSA shall terminate on
October 16, 2007 unless terminated earlier in accordance with the provisions of
the PSA, as amended by this Settlement Agreement. Notwithstanding the foregoing
sentence, the provisions of Sections 2.5, 2.6, 2.8, 2.10, 5.1 and 5.2 of the PSA
shall continue to apply to Products (if any) sold to Purchaser after the
termination of the PSA pursuant to the purchase orders referred to in Section
2(a). Section 7.1 of the PSA is hereby amended to reflect the foregoing
sentences.     (f)   The purchase price for the Product Inventory (as defined in
the PSA) to be purchased by Purchaser pursuant to Section 7.3(c) of the PSA
after the expiration or termination of the PSA shall be $4,059,557 (the “Final
Product Inventory Payment”), consisting of:

3



--------------------------------------------------------------------------------



 



  (i)   $3,700,000 (the “Parts Inventory Amount”) for Parts Inventory delivered
upon or prior to expiration or termination of the PSA, and;     (ii)   $359,557
for service parts delivered on or about March 9, 2007.

      Subject to subsections (g) and (h) below, the Final Product Inventory
Payment shall be payable in thirty-nine (39) equal weekly installments,
beginning on January 3, 2008 and continuing on the Thursday of each week
thereafter through and including September 25,2008, in the amount of $110,185,
which includes interest on the unpaid balance of the Final Product Inventory
Payment at the rate of 10% per annum from the date that the PSA terminates or
expires. If any scheduled payment date is not a business day, then the
applicable payment will be due on the first business day thereafter. All
payments shall be made by wire transfer of immediately available funds.     (g)
  In the event that Purchaser increases its Borrowing Capacity (as defined
below) under any credit facility that is senior to Purchaser’s payment
obligations hereunder to Seller, either with its current senior lender,
Mid-Peninsula Bank –part of Greater Bay Bank N.A, or any subsequent senior
lender, to more than $12 million (the amount of Borrowing Capacity in excess of
$12 million being the “Increased Capacity”), either prior to Purchaser’s
acquisition of the Product Inventory or at any time thereafter while payments
are due under Sections l(b) or 2(f), then Purchaser shall pay at the time of
acquisition of the Product Inventory, or if such Increased Capacity becomes
available after the date of such acquisition, then at the time such Increased
Capacity becomes available, an amount equal to 50% of such Increased Capacity.
Such payment shall be applied to the payments otherwise due under Sections l(b)
or 2(f) in the inverse order of maturity beginning with the last payment then
due. “Borrowing Capacity” shall mean the maximum amount that Purchaser is
permitted to borrow under its credit facility then in effect, less (i) any
amount that is not available to borrow due to borrowing base limitations under
the credit facility and (ii) any minimum cash restriction imposed by the lender,
including segregated cash deposits or other balances that must be maintained at
the lender.     (h)   Notwithstanding the foregoing subsections (f) and (g), in
the event that the date on which Seller is obligated to sell the Product
Inventory to Purchaser under Section 7.3(c) of the PSA occurs in a Payment
Blockage Period (as defined in the Subordination Agreement by and between
Mid-Peninsula Bank — part of Greater Bay Bank N.A, Parent, Seller and Purchaser
dated the date hereof (the “Subordination Agreement”)), then Purchaser agrees to
pay to Seller the entire purchase price for the Product Inventory purchased
pursuant to Section 7.3(c) within three (3) business days from the date of sale
or as soon thereafter as permitted by the Subordination Agreement.     (i)  
Section 7.3(c)(ii) of the PSA is hereby deleted from the PSA and shall be of no
further force or effect.

4



--------------------------------------------------------------------------------



 



  (j)   Simultaneously with the execution and delivery of this Settlement
Agreement, Seller is executing and delivering to Purchaser a signed
representation letter to Purchaser’s independent registered public accountants,
which such representation letter is attached as Exhibit D hereto.     (k)   The
above sections (a) — (j) constitute an amendment to the PSA under Section 9.3(a)
of the PSA.     3.   Cross-Default.

  (a)   The occurrence of an Event of Default under the terms of the Senior Debt
(as defined in the Subordination Agreement) or any other agreement between the
Purchaser and the lender of the Purchaser’s senior debt, which is not cured by
Purchaser within the applicable cure period or waived by such lender within
30 days, or the issuance of a Payment Blockage Notice (as defined in the
Subordination Agreement) to Seller shall be deemed to be a breach of this
Settlement Agreement.     (b)   Simultaneously with the execution of this
Settlement Agreement, Purchaser is entering into a security agreement with
Seller and Parent (the “Security Agreement”). Any breach by Purchaser of any
provision of this Settlement Agreement, the Letter Agreement or the occurrence
of an Event of Default under the Security Agreement shall constitute an
immediate default under both the Security Agreement and PSA and the thirty
(30) day cure period referenced under Section 7.2(b) of the PSA shall not apply.
Any breach of this Settlement Agreement, the Letter Agreement or the PSA or the
occurrence of an Event of Default under the Security Agreement shall, subject to
the terms of the Subordination Agreement, entitle Parent and Seller to any and
all remedies available to them under the Security Agreement, the PSA, this
Settlement Agreement, at law and in equity, including, but not limited to, the
right to terminate the PSA immediately upon written notice to Purchaser with no
additional notice period or opportunity to cure and the right to declare all
amounts due hereunder and the Letter Agreement to be immediately due and payable
in full.

     4. French Personnel. Purchaser agrees to pay 50% of Parent’s (or its
affiliate’s) out of pocket costs, including severance costs and reasonable
attorneys’ fees, relating to the termination of the employment of Kristine
Hautekiet. The parties acknowledge that Parent’s affiliate will implement such
termination. Such amount will be paid by Purchaser within fifteen days of Parent
delivering a request for such payment along with supporting documentation.
     5. Parent and Seller Release; Parent and Seller Representations and
Warranties.

  (a)   Except with respect to payments due hereunder or the Letter Agreement or
breaches of this Settlement Agreement, each of Parent and Seller, for and

5



--------------------------------------------------------------------------------



 



      on behalf of itself and its employees, officers, directors, shareholders,
affiliates, representatives, predecessors, successors and assigns (collectively,
the “Seller Releasing Parties”), hereby fully and forever release and discharge
Purchaser and its affiliates from any and all claims, liabilities, demands,
damages, rights, actions or causes of action, whether fixed or contingent,
liquidated or unliquidated, direct or indirect, known or unknown (“Claims”),
which any Seller Releasing Party has or may have in any way relating to, arising
out of, or involving (i) any amounts due any Seller Releasing Party under
Sections 1.4 or 1.5 of the Purchase Agreement or (ii) any amounts due any Seller
Releasing Party under the PSA or any other violations or breaches thereof.    
(b)   Parent and Seller represent and warrant to the Purchaser Releasing Parties
(as defined below) that, as of the date hereof, neither Parent nor Seller has
(i) any claim for indemnification under Section 8.3 of the Purchase Agreement,
the Asset Purchase Agreement dated December 30, 2006 by and between Laserscope
(UK) Limited and American Medical Systems UK Limited (the “UK Asset Purchase
Agreement”), or the Asset Purchase Agreement dated December 30,2006 by and
between Laserscope France Limited and American Medical Systems France (the
“French Asset Purchase Agreement”) or (ii) knowledge of any events, facts or
circumstances that would give rise to, or with the passage of time would give
rise to, a claim for indemnification under any of the foregoing agreements.
Parent and Seller acknowledge and agree that the Purchaser Releasing Parties’
damages for any breach of the foregoing sentence will be equal in amount to the
damages arising out of any claim that Parent or Seller makes under Section 8.3
of the Purchase Agreement, the UK Asset Purchase Agreement or the French Asset
Purchase Agreement that constitutes a breach of the foregoing sentence. Parent
and Seller agree that the survival period set forth in the first sentence of
Section 8.1 of the Purchase Agreement with respect to the representations and
warranties made by Purchaser in Article III of the Purchase Agreement shall
expire on the date hereof, and that neither Parent nor Seller will have any
right to make a claim for indemnification under Article VIII of the Purchase
Agreement based on a breach of any representation or warranty by Purchaser in
Article III of the Purchase Agreement; provided that the representations and
warranties referred to in clause (a) of the second sentence of Section 8.1, and
the right to make a claim for any breach thereof, shall survive for the time
periods set forth therein. The provisions of this Settlement Agreement shall not
impact or alter Parent’s or Seller’s rights set forth in the Purchase Agreement,
or otherwise, with respect to Fraud Claims (as defined in the Purchase
Agreement) or breaches of covenants contained in the Purchase Agreement, in each
case that are unknown by Parent and Seller as of the date hereof or occur after
the date hereof, or their ability to make claims in connection therewith.

6



--------------------------------------------------------------------------------



 



  6.   Purchaser Release; Purchaser Representations and Warranties.

  (a)   Except with respect to payments due hereunder or breaches of this
Settlement Agreement, Purchaser, for and on behalf of itself and its employees,
officers, directors, shareholders, affiliates, representatives, predecessors,
successors and assigns (collectively, the “Purchaser Releasing Parties”), hereby
fully and forever releases and discharges the Seller Releasing Parties from any
and all Claims, which any Purchaser Releasing Party has or may have in any way
relating to, arising out of, or involving:

  (i)   any amounts due any Purchaser Releasing Party under Sections 1.4 or 1.5
of the Purchase Agreement;     (ii)   any breach or alleged breach by a Seller
Releasing Party of Section 2.6, 2.7, 2.9 and/or 4.4(g) of the Purchase
Agreement, regardless of whether any Purchaser Released Party knew, knows or
should have known of such breach, and regardless of whether the breach occurred
or occurs or is alleged to occur or have occurred before, on or after the date
hereof;     (iii)   any claim for indemnification under Section 8.2 of the
Purchase Agreement, the UK Asset Purchase Agreement, or the French Asset
Purchase Agreement, in each case to the extent related to the matters referred
to in clauses (i) — (ii) above; or     (iv)   any amounts due any Purchaser
Releasing Party under the PSA for any violations or breaches by a Seller
Releasing Party thereof.

  (b)   Purchaser represents and warrants to the Seller Releasing Parties that,
as of the date hereof, Purchaser does not have (i) any claim for indemnification
under Section 8.2 of the Purchase Agreement, the UK Asset Purchase Agreement or
the French Asset Purchase Agreement or (ii) knowledge of any events, facts or
circumstances that would give rise to, or with the passage of time would give
rise to, a claim for indemnification under any of the foregoing agreements.
Purchaser acknowledges and agrees that the Seller Releasing Parties’ damages for
any breach of the foregoing sentence will be equal in amount to the damages
arising out of any claim that Purchaser makes under Section 8.2 of the Purchase
Agreement, the UK Asset Purchase Agreement or the French Asset Purchase
Agreement that constitutes a breach of the foregoing sentence. Purchaser agrees
that the survival period set forth in the first sentence of Section 8.1 of the
Purchase Agreement with respect to the representations and warranties made by
Parent and Seller in Article II of the Purchase Agreement shall expire on the
date hereof, and that Purchaser will not have any right to make a claim for
indemnification under Article VIII of the Purchase Agreement based on a breach
of any representation or warranty by Parent or Seller in Article II of the
Purchase Agreement; provided that the representations and warranties referred to
in clauses (a) and (b) of the second sentence of Section 8.1, and the right to
make a claim for

7



--------------------------------------------------------------------------------



 



      any breach thereof, shall survive for the time periods set forth therein.
The provisions of this Settlement Agreement shall not impact or alter
Purchaser’s rights set forth in the Purchase Agreement, or otherwise, with
respect to Fraud Claims or breaches of covenants contained in the Purchase
Agreement, in each case that are unknown by Purchaser as of the date hereof or
occur after the date hereof, or its ability to make claims in connection
therewith.

     7. Security Interest: Permitted Exception to Non-Compete Covenant. Upon
execution of this Settlement Agreement, Purchaser shall execute and deliver to
Parent and Seller a Security Agreement in form and content satisfactory to
Parent and Seller under which Purchaser is granting to Parent and Seller,
subject to the terms of the Subordination Agreement, a security interest in all
of Purchaser’s assets to secure all of its current and future obligations to
Seller. In the event that Parent and/or Seller takes possession of, or acquires
any rights in, any Products or Product Inventory sold to Purchaser, or any other
assets of Purchaser whether pursuant to the Security Agreement or otherwise, or
in the event any Product Inventory that Purchaser is obligated to purchase under
Section 7.3 of the PSA is not so purchased in accordance with the terms of the
PSA as modified by this Settlement Agreement, then Parent, Seller and/or the
affiliate of either of them shall be entitled, subject to Article 9 of the
Uniform Commercial Code and the terms of the Subordination Agreement, to market
and sell such Products and/or Product Inventory and/or assets, or otherwise
utilize, transfer or dispose of such items, in any manner that Parent, Seller
and/or the affiliate of either of them determines. Any such utilization,
marketing, sale, transfer or disposition, or any activity reasonably related
thereto, will not be considered a violation or breach of Section 4.4(b) of the
Purchase Agreement, and Purchaser agrees it will not seek to enforce the
provisions of such Section 4.4(b) in connection with any such actions by Parent,
Seller and/or the affiliate of either of them.
     8. Full Awareness. Each of the Parties hereto warrants, represents and
agrees that it is entering into this Settlement Agreement with full knowledge of
the terms and provisions of this Settlement Agreement.
     9. Authority. Each of the Parties hereto represents and warrants that said
Party has the full authority to enter into this Settlement Agreement, and that
the individuals who are executing this Settlement Agreement on behalf of that
Party are authorized to do so and to bind that Party (and that Party’s
affiliates) to the terms and conditions of this Settlement Agreement.
     10. Binding Effect. This Settlement Agreement is binding upon and shall
inure to the benefit of the licensees, representatives, employees, officers,
transferees, affiliates, subsidiaries, parent corporations, successors, heirs
and/or assigns of the Parties hereto.
     11. Entire Agreement. This Settlement Agreement, the Letter Agreement and
the Purchase Agreement contain the entire agreement between the Parties hereto
with respect to the subject matter hereof, supersedes any and all prior oral and
written agreements relating thereto, and may not be modified, amended or
amplified except by a written document executed by the Parties hereto.

8



--------------------------------------------------------------------------------



 



     12. Governing Law. This Settlement Agreement shall be governed by the laws
of the State of Minnesota.
     13. Severability. If any provision of this Settlement Agreement is invalid
and unenforceable in any jurisdiction then, to the fullest extent permitted by
law, (a) the other provisions hereof shall remain in full force and effect in
such jurisdiction, and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.
     14. Counterparts. This Settlement Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. The Parties agree that delivery by
facsimile of executed signature pages shall be deemed execution of this
Settlement Agreement. All facsimile signatures of this Settlement Agreement
shall be deemed originals for all purposes.
—Remainder of Page Intentionally Left Blank—

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Settlement
Agreement as of the date first above written.

                  IRIDEX CORPORATION       LASERSCOPE
 
               
By:
  /s/ Barry G. Caldwell       By:   /s/ John F. Nealon
 
               
Name:
          Name:   John F. Nealon
Title
          Title   Senior Vice President, Business
Development
 
                            AMERICAN MEDICAL SYSTEMS, INC.
 
               
 
          By:   /s/ John F. Nealon
 
               
 
          Name:   John F. Nealon
 
          Title   Senior Vice President, Business

 



--------------------------------------------------------------------------------



 



Exhibit A
Purchase Orders
See attached

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31820A-22    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                          Supplier   Shipto
AMERICAN MEDICAL SYSTEMS, INC
3052 Orchard Drive
San Jose, CA 95134
  AESTHETICS FGI
1212 TERRA BELLA AVE.
MOUNTAIN VIEW, CA 94043
 
   
SANJOSE LASERSCOPE
408 943-9384x6912
943 1051
   

                                  Lno   Item Number   Qty   Uom   Dock Date  
Price   Extension   T   002    
0010-1090
  *   EA   08/10/07   *   *            
Gemini-Laser System-USA
  *   EA   08/24/07   *   *            
KTP/532 and Nd:YAG 1064
  *   EA   09/05/07   *   *            
 
  *   EA   09/25/07   *   *            
 
                               
Rev: NEMO
                               
THIS INCLUDES INT’L UNITS.
                               
THIS LINE WILL BE REDUCED AS INTL
                               
ORDERS ARE TAKEN AND MOVED
                               
TO OTHER LINES ON THIS PO WITH
                               
INTL PN
                               
FORECAST UPDATED 01/31/07 TO
                               
INCLUDE ‘GEMINI MODULER’
                               
*
                               
 
                          003    
0010-1095
  *   EA   08/10/07   *   *            
Gemini-Laser System-UK
  *   EA   09/07/07   *   *            
KTP/532 and Nd:YAG 1064
  *   EA   09/25/07   *   *            
Rev:P
                               
*
                               
 
                          009    
0010-1091
  *   EA   09/17/07   *   *    

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 1 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31820A-22    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                              Lno   Item Number   Qty     Uom  
Dock Date   Price     Extension     T      
Gemini-Laser System-FRA.
                                           
KTP/532 and Nd:YAG 1064
                                           
Rev:P
                                           
FRANCE SO 79621 04/16/07 = 1
                                           
 
                                           
— CHANGE ORDER COMMENTS —
                                           
-1 AND -2; MOVE FROM PO 31820 (WRONG WHSE)
                                           
RELEASED GEMINI HANDPIECE FORECAST msc 01/31/07
                                           
-3 ADD 5 0010-1095 msc 77578 lf
                                           
-4 ADD PN 0010-8611 CT 020707 msc
                                           
-5 USING ONE FOR CT 0010-9990 78111 020707 MSC
                                           
-6 ADD 1 0010-9980 MIKE 02/12/06 MISC SHIPPER NO SO msc
                                           
Please add to Handpiece PO 31820A.
                                           
p/n 0010-9990
                                           
Viah subject: P/L 78535 - FXO
                                           
-7 021407 VIAH
                                           
0010-8611 88607
                                           
-8 p/n 0010-9980- backorder, needs to be built VIAH
                                           
-8Please add to handpiece PO 31820A
                                           
P/L 78482 SO 3024801
                                           
-9 0010-9910 1qty 0010-9980 1 qty
                                           
-9 0010-2302 1qty 78528
                                           
-9 0010-9980 1qty P/L 78658
                                           
*
                                           
*
                                           
-11 DELETE LINE FOR 0010-8611 (2) ON po 31833
                                           
-11 ADDED TWO 0010-5990 AND 0010-5930
                                           
-11 ONE FOR PS 3024847
                                           
-12 1090 MOVE 1 FROM 0416 TO -1091 0409 msc 030907
                                       

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 2 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31820A-22    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                              Lno   Item Number   Qty     Uom  
Dock Date   Price     Extension     T      
MOVE 4 FROM OVERDUE BUCKET 02/15/07 FOR ABOVE
                                           
*
                                           
*
                                           
FOR 1090 msc 03/09/07
                                           
-13 VOID
                                           
-14 MOVE 4 -1090 FROM MARCH TO 4 1095’S FOR 03/29/07
                                           
OR SOONER; KOSMOMED msc03/22/07
                                           
-15 MOVE 3 FROM -1090 TO 2 1091 FRENCH (1 ALREADY
                                           
is on order line 009)
                                           
AND 1-1092 GERMAN msc 04/09/07
                                           
-16 MOVE 7 OF 0010-1090 TO 0010-1095
                                           
4 FOR 0525/07 AND 3 TO 05/31/07
                                           
*
                                           
EVERY-OTHER-WEEKLY BUCKETS msc 05/08/07
                                           
-17 NOTE -16 NEVER WAS INCORPORATED AT AMS
                                           
 
                                           
MAJOR RESCHEDULE PER EXE
          MEETING         05       10/07              
 
                                           
PUSHES OUT INTO Q3; REFINES INTL FORECAST
                                           
msc 05/1507
                                           
*
                                           
ADD 6 PIECES 0010-1095 DUE 06/18/07)
                                           
2 OF-1095 DUE 06/08/07 ARE UNCHANGED
                                           
TAKE THESE FROM 6 UNITS 0010-1090
                                           
5 FROM 06/15 DATE AND 1 FROM 07/04/07 DATE
                                           
FOR THE 0010-1090’S) msc 06/05/07
                                           
-19 MOVE TWO 0010-1090 FROM 07/04/07 TO
                                           
TWO 0010-1095 FOR 06/18/07 OR BEST DATE
                                           
msc 06/11/07
                                       

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 3 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31820A-22    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                              Lno   Item Number   Qty   Uom   Dock Date   Price
  Extension   T    
-20 ADD 2 BACK FOR 02/16/07 ERRO 2302 IS 1090
                           
MSC 06/15/07
                           
-21 ADD 1 BACK 0010-9170 3024813 DUPL MATCHING MSC 073107
                           
-22 CANCEL 3 BALANCE OF HANDPIECES; MOVE TO 31833
                           
MOVE 1 0010-1095 TO 08/03/07; SPREAD BALANCE OUT
REVIEWED NOTES.
                           
MSC 080107
                           
 
                           
 
              TOTAL $:       *

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 4 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31822-10    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                        Supplier   Shipto
AMERICAN MEDICAL SYSTEMS, INC
3052 Orchard Drive
San Jose, CA 95134
  AESTHETICS FGI
1212 TERRA BELLA AVE.
MOUNTAIN VIEW, CA 94043
 
   
MARY MEYERHOFF
   
408 943-9384x6912
   
943 1051
   

                                      Lno   Item Number   Qty   Uom   Dock Date
  Price   Extension   T   001    
0010-8830
    *     EA   10/15/07   *   *            
Aura i Laser 10 Watts
    *     EA   11/15/07   *   *            
with StarPulse KTP/532 11
                                   
5V
                                   
Rev: NEMO
                                   
 
                              004    
0010-9920
    *     EA   09/17/07   *   *            
Cart / Chiller, Domestic
    *     EA   10/15/07   *   *            
 
    *     EA   11/15/07   *   *            
 
    *     EA   12/17/07   *   *            
Rev: NEMO
                                   
 
                              005    
0010-9921
    *     EA   07/16/07   *   *            
Cart/Chiller, Int’l
    *     EA   08/15/07   *   *            
 
    *     EA   09/17/07   *   *            
Rev: A
                                   
5th and 6th for andromed and spain MSC
                                   
 
                              006    
0010-9050
    *     EA   09/17/07   *   *            
Aura i Laser w/ StarPulse
    *     EA   11/15/07   *   *            
10 Watts KTP/532 230V FR
    *     EA   12/17/07   *   *            
Rev: D
                           

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 1 of 3   08/15/07

 



--------------------------------------------------------------------------------



 



     — CHANGE ORDER COMMENTS —



[IRIDEX Logo]
Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380
PURCHASE ORDER

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31822-10    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                              Lno   Item Number   Qty   Uom   Dock Date   Price
  Extension   T     -1 Please add to handpiece POwrong 1 refernced              
  P/L 78482 SO 3024801                 0010-9910 1qty                 -2 move
two 9920 to 9921 (spain and Andromed) 03/02/07 MSC                 -3 move 5
0010-8830 due 04/15 to 5 due 0409 and french -9051                 -3 move 10
chillers from 9920 to 9921;                 *                 -4 add 10 9910 to
APril due to higher sales msc 040207                 *                 *        
        *                 ADD ONE TO NEW = 0010-8990 “RUSH” = TOTAL 15          
      1=8990,14 = 9050                 MOVE 16 -9051 TO 9 0010-9050 PLUS        
        TWO ON REWORK PO R32396                 DUE TO SCANNER PROBLEMS.        
        *                 ADD CART CHILLERS 0010-9921 PLUS 15                
SPREAD OUT CART CHILLERS 0010-9920                 -6 MSC 05/15/07              
  -7 add 2 aura -9050 msc 05/30/07                 mistakenly took 2 off        
        -8 add 2 -8830 versions for A1677 and A1676                 shipped
despite cancellation of 04/16/07                 msc 06/06/07                 *
               
     PLEASE ADVISE IF THIS IS POSIBLE
              sc   06/11/07    

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 2 of 3   08/15/07





--------------------------------------------------------------------------------



 



[IRIDEX Logo]
Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380
PURCHASE ORDER

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31822-10    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                  Lno   Item Number   Qty   Uom   Dock Date  
Price   Extension   T    
*
                               
*
                               
-10 TEN OF 0010-9051
                               
-10 SEVEN OF 0010-8830
                               
 
                               
-10 ADD 15 CHILLERS 0010           9920 MSC
          08         01/07        
-10 REMOVE ORIGINAL PO NOTES MSC 08/13/07
                               
 
                               
— PO COMMENTS —
                               
Parts shall be packaged in a manner that affords adequate protection against
physical damage and deterioration which might occur during handling, shipment,
and / or storage.
                               
No sub-contracting without prior IRIDEX approval.
                               
The supplier agrees to notify IRIDEX of any changes in the product or service so
that IRIDEX can determine whether the change affects IRIDEX products quality.
                      Total $:   *

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 3 of 3   08/15/07





--------------------------------------------------------------------------------



 



[IRIDEX Logo]
Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380
PURCHASE ORDER

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31826-8    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



      Supplier   Shipto
AMERICAN MEDICAL SYSTEMS, INC 3052
  AESTHETICS FGI
Orchard Drive
  1212 TERRA BELLA AVE.
San Jose, CA 95134
  MOUNTAIN VIEW, CA 94043
 
   
MARY MEYERHOFF
   
408 943-9384x6912
   
943 1051
   

                                          Lno   Item Number   Qty   Uom   Dock
Date   Price   Extension   T   001    
0010-9060
  *   EA   09/05/07     *       *              
Venus i Laser System
  *   EA   10/05/07     *       *              
115V
  *   EA   12/17/07     *       *              
 
  *   EA   01/15/08     *       *              
 
                                       
Rev:B
                                       
 
                                  002    
0010-1060
  *   EA   08/15/07     *       *              
Venus Handpiece Kit
  *   EA   09/21/07     *       *              
Rev: NEMO
  *                                    
 
  *                                    
 
                                  003    
0010-1071
  *   EA   08/15/07     *       *              
1 mm Lens Cell
  *   EA   09/17/07     *       *              
Rev: NEMO
                                       
 
                                  004    
0010-1072
  *   EA   09/17/07     *       *              
LENS CELL,CBH-2,3.0MM
                                       
Rev: NEMO
                                       
 
                                  005    
0010-1073
  *   EA   08/15/07     *       *              
LENS CELL,CBH-2,5.0MM
                                       
Rev: NEMO
                                       
 
                                  006    
0010-1074
  *   EA   08/20/07     *       *      

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 1 of 4   08/15/07





--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31826-8    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                                          Lno   Item Number  
Qty   Uom   Dock Date   Price   Extension   T        
LENS CELL,CBH-2,7.0MM
    *     EA     09/18/07       *       *                  
Rev: NEMO
                                                       
 
                                                  007    
0010-8310
    *     EA     08/20/07       *       *                  
Cart
    *     EA     09/19/07       *       *                  
Rev: NEMO
                                                       
 
                                                  010    
0010-9070
    *     EA     10/15/07       *       *                  
Venus i Laser System 230V
    *     EA     11/15/07       *       *                  
English,
    *     EA     01/15/08       *       *                  
Rev:B
                                                       
 
                                                       
— CHANGE ORDER COMMENTS —
                                                      -1 03/09/07 add 0010-1300
for 02/08/07 order                                 laserscope UK, order
misplaced or not communicated to AMS_ms                                 -2 add
another -1300 to PO; computer system problem 03/15/07                          
      -3 correct cossts; some rec’d before change 03/20/07 msc                  
              -4 add 4 uk unit -9070 to PO from -9060 04/16/04 msc              
                  -4 2 FOR BEST DATE; 2 for June.                              
  -5 REVISE PO PER EXEC MEETING                                 Msc 05/17/07    
                           
*
                                                       
*
                                                        -7 8 OF 0010-9060 FOR Q1
2008                                 -7 4 0010-9070 FOR NOVEMBER 2007          
                     
*
                                                       
*
                                                       
*
                                                       
 
                                                        — PO COMMENTS —        
               

 

*   Redacted pursuant to request for confidential treatment

  Iridex PO   Page 2 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31826-8    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                              Lno   Item Number   Qty   Uom   Dock Date   Price
  Extension   T     Parts shall be packaged in a manner that affords adequate
protection against physical damage and deterioration which might occur during
handling, shipment, and / or storage. No sub-contracting without prior IRIDEX
approval. The supplier agrees to notify IRIDEX of any changes in the product or
service so that IRIDEX can determine whether the change affects IRIDEX products
quality.                    
 
              Total $:       *

 

*   Redacted pursuant to request for confidential treatment


        Iridex PO   Page 3 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31826-8    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                                          Lno   Item Number  
Qty   Uom   Dock Date   Price   Extension   T

 

*   Redacted pursuant to request for confidential treatment


        Iridex PO   Page 4 of 4   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

 
Supp Nbr
13790
    Date
08/13/07     PO Number
31827-9    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
TRUCK
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



      Supplier   Shipto
AMERICAN MEDICAL SYSTEMS, INC
  AESTHETICS FGI
3052 Orchard Drive
  1212 TERRA BELLA AVE.
San Jose, CA 95134
  MOUNTAIN VIEW, CA 94043
 
   
MARY MEYERHOFF
   
408 943-9384x6912
   
943 1051
   

                                  Lno   Item Number   Qty   Uom   Dock Date  
Price   Extension   T   001    
0010-8820
  *   EA   12/17/07   *   *            
Lyra i Laser System 220V
  *   EA   01/15/08   *   *            
 
  *   EA   02/15/08   *   *            
 
  *   EA   03/17/08   *   *            
Rev: NEMO
                            003    
0010-8890
  *   EA   10/15/07   *   *            
Lyra i, UK 220/230 Volt /20 Amp
  *   EA   12/17/07   *   *            
 
  *   EA   01/15/08   *   *            
 
  *   EA   02/15/08   *   *            
Rev:D
  *   EA   03/17/08   *   *            
3rd one for Anromed
                                5 AND 6 for UAE desired ship 03/15/07 so 79618  
                             
 
                          004    
0010-8930
  *   EA   10/15/07   *   *            
Lyra i, Spanish 220/230
                               
Volt / 20 Amp
                               
Rev: NEMO
                               
78662 DAVANZIA
                               
so 79555 SECOND
                          005    
0010-8950
  *   EA   09/17/07   *   *    

 
*       Redacted pursuant to request for confidential treatment

  Iridex Confidential   Page 1 of 5   08/15/07

 



--------------------------------------------------------------------------------



 



[IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31827-9    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
TRUCK
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                              Lno   Item Number   Qty   Uom   Dock Date   Price
  Extension   T    
LYRA i French 220/230
  *   EA   11/19/07   *   *        
Volt / 20 Amp
                           
Rev:D
                           
FIRST 3 FOR SO 79623 FRANCE 040907
                           
— CHANGE ORDER COMMENTS —
                           
-1 move two 8820 to two 8890 3024852 022307 msc
                           
*
                           
*
                           
NOTE CART CHILLER FOR 2 (-2) ON PO 31822
                           
-3 MOVE 1 8820 TO 8890 SN L6479 msc030707
                           
-4 move 1 8820 to 8930 msc 030807
                           
so 79555
                           
-4 move 2 from 8820 to two 8890 UAE so 79618
                           
desire best shipment msc 030807
                           
*
                           
*
                           
CHANGE TO 6 -8950
                           
CHANGE TO 8 -8890
                           
CHANGE TO 2 -8930
                           
CHANGE FROM 14 BALANCE OF
                           
HANDPIECE 9900 TO 15 AND 15 = 30 TOTAL
                           
MSC 04/27/07
                           
-6 REVISE PO PER EXEC MEETING 05/10/07
                           
*
                           
*
                           
CUT 3 UK UNITS
                           
MOVE HANDPIECES TO WEEKLY BUCKETS
                           
*
                           
*
                       

 
*      Redacted pursuant to request for confidential treatment

  Iridex PO   Page 2 of 5   08/15/07

 



--------------------------------------------------------------------------------



 



      [IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

 
Supp Nbr
13790
    Date
08/13/07     PO Number
31827-9    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
TRUCK
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                                          Lno     Item Number  
Qty     Uom     Dock Date     Price     Extension     T          
FIX COST 0010-9900;
                                                       
-6 msc 05/15/07
                                                       
-7 MSC 07/13/07 ADD 1 UK LYRA -8890
                                                       
-8 ADD BACK 26 LYRA 08/01/07 msc
                                                       
-8 12EA 0010-8890
                                                       
-8 7 EA 0010-8820
                                                       
-8 5 EA 0010-8950
                                                       
-8 2 EA 0010-8930
                                                       
-8 REVISE PER ATTACHED
                                                       
-8 8 OF ADDED FOR Q1 2008
                                                       
-9 add one -8990 UK to March 2008 to true up
                                                       
contract volume. msc 08/10/07
                                                       
-9 REMOVE ORIGINAL PO NOTE WORDING msc 08/13/07
                                                       
 
                                                       
— PO COMMENTS —
                                                       
Parts shall be packaged in a manner that affords adequate
                                                       
protection against physical damage and deterioration which
                                                       
might occur during handling, shipment, and / or storage.
                                                       
No sub-contracting without prior IRIDEX approval.
                                                       
The supplier agrees to notify IRIDEX of any changes in
                                                       
the product or service so that IRIDEX can determine whether
                                                       
the change affects IRIDEX products quality.
                                               

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 3 of 5   08/15/07          





--------------------------------------------------------------------------------



 



      [IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31827-9    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                                          Lno     Item Number  
Qty     Uom     Dock Date     Price     Extension     T                        
                     
Total  $:
             
*
 

 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 4 of 5   08/15/07          





--------------------------------------------------------------------------------



 



      [IRIDEX Logo]   PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31827-9    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
DROP SHIP
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



 

*   Redacted pursuant to request for confidential treatment

          Iridex PO   Page 5 of 5   08/15/07          





--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
LASER
  Aura   0010-8830   Aura i Laser w/ StarPulse   *   31822   001       *   *
LASER
  Aura   0010-8830   Aura i Laser w/ StarPulse   *   31822   001       *   *
LASER
  Aura   Subtotal                           *
 
                                   
LASER
  Aura   0010-9050   Aura i Laser w/ StarPulse   *   31822   006       *   *
LASER
  Aura   0010-9050   Aura i Laser w/ StarPulse   *   31822   006       *   *
LASER
  Aura   0010-9050   Aura i Laser w/ StarPulse   *   31822   006       *   *
LASER
  Aura   Subtotal                           *
 
                                   
LASER
  Subtotal                               *
 
                                   
LASER
  Gemini   0010-1090   Gemini-Laser System-USA   *   31820A   002   LATE   *   *
LASER
  Gemini   0010-1090   Gemini-Laser System-USA   *   31820A   002       *   *
LASER
  Gemini   0010-1090   Gemini-Laser System-USA   *   31820A   002       *   *
LASER
  Gemini   0010-1090   Gemini-Laser System-USA   *   31820A   002       *   *
LASER
  Gemini   Subtotal                           *
 
                                   
LASER
  Gemini   0010-1091   Gemini-Laser System-FRA.   *   31820A   009       *   *
LASER
  Gemini   Subtotal                           *
 
                                   
LASER
  Gemini   0010-1095   Gemini-Laser System-UK   *   31820A   003   LATE   *   *
LASER
  Gemini   0010-1095   Gemini-Laser System-UK   *   31820A   003       *   *
LASER
  Gemini   0010-1095   Gemini-Laser System-UK   *   31820A   003       *   *
LASER
  Gemini   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 1 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
LASER
  Subtotal                               * *
 
                                   
LASER
  Lyra   0010-8820   Lyra i, USA   *   31827   001       *   *
LASER
  Lyra   0010-8820   Lyra i, USA   *   31827   001       *   *
LASER
  Lyra   0010-8820   Lyra i, USA   *   31827   001       *   *
LASER
  Lyra   0010-8820   Lyra i, USA   *   31827   001       *   *
LASER
  Lyra   Subtotal                           *
 
                                   
LASER
  Lyra   0010-8890   Lyra i, UK   *   31827   003       *   *
LASER
  Lyra   0010-8890   Lyra i, UK   *   31827   003       *   *
LASER
  Lyra   0010-8890   Lyra i, UK   *   31827   003       *   *
LASER
  Lyra   0010-8890   Lyra i, UK   *   31827   003       *   *
LASER
  Lyra   0010-8890   Lyra i, UK   *   31827   003       *   *
LASER
  Lyra   Subtotal                           *
 
                                   
LASER
  Lyra   0010-8930   Lyra i, Spanish   *   31827   004       *   *
LASER
  Lyra   Subtotal                           *
 
                                   
LASER
  Lyra   0010-8950   Lyra i French   *   31827   005       *   *
LASER
  Lyra   0010-8950   Lyra i French   *   31827   005       *   *
LASER
  Lyra   Subtotal                           *
 
                                   
LASER
  Subtotal                               *
 
                                   
LASER
  Solis   0010-1170   Solis IPL System USA   *   31825   003   LATE   *   *
LASER
  Solis   Subtotal       *                   *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 2 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
LASER
  Subtotal                               *
 
                                   
LASER
  Venus   0010-9060   Venus i Laser System 115V   *   31826   001       *   *
LASER
  Venus   0010-9060   Venus i Laser System 115V   *   31826   001       *   *
LASER
  Venus   0010-9060   Venus i Laser System 115V   *   31826   001       *   *
LASER
  Venus   0010-9060   Venus i Laser System 115V   *   31826   001       *   *
LASER
  Venus   Subtotal                           *
 
                                   
LASER
  Venus   0010-9070   Venus i Laser System 230V   *   31826   001       *   *
LASER
  Venus   0010-9070   Venus i Laser System 230V   *   31826   001       *   *
LASER
  Venus   0010-9070   Venus i Laser System 230V   *   31826   001       *   *
LASER
  Venus   Subtotal                           *
 
                                   
LASER
  Subtotal                               *
 
                                   
other
  Chiller_Carts   0010-8310   Cart   *   31826   007       *   *
other
  Chiller_Carts   0010-8310   Cart   *   31826   007       *   *
other
  Chiller_Carts   Subtotal                           *
 
                                   
other
  Chiller_Carts   0010-9920   Cart / Chiller, Domestic   *   31822   004       *
  *
other
  Chiller_Carts   0010-9920   Cart / Chiller, Domestic   *   31822   004       *
  *
other
  Chiller_Carts   0010-9920   Cart / Chiller, Domestic   *   31822   004       *
  *
other
  Chiller_Carts   0010-9920   Cart / Chiller, Domestic   *   31822   004       *
  *
other
  Chiller_Carts   Subtotal                           *
 
                                   
other
  Chiller_Carts   0010-9921   Cart/Chiller, Int'l   *   31822   005   LATE   *  
*

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 3 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  Chiller_Carts   0010-9921   Cart/Chiller, Int'l   *   31822   005       *   *
other
  Chiller_Carts   0010-9921   Cart/Chiller, Int'l   *   31822   005       *   *
other
  Chiller_Carts   Subtotal                           *
 
                                   
other
  Subtotal                               *
 
                                   
other
  Handpiece   0010-2301   Dermastat 1 mm   *   31833   010       *   *
other
  Handpiece   0010-2301   Dermastat 1 mm   *   31833   010       *   *
other
  Handpiece   0010-2301   Dermastat 1 mm   *   31833   010       *   *
other
  Handpiece   0010-2301   Dermastat 1 mm   *   31833   010       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-2304   Dermastat 4 mm Hdpc   *   31833   007       *   *
other
  Handpiece   0010-2304   Dermastat 4 mm Hdpc   *   32405   001       *   *
other
  Handpiece   0010-2304   Dermastat 4 mm Hdpc   *   31833   007       *   *
other
  Handpiece   0010-2304   Dermastat 4 mm Hdpc   *   32405   001       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-2305   VersaStat 5mm   *   31833   008       *   *
other
  Handpiece   0010-2305   VersaStat 5mm   *   31833   008       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-2306   VERSASTAT, 1.5MM   *   31833   009       *   *
other
  Handpiece   0010-2306   VERSASTAT, 1.5MM   *   31833   009       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-8600   Recirculating Coolspot   *   32410   001   LATE   *  
*

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 4 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-8611   1.5 mm VersaStat RC Lyra   *   31833   004       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-8612   VERSASTAT, 3MM, RC   *   31833   011       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   0010-9900   VersaStat i 10 mm   *   31833   005       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006   LATE   *
  *
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006       *  
*
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006       *  
*
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006       *  
*
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006       *  
*
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006       *  
*
other
  Handpiece   0010-9910   Versastat i Focusing Hndp   *   31833   006       *  
*
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-9980   VersaStat I 10mm   *   31833   002       *   *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 5 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  Handpiece   0010-9980   VersaStat I 10mm   *   31833   002       *   *
other
  Handpiece   0010-9980   VersaStat I 10mm   *   31833   002       *   *
other
  Handpiece   0010-9980   VersaStat I 10mm   *   31833   002       *   *
other
  Handpiece   0010-9980   VersaStat I 10mm   *   31833   002       *   *
other
  Handpiece   Subtotal                           *
 
                                   
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   0010-9990   VersaStat I Focusing Hdpc   *   31833   003       *  
*
other
  Handpiece   Subtotal                           *
 
                                   
other
  Subtotal                               *
 
                                   
other
  LSCP Glasses   0010-0008   Laser Safety Glasses   *   31823   001   LATE   *  
*
other
  LSCP Glasses   0010-0008   Laser Safety Glasses   *   31823   001       *   *
other
  LSCP Glasses   0010-0008   Laser Safety Glasses   *   31823   001       *   *
other
  LSCP Glasses   Subtotal                           *
 
                                   
other
  LSCP Glasses   0010-1600   Patient Eyeshields   *   32759   001   LATE   *   *
other
  LSCP Glasses   Subtotal                           *
 
                                   
other
  LSCP Glasses   0010-7000   Laser Safety Glassses   *   32595   001   LATE   *
  *
other
  LSCP Glasses   0010-7000   Laser Safety Glassses   *   32595   001   LATE   *
  *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 6 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  LSCP Glasses   Subtotal                           *
 
                                   
other
  Subtotal                               *
 
                                   
other
  other   0010-1110   MANUAL, OPERATOR'S, SOLIS, I   *   32400   001   LATE   *
  *
other
  other   Subtotal                           *
 
                                   
other
  other   0010-8630   CAL INSERT, VERSASTAT RC   *   33048   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0010-9170   VersaStat Window Assembly   *   32867   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0111-4240   PCA, SCBI, BOM, SCAN, CTRL   *   78644   001       *   *
other
  other   0111-4240   PCA, SCBI, BOM, SCAN, CTRL   *   83643   003       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   01112-6790   ASSY, D.I./PARTICLE FILTER   *   31839   003   LATE   *  
*
other
  other   01112-6790   ASSY, D.I./PARTICLE FILTER   *   31839   003   LATE   *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   0117-0680   ASSY. OPTICAL MOUNT, KTP O.   *   86647   002       *   *
other
  other   Subtotal       *                   *
 
                                   
other
  other   0117-0852   ASSY, POWER SUPPLY, LYRA, 23   *   87848   001       *   *
other
  other   0117-0852   ASSY, POWER SUPPLY, LYRA, 23   *   87905   001       *   *
other
  other   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 7 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
 
                                   
other
  other   0117-1330   CABLE ASSY, EMER OFF   *   85394   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-1790   CABLE ASSY, EXTERNAL, SMART   *   87978   002       *   *
other
  other   0117-1790   CABLE ASSY, EXTERNAL, SMART   *   84565   010       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-1890   SHIPPER, LASER AURA   *   87773   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-2002   KIT, LABEL, AURA I, W/STRPLS   *   86845   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-2450   PCA, PDB, BOM, PWR DISTR, DO,   *   87874   001   LATE   *
  *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-4510   BEZEL, AURA/VENUS   *   87978   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-4980   PCA, LYRX, BOM, AURA L10, TES   *   32468   007       *  
*
other
  other   0117-4980   PCA, LYRX, BOM, AURA L10, TES   *   32468   007       *  
*
other
  other   0117-4980   PCA, LYRX, BOM, AURA L10, TES   *   32468   007       *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   0117-5910   ASSY, PUMP, COOLANT, AURA   *   87203   001   LATE   *   *
other
  other   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 8 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  other   0117-6180   ASSY, TRAY, LYRA/AURA I   *   T1139   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0117-6280   CABLE ASSY, ARC LAMP   *   84807   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0122-0440   PCA, VSCR, BOM, SCR CTRL, TES   *   87561   001   LATE   *
  *
other
  other   Subtotal                           *
 
                                   
other
  other   0122-0940   PCA, VLCB, BOM, VENUS LCB, TE   *   85510   003       *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   0122-1710   PCA, VPDB, BOM, PWR DISTRB, L   *   83639   001       *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   0122-3490   P/S, FLASHLAMP, SIMR, 860-54   *   84727   003       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0124-0150   FILTER, LAMPHOUSING   *   84582   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0124-0250   ASSY, OC   *   32468   010       *   *
other
  other   0124-0250   ASSY, OC   *   32468   010       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0124-0290   ASSY, LAMPHOUSING   *   87732   001   LATE   *   *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 9 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  other   0124-0290   ASSY, LAMPHOUSING   *   87894   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0124-1610   ASSY, IGNITER, LYRA, TESTED   *   84565   017   LATE   *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   0124-1880   PCA, BOM, LYRA XP, LCB, TESTE   *   32468   011       *  
*
other
  other   0124-1880   PCA, BOM, LYRA XP, LCB, TESTE   *   32468   011       *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   0124-1900   PROM, OS, LYRA, XP   *   87786   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0124-2450   SHIPPER, CART/CHILLER   *   87773   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0124-3400   KIT, PM, LYRA LASER SYSTEM   *   86810   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0126-2140   ASSY, LAMPHOUSING, GRNLT   *   82269   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0126-2150   SHELL, LAMPHOUSING, GREENLI   *   84582   004       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0126-2310   ASSY Q-SWITCH GREENLIGHT   *   32468   017       *   *
other
  other   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 10 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  other   0126-4500   ASSY, Q-SW DRVR, TSTD, GRNLT   *   32468   020       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0128-1020   SERVICE CARD GEMINI   *   87579   001   LATE   *   *
other
  other   0128-1020   SERVICE CARD GEMINI   *   85759   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0129-0760   CABLE ASSY, CALDIO   *   84807   001       *   *
other
  other   Subtotal                           *  
other
  other   0129-0800   ASSY, LVPS   *   32468   021   LATE   *   *
other
  other   0129-0800   ASSY, LVPS   *   32468   021       *   *
other
  other   0129-0800   ASSY, LVPS   *   T1140   001       *   *
other
  other   0129-0800   ASSY, LVPS   *   32468   021       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0129-0900   ASSY OUTPUT COUPLER   *   85510   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0129-1110   ASSY CHASSIS GEMINI   *   32398   001   LATE   *   *
other
  other   0129-1110   ASSY CHASSIS GEMINI   *   32398   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0129-1190   ASSY OPTIC MNT 1064 O.C.   *   32468   024       *   *
other
  other   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 11 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  other   0130-0140   PCA, ASSY, BOM, CAL_HP,   *   87916   001       *   *
other
  other   0130-0140   PCA, ASSY, BOM, CAL_HP,   *   88041   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   0132-0500   order under: 2551-0080   *   85350   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   2120-0034   CONN, IEC, 115/230V, EXT. MO   *   83215   004       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   2512-0108   DE-IONIZER/FILTER   *   T1165   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   2512-0180   FITTING, QUICK DISC, 3/8 MP   *   87203   003   LATE   *  
*
other
  other   Subtotal                           *
 
                                   
other
  other   2512-0181   FITTING, QUICK DISC, 3/8, BA   *   87203   004   LATE   *
  *
other
  other   Subtotal                           *
 
                                   
other
  other   2512-0192   FITTING, QUICK DISC, 3/8, NP   *   87203   002   LATE   *
  *
other
  other   Subtotal                           *
 
                                   
other
  other   2825-0040   SCREW SET NYLON TIP #8-32   *   87203   005   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   4300-0021   CIRCUIT BREAKER, 15A, 1-PH   *   87978   003       *   *
other
  other   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 12 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  other   4342   0010-9060 VENUS SN 4342   *   4342   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   4831-0005   DIODE MOD, ASSY, 632 LASER   *   87023   001       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   4835-0003   THYR, MCD72-18IO8B, TO-240   *   83359   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   5115-0029   SWITCH, PRESSURE, SPDF,   *   87719   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   5115-0030   SWITCH, PRESSURE, 1.4PSI,   *   87400   001   LATE   *   *
other
  other   5115-0030   SWITCH, PRESSURE, 1.4PSI,   *   T1078   01       *   *
other
  other   5115-0030   SWITCH, PRESSURE, 1.4PSI,   *   84565   004       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   8275   REPAIR USED GEMINI 8275   *   8275   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   8339   SN 8339 GEMINI 0010-1091   *   8339   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   8368   SN 8368 GEMINI (-1090)   *   8368   001   LATE   *   *
other
  other   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 13 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  other   8457   REPAIR 0010-5990 GEMINI   *   8457   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   8470   REPAIR GEMINI 8470   *   8470   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   8476-1   REPAIR 0010-5990 SN 8476   *   8476   001   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  other   FCO-312   SOFTWARE UPDATE 13.4.2   *   87960   001       *   *
other
  other   FCO-312   SOFTWARE UPDATE 13.4.2   *   87974   001       *   *
other
  other   FCO-312   SOFTWARE UPDATE 13.4.2   *   88041   002       *   *
other
  other   Subtotal                           *
 
                                   
other
  other   R32396A   0010-9050 FRENCH AURA’s   *   R32396   003   LATE   *   *
other
  other   Subtotal                           *
 
                                   
other
  Subtotal                               *
 
                                   
other
  Solis Accessories   0010-1114   FILTER, 530, SOLIS   *   31825   005   LATE  
*   *
other
  Solis Accessories   Subtotal                           *
 
                                   
other
  Solis Accessories   0010-1115   FILTER, 590, SOLIS   *   31825   006   LATE  
*   *
other
  Solis Accessories   Subtotal                           *
 
                                   
other
  Solis Accessories   0010-1116   FILTER, 650, SOLIS   *   31825   004   LATE  
*   *
other
  Solis Accessories   Subtotal                           *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 14 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

                                              Product                          
  CLASS   Prouct Type   Number   Description   Due date   PO #   LINE   LATE  
PO DATE   Quantity
other
  Solis Accessories   0010-1660   ASSY, SHIPPING HANDPC, SOLIS   *   31825   002
  LATE   *   *
other
  Solis Accessories   0010-1660   ASSY, SHIPPING HANDPC, SOLIS   *   32402   001
  LATE   *   *
other
  Solis Accessories   0010-1660   ASSY, SHIPPING HANDPC, SOLIS   *   32402   001
      *   *
other
  Solis Accessories   Subtotal                           *
 
                                   
other
  Subtotal                               *
 
                                   
other
  Venus Accessories   0010-1060   Venus Handpiece Kit   *   31826   002       *
  *
other
  Venus Accessories   0010-1060   Venus Handpiece Kit   *   31826   002       *
  *
other
  Venus Accessories   Subtotal                           *
 
                                   
other
  Venus Accessories   0010-1071   1 mm Lens Cell   *   31826   003       *   *
other
  Venus Accessories   0010-1071   1 mm Lens Cell   *   31826   003       *   *
other
  Venus Accessories   Subtotal                           *
 
                                   
other
  Venus Accessories   0010-1072   Lens Cell, CBH-2, 3.0 m   *   31826   004    
  *   *
other
  Venus Accessories   Subtotal                           *
 
                                   
other
  Venus Accessories   0010-1073   Lens Cell, CBH-2, 5.0 m   *   31826   005    
  *   *
other
  Venus Accessories   Subtotal                           *
 
                                   
other
  Venus Accessories   0010-1074   Lens Cell, CBH-2, 7.0 m   *   31826   006    
  *   *
other
  Venus Accessories   0010-1074   Lens Cell, CBH-2, 7.0 m   *   31826   006    
  *   *
other
  Venus Accessories   Subtotal                            
 
                                   
other
  Subtotal                               *

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 15 of 16          

 



--------------------------------------------------------------------------------



 



                     
Supplier Open Order Report
  8/15/2007   8:13 AM   purr6019.prn   pur6019.xmod   type pn

 

*   Redacted pursuant to request for confidential treatment

          IRIDEX Confidential   08/15/07     Exhibit B   Page 16 of 16          

 



--------------------------------------------------------------------------------



 



Exhibit B
Hand Pieces and Service Parts
See attached

 



--------------------------------------------------------------------------------



 



     
[IRIDEX Logo]
  PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31833-6    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
HAND CARRY
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



      Supplier   Shipto
AMERICAN MEDICAL SYSTEMS, INC
  AESTHETICS FGI
3052 Orchard Drive
  1212 TERRA BELLA AVE.
San Jose, CA 95134
  MOUNTAIN VIEW, CA 94043
 
   
MARY MEYERHOFF
   
408 943-9384x6912
   
943 1051
   

                                              Lno   Item Number   Qty     Uom  
Dock Date   Price     Extension     T  
002
  0010-9980     *     EA   08/28/07     *       *          
 
  VersaStat I 10mm     *     EA   09/04/07     *       *          
 
  Handpiece for Gemini     *     EA   09/11/07     *       *          
 
        *     EA   09/18/07     *       *          
 
        *     EA   09/25/07     *       *          
 
  Rev: NEMO                                        
 
                                           
003
  0010-9990     *     EA   08/14/07     *       *          
 
  VersaStat I Focusing Hdpc     *     EA   08/21/07     *       *          
 
  Handpiece for     *     EA   08/28/07     *       *          
 
  Gemini     *     EA   09/04/07     *       *          
 
        *     EA   09/11/07     *       *          
 
        *     EA   09/18/07     *       *          
 
        *     EA   09/25/07     *       *          
 
  Rev:B                                        
 
                                           
004
  0010-8611     *     EA   09/13/07     *       *          
 
  1.5 mm VersaStat RC Lyra                                        
 
  Rev: B                                        
 
                                           
005
  0010-9900     *     EA   08/14/07     *       *          
 
  VersaStat i 10mm for     *     EA   08/21/07     *       *          
 
  Lyra i     *     EA   08/28/07     *       *          

 

*   Redacted pursuant to request for confidential treatment        

Iridex PO   Page 1 of 6   08/15/07

 



--------------------------------------------------------------------------------



 



     
[IRIDEX Logo]
  PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31833-6    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
HAND CARRY
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                              Lno   Item Number   Qty     Uom  
Dock Date   Price     Extension     T  
 
        *     EA   09/04/07     *       *          
 
        *     EA   09/11/07     *       *          
 
        *     EA   09/18/07     *       *          
 
        *     EA   09/25/07     *       *          
 
  Rev: NEMO                                        
 
                                           
006
  0010-9910     *     EA   08/07/07     *       *          
 
  Versastat i Focusing Hndp     *     EA   08/21/07     *       *          
 
  Handpiece for Aura/     *     EA   08/28/07     *       *          
 
  Lyra     *     EA   09/04/07     *       *          
 
        *     EA   09/11/07     *       *          
 
        *     EA   09/18/07     *       *          
 
        *     EA   09/25/07     *       *          
 
  Rev: NEMO                                        
 
                                           
007
  0010-2304     *     EA   08/15/07     *       *          
 
  Dermastat 4 mm Hdpc     *     EA   09/17/07     *       *          
 
  Rev: L                                        
 
                                           
008
  0010-2305     *     EA   08/15/07     *       *          
 
  VersaStat 5mm     *     EA   09/17/07     *       *          
 
  Rev: L                                        
 
                                           
009
  0010-2306     *     EA   08/15/07     *       *          
 
  VERSASTAT,1.5MM     *     EA   09/17/07     *       *          
 
  Rev: L                                        
 
                                           
010
  0010-2301     *     EA   08/28/07     *       *          
 
  Dermastat 1 mm     *     EA   09/04/07     *       *          
 
        *     EA   09/11/07     *       *          
 
        *     EA   09/18/07     *       *          
 
  Rev: L                                        

 

*   Redacted pursuant to request for confidential treatment        

Iridex PO   Page 2 of 6   08/15/07

 



--------------------------------------------------------------------------------



 



     
[IRIDEX Logo]
  PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31833-6    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
HAND CARRY
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                                              Lno   Item Number   Qty     Uom  
Dock Date   Price     Extension     T  
011
  0010-8612     *     EA   08/28/07     *       *          
 
  VERSASTAT,3MM,RC                                        
 
  Rev: B                                        
 
  — CHANGE ORDER COMMENTS —                                        

 

*   Redacted pursuant to request for confidential treatment        

Iridex PO   Page 3 of 6   08/15/07

 



--------------------------------------------------------------------------------



 



     
[IRIDEX Logo]
  PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31833-6    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
HAND CARRY
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



-1 pull in 20 0010-9910 from April
into “ASAP” for March 032607 -msc
-2 add 20 in april 0010-9900 line 5
-2 add 40 0010-9910 line 6 msc 040207
-2 higher usages and higher yield in field
-3 RESCHEDULE OVERDUE PROBES INTO
CURRENT PERIODS; ADD 2 MONTHS FORECAST
PER EXEC MEETING 05/10/07 msc 05/16/07
add pn 0010-2304.10-2305,10-2306 2 each per month
increase 0010-9910 due to increased warranty activity
-3 msc 05/16/07
-4 add 2 0010-2301 msc 052407
-5 MAJOR RESCHEDULE OF HANDPIECES 080107 msc
-5 ADD 2 0010-8612
-6 REDUCE 0010-9910 BY 27 TO EQUAL 116 LEFT 4 SHIPPED
FOR 120 TOTAL 08/13/07msc
-6 ALSO REMOVE 4 LINE SO EXT. PO NOTES msc081307
— PO COMMENTS —
Parts shall be packaged in a manner that affords adequate
protection against physical damage and deterioration which
might occur during handling, shipment, and / or storage.
 

*   Redacted pursuant to request for confidential treatment        

Iridex PO   Page 4 of 6   08/15/07

 



--------------------------------------------------------------------------------



 



     
[IRIDEX Logo]
  PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31833-6    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
HAND CARRY
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



                              Lno   Item Number   Qty   Uom   Dock Date   Price
  Extension   T     No sub-contracting without prior IRIDEX approval. The
supplier agrees to notify IRIDEX of any changes in the product or service so
that IRIDEX can determine whether the change affects IRIDEX products quality.  
             

 

*   Redacted pursuant to request for confidential treatment        

Iridex PO   Page 5 of 6   08/15/07

 



--------------------------------------------------------------------------------



 



     
[IRIDEX Logo]
  PURCHASE ORDER

Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043-1824 USA
www.iridex.com
Ph: 650.962.8100
Fax: 650.962.0486
Resale# SRGH26801380

                   
Supp Nbr
13790
    Date
08/13/07     PO Number
31833-6    
Buyer
MARSHALL COPPAGE
    Code
04     Taxable
NO    
Shipped Via
HAND CARRY
    FOB
Origin     ReqNo    
Req Name
AMS LASERSCOPE
    Req ID
AMS     Pay Terms
NET30 Days    



     
Total $:
  *

 

*   Redacted pursuant to request for confidential treatment        

Iridex PO   Page 6 of 6   08/15/07

 



--------------------------------------------------------------------------------



 



Exhibit C
Work-in-process, Raw and Packaging Materials, and Service, Replacement and
Accessory Parts
See attached

 



--------------------------------------------------------------------------------



 



EXHIBIT C

                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Current BOM  
0010-1502
  LASER SYS,LYRA XP,USA   Lyra     *       *   Aura/Lyra   Current BOM  
0010-1503
  LASER SYS,LYRA XP,USA,W/SMTSCN   Lyra     *       *   Aura/Lyra   Current BOM
 
0010-1573
  LASER IN USE,SIGNS,LYRA,GERMAN   Lyra     *       *   Aura/Lyra   Current BOM,
 
0010-1574
  LASER IN USE,SIGNS,LYRA,SPAN   Lyra     *       *   Aura/Lyra   Current BOM  
0010-7070
  MANUAL, AURA LASERS,WORLD   Aura     *       *   Aura/Lyra   Current BOM  
0010-8112
  ASSY,LASER,AURA,W/STARPULSE,US   Aura     *       *   Aura/Lyra   Current BOM
 
0010-8114
  ASSY,LASER,AURA,15W,W/STRPL,US   Aura     *       *   Aura/Lyra   Current BOM
 
0010-8115
  ASSY,LASER,AURA SL,US   Aura     *       *   Aura/Lyra   Current BOM  
0010-8117
  ASSY,LSR,AUR,STR,WO SCN,US,10W   Aura     *       *   Aura/Lyra   Current BOM
 
0010-8505
  ASSY,SIGN,LSR IN USE,AURA,SPAN   Aura     *       *   Aura/Lyra   Current BOM
 
0010-8820
  LYRA I,USA   Lyra     *       *   Aura/Lyra   Current BOM  
0010-8830
  AURA I,W/STRPLS,US   Aura     *       *   Aura/Lyra   Current BOM  
0010-8990
  AURA I,W/STRPLS,UK   Aura     *       *   Aura/Lyra   Current BOM  
0010-9050
  AURA I,W/STRPLS,FRENCH   Aura     *       *   Aura/Lyra   Current BOM  
0102-9980
  SEGMENT, CONDUCTIVE   Instrumentation - Handpieces     *       *   Aura/Lyra  
Current BOM  
0106-4371
  LABEL,ELECT/EXP10/GRDG,FRENCH   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0106-4372
  LABEL,ELECT/EXP10/GRDG,GERMAN   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0106-4373
  LABEL,ELECT/EXP10/GRDG,SPANISH   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0106-4374
  LABEL,ELECT/EXP10/GRDG,ITALIAN   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0109-1448
  HOLDER,LENS,VERSASTAT,10mm   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
0109-8682
  SET,HANDPIECE,2MM   Instrumentation - Handpieces     *       *   Aura/Lyra  
Current BOM  
0109-8684
  SET,HANDPIECE,4MM   Instrumentation - Handpieces     *       *   Aura/Lyra  
Current BOM  
0111-4200
  PCF,SCBI,SCAN CRTL   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM
 
0111-4260
  PCA,SCBI,BOM,W,SCAN CTRL   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
0111-4680
  SHAFT,DRIVE   Instrumentation - Smartscan Aura/Orion     *       *   Aura/Lyra
  Current BOM  
0111-4850
  BUSHING,.ECC.R.H.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-4860
  BUSHING,ECC. L.H.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-4870
  LINK,R.H.   Instrumentation - Smartscan Aura/Orion     *       *   Aura/Lyra  
Current BOM  
0111-4880
  LINK, L.H.   Instrumentation - Smartscan Aura/Orion     *       *   Aura/Lyra
  Current BOM  
0111-4920
  SLEEVE, LENS MNT.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-4930
  ADAPTER,SMA   Instrumentation - Smartscan Aura/Orion     *       *   Aura/Lyra
  Current BOM  
0111-4950
  CODEWHEEL, 360 CPR   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5040
  FOOTPLATE,SCANNER   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5070
  PLATE,TOP   Instrumentation - Smartscan Aura/Orion     *       *   Aura/Lyra  
Current BOM  
0111-5080
  PLATE, BASE   Instrumentation - Smartscan Aura/Orion     *       *   Aura/Lyra
  Current BOM  
0111-5090
  PLATE, FOOT MNT.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5110
  ANGLE,SW ITCH MNT.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5120
  RETAINER,FOOT   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5130
  STANDOFF, 2.250 LG.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5140
  POST,PCB MNT.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5150
  STANDOFF,1.688 LG.   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5540
  PCA,SSWL,BOM,SWITCH/LED   Instrumentation - Smartscan Aura/Orion     *       *
  Aura/Lyra   Current BOM  
0111-5700
  PCB FAB,HANDPIECE,SHP   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-5760
  PCB ASSY,BOM,WAVE,HANDPIECE,SH   Instrumentation - Smartscan Aura/Orion     *
      *   Aura/Lyra   Current BOM  
0111-5810
  HEATSINK,SCANNER CTRL,SCB   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
0111-5830
  FOOTPLATE,CAPPED,SCANNER   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra   Current BOM  
0111-6320
  ASSY,SMA TO PIGTAIL FIBER,SCAN   Instrumentation - Smartscan Aura/Orion     *
      *   Aura/Lyra   Current BOM  
0111-6321
  ASSY,SMA TO PIGTAIL FIBER,300   Instrumentation - Smartscan Aura/Orion     *  
    *   Aura/Lyra   Current BOM  
0111-6350
  ASSY,FIBER,INTEGRATED,SCANNER   Instrumentation - Smartscan Aura/Orion     *  
    *   Aura/Lyra   Current BOM  
0111-7220
  SHIELD, HANDSWITCH, PCB   Instrumentation - Smartscan Aura/Orion     *       *
  Aura/Lyra   Current BOM  
0111-7910
  CAP,FOOTPLATE,SCANNER   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
0111-8520
  P.I.,SMARTSCAN CAL. INSERT   Instrumentation - Smartscan Aura/Orion     *    
  *   Aura/Lyra   Current BOM  
0111-9621
  HOLSTER, SMARTSCAN, GRAY   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra   Current BOM  
0111-9800
  LABELS,SMARTSCAN,ENGLISH   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra   Current BOM  
0111-9820
  LABELA,SMARTSCAN,CANADA   Instrumentation - Smartscan Aura/Orion     *       *
  Aura/Lyra   Current BOM  
0111-9840
  LABELS,SMARTSCAN,GERMAN   Instrumentation - Smartscan Aura/Orion     *       *
  Aura/Lyra   Current BOM  
0111-9860
  LABELS,SMARTSCAN,FRENCH   Instrumentation - Smartscan Aura/Orion     *       *
  Aura/Lyra   Current BOM  
0111-9900
  LABELS,SMARTSCAN,JAPANESE   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra   Current BOM  
0112-4600
  LABEL,BSI/CE   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM  
0112-4620
  LENS, DOUBLET,f=6mm   Instrumentation - Handpieces     *       *   Aura/Lyra  
Current BOM  
0114-2800
  CASE, SMARTSCAN ORION   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BUM  
0114-6670
  WINDOW, SAPPHIRE, 15.37MM DIA   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
0114-6940
  INSERT,CALIBRATION,VERSASTAT-I   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
0114-9250
  TUBE,F.H.P.   Instrumentation - Handpieces     *       *   Aura/Lyra   Current
BOM  
0114-9330
  TOOL,PLUNGER TENSION   Aura     *       *   Aura/Lyra   Current BOM  
0114-9380
  LENS CELL F.H.P.   Instrumentation - Handpieces     *       *   Aura/Lyra  
Current BOM  
0117-0410
  BODY,FRONT,FIBER COUPLER,DL   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-1320
  CABLE ASSY,KEYSW & CFL   Aura/Lyra Common     *       *   Aura/Lyra   Current
BOM  
0117-1330
  CABLE ASSY,EMER OFF   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM
 
0117-1340
  CABLE ASSY,RIBBON,DISPLAY   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-1840
  HOUSING,SCANNER,LWR,PAINT,AURA   Instrumentation - Smartscan Aura/Orion     *
      *   Aura/Lyra   Current BOM  
0117-1850
  HOUSING,SCANNER,UP,PAINTED,AUR   Instrumentation - Smartscan Aura/Orion     *
      *   Aura/Lyra   Current BOM  
0117-1960
  P.I.,SMARTSCAN,AURA   Instrumentation - Smartscan Aura/Orion     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 1 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Current BOM  
0117-2320
  CABLE ASSY,C.B. INPUT,100V   Lyra     *       *   Aura/Lyra   Current BOM  
0117-2330
  CABLE ASSY,GND,A.C. INPUT,100V   Aura     *       *   Aura/Lyra   Current BOM
 
0117-2691
  LABEL,HAZ & EXPLAN,AURA,UK   Aura     *       *   Aura/Lyra   Current BOM  
0117-2693
  LABEL,HAZ & EXPL,15W AURA,UK   Aura     *       *   Aura/Lyra   Current BOM  
0117-2694
  LABEL,HAZ & EXPL,15W AURA,US   Aura     *       *   Aura/Lyra   Current BOM  
0117-2711
  LABEL,RAD,DNGR,15W,AURA,US   Aura     *       *   Aura/Lyra   Current BOM  
0117-2771
  LABEL,HAZ & EXPLAN,AURA,FR   Aura     *       *   Aura/Lyra   Current BOM  
0117-2772
  LABEL,HAZ & EXPLAN,AURA,FR,W/Z   Aura     *       *   Aura/Lyra   Current BOM
 
0117-2790
  LABEL,LASER APERTURE,FRENCH   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-2881
  LABEL,HAZ & EXPLAN,AURA,GER   Aura     *       *   Aura/Lyra   Current BOM  
0117-2882
  LABEL,HAZ & EXPLAN,AURA,W/SP,G   Aura     *       *   Aura/Lyra   Current BOM
 
0117-2883
  LABEL,HAZ & EXPLAN,AURA,15W GR   Aura     *       *   Aura/Lyra   Current BOM
 
0117-2900
  LABEL,LASER APERTURE,GERMAN   Instrumentation - Smartscan Aura/Orion     *    
  *   Aura/Lyra   Current BOM  
0117-2920
  LABEL,SCANNER HNDPC,GERMAN   Instrumentation - Smartscan Aura/Orion     *    
  *   Aura/Lyra   Current BOM  
0117-4140
  LABEL,DL-10,HOYA   Aura     *       *   Aura/Lyra   Current BOM  
0117-4250
  BRACKET,LINE FILTER   Aura     *       *   Aura/Lyra   Current BOM  
0117-4340
  PCA,LCBE,B0M,AURA LCB,TESTED   Aura     *       *   Aura/Lyra   Current BOM  
0117-4540
  ASSY,CABLE,INT. AEPF,AURA   Aura     *       *   Aura/Lyra   Current BOM  
0117-5420
  LABEL,LASER APERTURE,SPANISH   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-5440
  LABEL,SCANNER HNDPC,SPANISH   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-5461
  LABEL,EMERGENCY STOP,IEC,FRE   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-5462
  LABEL,EMERGENCY STOP,IEC,GERM   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-5463
  LABEL,EMERGENCY STOP,IEC,SPAN   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0117-5622
  LBL,HZRD & RDTN,AURA W/ST,SPAN   Aura     *       *   Aura/Lyra   Current BOM
 
0117-6170
  ASSY,CHASSIS,AURAI,230V   Aura     *       *   Aura/Lyra   Current BOM  
0122-1430
  FOCAL DIST GUIDE,SCANNER   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra   Current BOM  
0122-1940
  ASSY,BEZEL   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM  
0122-1990
  LABEL,SCANNER HNDPC,FRENCH   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0124-0680
  KIT,CART/CHILLER,LABELS   Lyra     *       *   Aura/Lyra   Current BOM  
0124-0902
  LABEL,HAZARD & RADIATION,FRE   Lyra     *       *   Aura/Lyra   Current BOM  
0124-0903
  LABEL,HAZARD & RADIATION,GER   Lyra     *       *   Aura/Lyra   Current BOM  
0124-0904
  LABEL,HAZARD & RADIATION,SPN   Lyra     *       *   Aura/Lyra   Current BOM  
0124-0940
  SIGN,LASER IN USE,LYRA,FRENCH   Lyra     *       *   Aura/Lyra   Current BOM  
0124-0960
  SIGN,LASER IN USE,LYRA,SPANISH   Lyra     *       *   Aura/Lyra   Current BOM
 
0124-1220
  P.I.,SMARTSCAN PLUS   Lyra     *       *   Aura/Lyra   Current BOM  
0124-2410
  INSERT,CALIBRATION,.775 I.D.   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
0124-2450
  SHIPPER,CART/CHILLER   Instrumentation ¿ Cart Chillers     *       *  
Aura/Lyra   Current BOM  
0124-3760
  INSERT,FIBER MOUNT,TUBE   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
0126-3940
  PCA,CHIL,BOM,CHILCTRL,TESTED   Aura/Lyra Common     *       *   Aura/Lyra  
Current BOM  
0127-0510
  ASSY,V.I. CABLE   Instrumentation - Handpieces     *       *   Aura/Lyra  
Current BOM  
0127-0580
  FIBER,POLISHED,400/440MU,164   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
0127-1100
  ASSY,LENS CELL TO ROD   Instrumentation - Handpieces     *       *   Aura/Lyra
  Current BOM  
0129-2511
  STRAIN RELIEF,RETRO-FIT   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
1534-0003
  CAPACITOR,2200UF,35V,ELECTRO   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
1590-2256
  CAPACITOR,2.2UF.35V,TANTALUM   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
1600-0050
  ADHES1VE,739 RTV,WHITE   Lyra     *       *   Aura/Lyra   Current BOM  
1820-0022
  BEAD,FERRITE,SPLIT,0.260 ID   Aura     *       *   Aura/Lyra   Current BOM  
2100-0054
  CONNECTOR,9 PIN   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
2100-0203
  HEADER,10W PROFILE,40-PIN   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
2130-0094
  TAB,.250W,#6 MNTG,QUICK-DISC.   Aura     *       *   Aura/Lyra   Current BOM  
2140-0020
  SOCKET,I.C.,20 PIN   Aura + 8xx/0Ider     *       *   Aura/Lyra   Current BOM
 
2140-0102
  SOCKET,10W PROFILE,24-PIN X .3   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
2140-0108
  SOCKET,SOLDER MOUNT,1 POS,.032   Instrumentation - Smartscan Aura/Orion     *
      *   Aura/Lyra   Current BOM  
2140-0110
  SOCKET,I.C.,PLCC,68 PIN   Aura + 8xx/Older     *       *   Aura/Lyra   Current
BOM  
2310-0009
  I.C.,OSC.,CLOCK 27.12MHZ DIP   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
2400-0024
  LABEL,ARROWS-UP   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM  
2400-0025
  LABEL,BLANK,4 X 3.375   Aura/Lyra Common     *       *   Aura/Lyra   Current
BOM  
2400-0032
  LABEL,FRAGILE,INT   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM  
2452-0015
  LAMP,LED,WHITE,120VAC   Aura/Lyra Common     *       *   Aura/Lyra   Current
BOM  
2455-0004
  HOLDER,LED,BLACK   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
2470-0008
  DISPLAY, LCD, BLUE   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM
 
2500-0034
  BRG,BALL,FL,.12501DX.25OD   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra   Current BOM  
2502-0015
  RETAINER,E-RING 1/8   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
2506-0029
  WASHER,SHOULDER,INSULATING   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
2506-0071
  KIT,MOUNTING,PA26   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
2512-0231
  QUICK DISC,1/8" HOSE BARB   Aura     *       *   Aura/Lyra   Current BOM  
2806-0077
  STRAIN RELIEF,0.360-.430 •   Lyra     *       *   Aura/Lyra   Current BOM  
2835-0028
  CAP,MALE CONNECTOR   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
3020-0037
  FIBER,400/440um,22N/A,NYLON   Lyra     *       *   Aura/Lyra   Current BOM  
3131-0071
  I.C.,7407,HEX NON-INV (O.C.)   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3131-2458
  I.C.,74HCT245,0CTAL XCVR   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3131-5738
  I.C.,74HCT573,0CTAL LATCH   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3132-0001
  I.C.,1488   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
3132-0007
  I.C.,DS1232   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM  
3133-0018
  I.C.,REGULATOR,79L05,-5V   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3133-0019
  I.C.,AD7226   Aura + 8xx/Older     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 2 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Current BOM  
3133-0022
  I.C.,LM348N,QUAD OP AMP   Aura + 8xx/Older     *       *   Aura/Lyra   Current
BOM  
3133-0036
  I.C.,PA26,DUAL MONO PWR OP AMP   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3133-0038
  I.C.,REF-02CP,+5V,8D1P   Aura + 8xx/Older ,     *       *   Aura/Lyra  
Current BOM  
3134-0019
  EPROM,256K,100NS ACCESS   Aura + 8xx/Older     *       *   Aura/Lyra   Current
BOM  
3135-0014
  I.C.,NS16450N   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
3135-0022
  I.C.,82C55A   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
3135-0023
  I.C., UP, N80C188XL, PLCC   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3136-0033
  IC,DG445DJ,QUAD ANALOG SW   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
3138-0005
  1.C.,PAL22V10APC   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
3500-0007
  MOTOR, STEPPER   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
3500-0014
  MOTOR/GEARHD,SERIES +10/1 4:1   Instrumentation - Handpieces     *       *  
Aura/Lyra   Current BOM  
3700-0012
  OPTICAL,ENCODER MODULE,3CHANNE   Instrumentation - Smartscan Aura/Orion     *
      *   Aura/Lyra   Current BOM  
4300-0022
  CIRCUIT BREAKER 20A, 1-PHASE   Aura     *       *   Aura/Lyra   Current BOM  
4720-1182
  RESISTOR,11.8K,1/8W,1%   Aura + 8xx/Older     *       *   Aura/Lyra   Current
BOM  
4720-4752
  RESISTOR,47.5K,1/8K,1%   Aura + 8xx/Older     *       *   Aura/Lyra   Current
BOM  
4720-8661
  RESISTOR,8.66K,1/8W,1%   Aura + 8xx/Older     *       *   Aura/Lyra   Current
BOM  
4721-1511
  RESISTOR,150 OHM,1/4W,5%,CF   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
4721-5111
  RESISTOR,510 OHM,1/4W,5%,CF   Aura + 8xx/Older     *       *   Aura/Lyra  
Current BOM  
4805-0002
  DIODE,BRIDGE,2A   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
4825-0000
  DI ODE,1N914   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
4825-0001
  DIODE,1N4001   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
4830-0009
  DIODE,MPT-5   Aura + 8xx/Older     *       *   Aura/Lyra   Current BOM  
5110-0006
  FOOT PEDAL, PNEUMATIC   Aura/Lyra Common     *       *   Aura/Lyra   Current
BOM  
5150-0024
  KEY CAP,DOUBLE WIDTH   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
5150-0025
  KEY CAP,BLK,ONE LED   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Current BOM  
5620-0008
  XFORMER,230V,TOROID(INTERNATIO   Aura     *       *   Aura/Lyra   Current BOM
 
5620-0009
  TRANSFORMER,100V,TOROID   Aura     *       *   Aura/Lyra   Current BOM  
6050-0009
  POWER CORD,EUROPE   Aura/Lyra Common     *       *   Aura/Lyra   Current BOM  
6050-0011
  POWER CORD,20 AMP,12AWG   Aura     *       *   Aura/Lyra   Current BOM  
6050-0012
  POWER CORD,20 AMP,125V,12AWG   Aura     *       *   Aura/Lyra   Current BOM  
6050-0013
  POWER CORD,16 AMP,250V   Aura     *       *   Aura/Lyra   Current BOM  
6060-0010
  BRAID,COPPER,TINNED,.25 ID   Aura     *       *   Aura/Lyra   Current BOM  
6071-0005
  WIRE,JUMPER,GRN,.50   Instrumentation - Smartscan Aura/Orion     *       *  
Aura/Lyra   Major BOM  
0010-0691
  SIGN LASER IN USE KTP/532   Aura     *       *   Aura/Lyra   Major BOM  
0010-0693
  4SGN LASER IN USE YAG/1064   Lyra     *       *   Aura/Lyra   Major BOM  
0010-1571
  LASER IN USE,SIGNS,LYRA,ENG   Lyra     *       *   Aura/Lyra   Major BOM  
0010-8740
  KIT,WATER FILL W/PUMP   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0010-9120
  MANUAL,OPERATOR'S,LYRA I   Lyra     *       *   Aura/Lyra   Major BOM  
0010-9130
  MANUAL,OPERATOR'S,AURA I   Aura     *       *   Aura/Lyra   Major BOM  
0102-1580
  BOX,9.88 X 8.5 X 2.0   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0102-5870
  LABEL,LICENSE   Aura + 8xx/Older     *       *   Aura/Lyra   Major BOM  
0102-8180
  BAR,SPACER   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0102-8190
  PAD,COMPRESSION   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0102-8340
  KTP Crystal   Aura + 8xx/Older     *       *   Aura/Lyra   Major BOM  
0105-0530
  BEAMSPLITTER,532,COMBO   Aura + 8xx/Older     *       *   Aura/Lyra   Major
BOM  
0105-0560
  DIFFUSER,GLASS   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0105-0660
  POLARIZER,DETECTOR   Aura + 8xx/Older     *       *   Aura/Lyra   Major BOM  
0105-1600
  PLATE,ADAPTOR,Q-SWITCH   Aura + 8xx/Older     *       *   Aura/Lyra   Major
BOM  
0105-5600
  SERVICE HISTORY DATA SHEET,KTP   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0106-7770
  DIFFUSER, OPAL DISK   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0107-0180
  FILTER, LAMP HOUSING (SILICON)   Aura + 8xx/Older     *       *   Aura/Lyra  
Major BOM  
0107-0880
  LAMP,CE DOPED,CW KRYPTON ARC   Aura + 8xx/Older     *       *   Aura/Lyra  
Major BOM  
0111-0510
  MIRROR,OUTPUT COUPLER,532NM   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0111-0530
  MIRROR,1064NM,IN/OUT   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0111-0570
  MIRROR,1064NM/635NM   Lyra     *       *   Aura/Lyra   Major BOM  
0111-0580
  SHUTTER,SAFETY,AURA/LYRA   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0111-0620
  LENS,B-BLUE, SINGLE COUPLER   Lyra     *       *   Aura/Lyra   Major BOM  
0111-8340
  BRACKET, 0-SWITCH, VERTICAL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0112-6700
  LABEL,RING,GREEN,1.06 DIA.   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0112-6710
  LABEL,RING,YEL10W,1.00 DIA.   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0112-6720
  LABEL,RING,RED,1.06 DIA.   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0112-6790
  ASSY,D.I./PARTICLE FILTER   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0112-6840
  CARD,I SERIES REFERENCE   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0112-6900
  ASS,I SERIES REFERENCE CARD   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0112-7510
  LABEL,FOOTPEDAL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0112-7520
  LABEL,FTPDL,TROUBLE SHOOTING   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0116-2440
  HEAT-SINK,UPPER,3MM KTP   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0116-2450
  HEAT-SINK,LOWER,3MM KTP   Aura     *       *   Aura/Lyra   Major BOM  
0116-2460
  BAR,CLAM,UPPER,KTP HEATER   Aura     *       *   Aura/Lyra   Major BOM  
0116-2470
  BAR,CLAMP,LOWER,KTP HEATER   Aura     *       *   Aura/Lyra   Major BOM  
0116-3130
  QUARTER-WAVE PLATE,MULTI-ORDER   Aura/Lyra Common     *       *   Aura/Lyra  
Major BUM  
0117-0170
  YAG ROD, 90MM   Aura     *       *   Aura/Lyra   Major BOM  
0117-0190
  COVER DUST RESONATOR DL   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-0260
  BASE,OPTIC MOUNT,R.H.,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-0350
  BODY,POWER DETECTOR,DL   Aura     *       *   Aura/Lyra   Major BOM  
0117-0360
  BRACKET,SAFETY SHUTTER,DL   Aura/Lyra Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 3 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Major BOM  
0117-0370
  ARM,SAFETY SHUTTER,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-0380
  BASE,CRYSTAL MOUNT,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-0400
  HEAT EXCHANGER, AURA   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-0420
  BODY,REAR,FIBER COUPLER,DL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-0430
  SLIDE,LENS,FIBER COUPLER,DL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-0520
  MOUNT,R.H.,P.S.   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-0530
  MOUNT,L.H.,P.S.   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-0600
  MIRROR,1064NM DL,LAM   Aura     *       *   Aura/Lyra   Major BOM  
0117-0650
  ASSY,OPTIC MOUNT,LAM,DL   Aura     *       *   Aura/Lyra   Major BOM  
0117-0660
  ASSY,OPTIC MOUNT,RAM,DL   Aura     *       *   Aura/Lyra   Major BOM  
0117-0670
  ASSY,OPTIC MOUNT, SAM, DL   Aura     *       *   Aura/Lyra   Major BOM  
0117-0690
  ASSY,OPTIC MOUNT, ROUTING,DL   Aura     *       *   Aura/Lyra   Major BOM  
0117-0710
  ASSY,FIBER COUPLER/CAL-PORT,DL   Aura     *       *   Aura/Lyra   Major BOM  
0117-0820
  DOOR,CAL-PORT,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-0830
  SHELL,LAMPHOUSING,SF-2   Aura     *       *   Aura/Lyra   Major BOM  
0117-0850
  PROD SPEC,POWER SUPPLY,AURA   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-0851
  ASSY,POWER SUPPLY,AURA,230 V   Aura     *       *   Aura/Lyra   Major BOM  
0117-0870
  PLATE,SEAL,YAG-ROD,SF-2   Aura     *       *   Aura/Lyra   Major BOM  
0117-0900
  PCA,AFP,BOM,AURA FRONT PANEL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-0910
  PIN,DOOR,CAL-PORT,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-1000
  BRACKET,SCANNER PCB,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-1010
  SHIELD,LIGHT,SF-2 LAMPHOUSING   Aura     *       *   Aura/Lyra   Major BOM  
0117-1020
  GASKET,POWER DETECTOR,DL   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-1210
  LABEL,SCANNER HNDPC,ENGLISH   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-1260
  CABLE ASSY,KTP HEATER   Aura     *       *   Aura/Lyra   Major BOM  
0117-1270
  CABLE ASSY,WATER TEMP   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-1280
  CABLE ASSY,IGNITOR BD   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-1290
  CABLE ASSY,LPS TO IGNITOR   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-1310
  CABLE ASSY,SCANNER PWR   Aura     *       *   Aura/Lyra   Major BOM  
0117-1350
  CABLE ASSY,RIBBON,FRT PNL   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-1360
  CABLE ASSY,INT. SCNR   Aura     *       *   Aura/Lyra   Major BOM  
0117-1390
  CABLE ASSY,GND,A.C. INPUT,115/   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-1400
  CABLE ASSY,P.D.B. TO L.P.S.   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-1410
  CABLE ASSY,L.F. TO P.D.B.   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-1420
  CABLE ASSY,C.B. TO L.F.   Aura/Lyra Common     *       *   Aura/Lyra   Major
BUM  
0117-1430
  CABLE ASSY,C.B. INPUT,115/230V   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-1440
  CABLE ASSY,P2   AuralLyra Common     *       *   Aura/Lyra   Major BOM  
0117-1450
  CABLE ASSY,SERIAL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-1480
  CABLE ASSEMBLY,SCANNER RS232   Aura     *       *   Aura/Lyra   Major BOM  
0117-1500
  LIGHT-PIPE CAL-PORT, AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-1800
  MOUNT,QTR WAVE PLATE,AURA   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-1870
  PLATE, IEC MOUNT   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-1890
  SHIPPER,LASER AURA   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-1940
  SUPPORT,PCB   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-1990
  LABEL,STARPULSE,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-2210
  CHANNEL.REFLECTOR,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-2300
  CABLE,ASSY, FIBER CONN, DL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-2420
  CLIP,RETAINING   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-2450
  PCA,PDB,BOM,PWR DISTR,DO,TEST   Aura     *       *   Aura/Lyra   Major BOM  
0117-2510
  INTER10CK,JUMPERED   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0117-2530
  LABEL,LASER APERTURE,ENGLISH   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-2560
  TERMINAL,LAMP, SF-2 LAMPHSG   Aura     *       *   Aura/Lyra   Major BOM  
0117-2610
  COVER,CIRCUIT BREAKER   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0117-2640
  LABEL,FUSE,F5/F6,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-2660
  CABLE ASSY,TOROID,SECONDARY   Aura     *       *   Aura/Lyra   Major BOM  
0117-2692
  LABEL,HAZ & EXPL,W/STARPULSE,U   Aura     *       *   Aura/Lyra   Major BOM  
0117-2710
  LABEL,RAD,DNGR,10W,AURA,US   Aura     *       *   Aura/Lyra   Major BOM  
0117-2730
  PLATE,DIODE MOUNT,DL   Aura + 8xx/Older     *       *   AuralLyra   Major BOM
 
0117-3000
  BASEPLATE,RESONATOR,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-3110
  HOLDER, LENS, FIBER COUPLER,AU   Aura + 8xx/Older     *       *   Aura/Lyra  
Major BOM  
0117-3600
  PCF,AFP,AURA FRONT PANEL FAB   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-3850
  PCA,AURA,LPS,TESTED   Aura     *       *   Aura/Lyra   Major BOM  
0117-3900
  PCA,ARC IGNITER,TESTED,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-3940
  INSULATOR,RFI FILTER,INTL,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-4260
  REFLECTOR,MOLDED SILICONE,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-4650
  ASSY,LAMPHOUSING,AURA HP   Aura     *       *   Aura/Lyra   Major BOM  
0117-4830
  LABEL,UL/U.S./CANADA   Aura     *       *   Aura/Lyra   Major BOM  
0117-4860
  Q-SWITCH DRIVER, AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-4870
  LBL,FUSE,FIRE WARNG RISK,AURA   Aura     *       *   Aura/Lyra   Major BOM  
0117-4980
  PCA,LYRX,BOM,AURA L10,TESTED   Aura     *       *   Aura/Lyra   Major BOM  
0117-5780
  ASSY,TRIGGER XFMR,AURA   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-5790
  ASSY,HEAT EXCHANGER,AURA   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-5910
  ASSY,PUMP,COOLANT,AURA   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-5951
  LABEL,BLANK,LASER SERIAL NO.   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-6190
  WIRE ASSY,XFMR TO LAMP HOUSING   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-6240
  CABLE ASSY,KEY SW & CFL,OPTREX   Aura/Lyra Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 4 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Major BOM  
0117-6250
  CABLE ASSY,OPTREX DISPLAY   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0117-6260
  ASSY,BEZEL,LYRA/AURA I,OPTREX   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0117-6280
  CABLE ASSY,ARC LAMP   Aura/Lyra Common     *       *   Aura/Lyra   Major BUM  
0117-6330
  ASSY,CHASSIS,AURA,SUB   Aura     *       *   Aura/Lyra   Major BUM  
0117-6410
  ASSY, Q-SWITCH DRVR,AURA TESTE   Aura     *       *   Aura/Lyra   Major BOM  
0120-0480
  HEATER,FLEXIBLE,KAPTON   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0122-0680
  CHASSIS,WELDMENT   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0122-1160
  CABLE ASSY,SCANNER PWR   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0122-1220
  CABLE ASSY,SCANNER,RS232   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0122-1240
  CABLE ASSY,INTERNAL,SCANNER,EL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0122-1490
  TRANSFORMER,230V,TORROID   Lyra     *       *   Aura/Lyra   Major BOM  
0122-1660
  PCA,VPDB,BOM,W,PWR DSTRB   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0122-1710
  PCA,VPDB,B0M,PWR DISTRB,LYRA I   Lyra     *       *   Aura/Lyra   Major BOM  
0122-3440
  ASSY,BEZEL,VENUS I,OPTREX   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0030
  BODY,DETECTOR,LYRA   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0170
  PLATE,OPTIC MOUNT   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0190
  PLATE,DIODE MOUNT   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0124-0200
  ASSY,AIM DIODE   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0250
  ASSY,OC   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0290
  ASSY,LAMPHOUSING   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0310
  BASEPLATE,LYRA   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0330
  HOLDER,LENS   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0390
  ASSY,HR   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0440
  PLATE,OPTIC MOUNT,LH   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0450
  BASE,OPTIC MOUNT,RH   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0480
  SHIELD,LIGHT   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0710
  SHIELD,LIGHT   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0720
  LABEL,RADIATION DANGER,USA   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0770
  FILTER,IR   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0780
  BEAMSPLITTER,LYRA   Lyra     *       *   Aura/Lyra   Major BOM  
0124-0901
  LABEL,HAZARD & RADIATION,ENG   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1160
  PLATE,CIRCUIT BREAKER   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1290
  LIGHT-PIPE,CAL PORT,LYRA   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1410
  CABLE ASSY,L.F. TO P.D.B.   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1440
  CABLE ASSY,PWR,EXTERNAL,I2AWG   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1610
  ASSY,IGNITER,LYRA,TESTED   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0124-1820
  ASSY,DETECTOR MOUNT,XP   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1830
  ASSY,CABLE,LAMP POWER SUPPLY   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1860
  LPS,LYRA,XP,TESTED   Lyra     *       *   Aura/Lyra   Major BOM  
0124-1880
  PCA,B0M,LYRA XP,LCB,TESTED   Lyra     *       *   Aura/Lyra   Major BOM  
0124-2060
  PCF,LYRX,BOM,W,LYRA LCB   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0124-2540
  FILTER,ND,LYRA-XP DETECTORS   Lyra     *       *   Aura/Lyra   Major BOM  
0124-3070
  ASSY,CHASSIS,LYRA I   Lyra     *       *   Aura/Lyra   Major BOM  
0124-3210
  COVER,TOP,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0124-3220
  TRAY,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0124-3230
  PANEL,REAR,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0124-3240
  BASE,FIBER POLE,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0124-3250
  KNOB,CONTROL,.63 DIA.   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0124-3260
  KNOB,CONTROL,.81 DIA.   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
0124-3270
  KNOB,CONTROL,1.06 DIA.   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0124-3310
  HOLSTER,HANDPIECE,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
0124-3350
  PANEL,REAR,VENUS I   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
0124-3550
  BEZEL,LYRA/AURA/VENUS I   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0124-3800
  ASSY,CHASSIS,LYRA I,SUB   Lyra     *       *   Aura/Lyra   Major BOM  
0124-3820
  CLIP,RETAINING,AURA/LYRA   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
0124-3890
  SHIELD,LIGHT,H.R.   Lyra     *       *   Aura/Lyra   Major BOM  
0126-3470
  CABLE ASSY,EMERGENCY OFF,VIN   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1520-0006
  CAPACITOR,AC,TYPE Y,1000 PF,25   Aura     *       *   Aura/Lyra   Major BOM  
1520-0016
  CAP,47PF,+/-20%,TYPE Y   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
1520-0020
  CAP,.22UF,250VAC,X2 TYPE   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
1520-0022
  CAP,.0022uF,400VDC,5%,POLY   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1534-0008
  CAP,6800U,50V,85C ALUM RAD   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1534-0011
  CAP,10000U,25V,85C ALUM RAD   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1534-0012
  CAP,4700uF,200VDC,FAD. ELEC.   Lyra     *       *   Aura/Lyra   Major BOM  
1550-1041
  CAP,.1UF,50V,20%,M CER   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
1551-1023
  CAPACITOR,.001UF,50V,5%,M CER   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1551-1032
  CAPACITOR,.01UF,50V,10%,M CER   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1551-1042
  CAPACITOR,.1UF,50V,10%,M CER   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1551-1052
  CAPACITOR,1.0UF,50V,10%,M CER   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1590-2266
  CAPACITOR,22UF,35V,TANTALUM   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
1810-0003
  INDUCTOR,1MH,IA,RL1959   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
1820-0002
  FERRITE BEAD   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
1820-0003
  FERRITE SPLIT,1/2   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
1840-0001
  INDUCTOR,2.8UH1ADC,4CHAN   Aura + 8xx/Older     *       *   Aura/Lyra   Major
BOM  
1840-0007
  IND,5uH,5610,20A,+/-10%   Lyra     *       *   Aura/Lyra   Major BOM  
2100-0038
  SOCKET HOUSING,9 POS   Aura/Lyra Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 5 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Major BOM  
2100-0204
  HOUSING,WIRE APPLIED,40-PIN   Aura + 8xx/Older     *       *   Aura/Lyra  
Major BOM  
2100-0224
  CONTACT, PIN, 18-24 GA.   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2110-0029
  JUMPER,2 PIN HEADER   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2110-0067
  HEADER,20P,RA,3428-1002   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2110-0068
  HEADER,34P,RA.1C,3431-1002   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2110-0086
  JUMPER,2P,HEADER,L0W PROFILE   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2110-0087
  HEADER,20P,ST,2-640456-0   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2110-0088
  CONN,MTA,.100,20P,28 AWG   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2120-0022
  CONN,AC,SNAP-IN,MALE   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
2120-0032
  PLUG,250V/20A,6-20P,HOSP GRADE   Lyra     *       *   Aura/Lyra   Major BOM  
2130-0009
  TERMINAL ,RING,22-16AWG,#8   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2130-0035
  TERMINAL,QUICK-CONNECT,.187   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2130-0085
  QUICK DISCON,.250X.032,16-14AW   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2130-0093
  TAB,.250WIDE,#8MNTG,QUICK DISC   Lyra     *       *   Aura/Lyra   Major BOM  
2310-0014
  CRYSTAL,XT49S-20-6MHZ,2P   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2400-0013
  LABEL,I.C.,.9 X .25   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2400-0058
  LABEL,ETL 2601   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2506-0077
  STANDOFF,117-080,BIVAR,.1D   Aura/Lyra Common     *       *   Aura/Lyra  
Major BUM  
2512-0326
  QUICK DISC,1/8 HOSE BARB,PNL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2512-0327
  FTG,REDUCER,3/8 BARB X 1/8BARB   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2512-0383
  FITTING,1/4NPT,HEX PLUG,SS   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2516-0092
  0-RING,.1981D,X.070THK,VITON   Aura     *       *   Aura/Lyra   Major BOM  
2516-0097
  O-RING,.268 X .07 WIDE,VT   Lyra     *       *   Aura/Lyra   Major BOM  
2525-0010
  CHECK,VALVE,3"H20,1/8BARB   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2525-0011
  CHECK VALVE,8PSI,1/8BARB   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2600-0015
  FAN,12V, 6.75"   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2802-0000
  SHRINK TUBING   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2806-0010
  CABLE TIE,MEDIUM   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2806-0012
  TIE HOLDER,SMALL   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
2806-0080
  STRAIN RELIEF,.530 DIA. CABLE   Lyra     *       *   Aura/Lyra   Major BOM  
2806-0081
  BUSHING,TEFL0N,3/16 O.D.   Lyra     *       *   Aura/Lyra   Major BOM  
2806-0091
  BUSHING,NYLON,6-32 X .125   Lyra     *       *   Aura/Lyra   Major BOM  
2806-0092
  GROMMET,.875 ID X 1.625 OD   Lyra     *       *   Aura/Lyra   Major BOM  
2835-0047
  PLUG,DOUBLE D HOLE,.500 DIA   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
2840-0071
  CLAMP,CRIMP,GAP FREE,22.6   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
2880-0021
  WASHER, SHOULDER #4   Aura     *       *   Aura/Lyra   Major BOM  
3010-0034
  LENS,COATED ACHROMAT   Aura + 8xx/Older     *       *   Aura/Lyra   Major BOM
 
3107-0007
  TBG,TYGON .375IDX.125 WALL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
3135-0028
  IC,SED1330FBA,LCD CTL,60P,FP5   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
3200-0042
  HOSE CLEAR,PVC,.38 I.D.   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
3200-0047
  TUBING,CABLE,.51 I.D.   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
3210-0037
  GASKET,EMI,SHIELDING   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
3210-0039
  GASKET,EMI SHIELDING,.250 THK   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
3590-0018
  PUMP,12V,2AMP,BRUSHLESS   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
3700-0003
  I.C.,PHOTOSENSOR,EE-SJ3B,4P   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
3710-0001
  IC,HCPL0600,0PTO ISO,8P,S0   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
3720-0002
  Q-SWITCH,A-0,G&H,4MM   Aura     *       *   Aura/Lyra   Major BOM  
3810-0005
  BAG, ANTISTATIC, 8X10   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
3810-0022
  HOLDER TICKET,5 X 8 CLEAR VINY   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
3810-0051
  BAG,POLYETHYLENE,16X14X36   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
3820-0012
  DESICCANT,4U TYVEK BAG,500/BRL   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4300-0020
  CIRCUIT BREAKER, 10A, 1-PHASE   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4300-0021
  CIRCUIT BREAKER, 15A, 1-PHASE   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4300-0055
  CIR. BREAKER,20A,2P,SCREW TERM   Lyra     *       *   Aura/Lyra   Major BOM  
4310-0007
  FUSE,2A 250V,SL0-BL0   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
4310-0026
  FUSE,12A,250V,SL0-BL0,3AB   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4310-0032
  FUSE,1.6A,250V,SL0-BL0,31301.6   Lyra     *       *   Aura/Lyra   Major BOM  
4320-0004
  LIMITER,INRUSH,12A,CL11   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4530-0011
  FILTER,RFI,1-PHASE,15 AMP   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4710-0009
  RESISTOR,SIP,1K,8P,4R   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
4715-1022
  RES,CF,1K OHMS,1/2W,5%   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4717-1882
  RES,1.8 OHMS,1/2W,5%   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM
 
4720-6811
  RES ISTOR,6.81K ,1/8W ,1%   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4721-4711
  RESISTOR,470 OHM,1/4W,5%,CF   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4721-5101
  RESISTOR,51 OHM,1/4W,5%,CF   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4722-5232
  RES,52.3K,1/8W,1%,SM1206   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4723-1103
  RES,10K OHMS,1/8W,5%,SM1206   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4760-0000
  SLIDE POTENTIOMETER,10K OHM   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4816-0007
  LED,PC MOUNT,RED   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
4825-0007
  DIODE,.2A,MMBD7000LT1,3P,SOT23   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
4831-0003
  ASSY,LASER DIODE MODULE   Aura + 8xx/Older     *       *   Aura/Lyra   Major
BOM  
4831-0005
  DIODE MOD,ASSY,632 LASER   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
4845-0001
  TRANSISTOR,2N2907   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
4865-0001
  MOSFET,40V,75A   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
5150-0026
  SWITCH, KEYCAP   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
5150-0029
  SWITCH SUB-MIN LEVER .505   Aura/Lyra Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 6 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra   Major BOM  
5620-0007
  XFORMER,115V,TOROID(DOMESTIC A   Aura     *       *   Aura/Lyra   Major BOM  
6005-0002
  CABLE,BNC MALETO SMA MALE   Aura     *       *   Aura/Lyra   Major BOM  
6010-1601
  WIRE,HKP BRN 16GA UL1015   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
6025-0017
  CABLE,12AWG,3COND,SO TYPE   Lyra     *       *   Aura/Lyra   Major BOM  
6035-0002
  CORD SET,FAN POWER   Aura/Lyra Common     *       *   Aura/Lyra   Major BOM  
6050-0007
  POWER CORD,U.K. & IRELAND   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
6050-0010
  CORD,POWER,NORTH AMERICA   Aura     *       *   Aura/Lyra   Major BOM  
6070-0019
  WIRE INS 26GA STR BLK BLDN 992   Aura/Lyra Common     *       *   Aura/Lyra  
Major BOM  
6070-0066
  WIRE,HOOK-UP,14 AWG,BLUE   Aura/Lyra Common     *       *   Aura/Lyra   Major
BOM  
6070-0070
  WIRE HOOKUP,14 AWG,BLACK   Lyra     *       *   Aura/Lyra   Major BOM  
6070-0127
  WIRE,HOOK-UP,20 AWG,BLU   Aura + 8xx/Older     *       *   Aura/Lyra   Service
 
0010-1440-20
  PEK,DVD,AESTHETIC   Aura/Lyra Common     *       *   Aura/Lyra   Service  
0010-8640
  CAL INSERT,10mm VERSASTAT   Instrumentation - Handpieces     *       *  
Aura/Lyra   Service  
0010-9200
  KIT,O-RING 3/16 FT SWTCH CONN   Aura/Lyra Common     *       *   Aura/Lyra  
Service  
0010-9900
  ASSY,VERSASTAT 1,10MM   Instrumentation - Handpieces     *       *   Aura/Lyra
  Service  
0010-9920
  CHILLER/CART,DOMESTIC   Instrumentation ¿ Cart Chillers     *       *  
Aura/Lyra   Service  
0010-9921
  CHILLER/CART,INTERNATIONAL   Instrumentation ¿ Cart Chillers     *       *  
Aura/Lyra   Service  
0117-0742
  ASSY,CRYSTAL MOUNT,DL,W/KTP   Aura     *       *   Aura/Lyra   Service  
0117-0852
  ASSY,POWER SUPPLY,LYRA,230V   Lyra     *       *   Aura/Lyra   Service  
0117-4780
  ASSY, COUPLER,LENS, AURA SERVI   Aura     *       *   Aura/Lyra   Service  
0117-6300
  ASSY,FOOT SWITCH, 12' TESTED   Aura/Lyra Common     *       *   Aura/Lyra  
Service  
0124-2970
  ASSY,COUPLER,LENS,LYRA   Lyra     *       *   Aura/Lyra   Service  
0124-3680
  CASE,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra   Service  
0124-3870
  KIT,BLOWN LAMP,LYRA   Aura/Lyra Common     *       *   Aura/Lyra   Service  
0127-0650
  ALIGNMENT FBR,300/360UM,GRNLT   Aura/Lyra Common     *       *   Aura/Lyra  
Service  
FCO-273
  FIBER COUPLER ASSY,LYRA   Lyra     *       *   Aura/Lyra   Service  
FCO-284
  S/W UPGRADE 5.8.4,AURA   Aura     *       *   Aura/Lyra   Service  
FCO-296
  LYRA S/W UPGRADE 11.6.8   Lyra     *       *   Aura/Lyra      
0010-0005
  LSR Coolant, DI Water, 1 Gal.   Aura/Lyra Common     *       *   Aura/Lyra    
 
0091-1410
  TARGET, R2   Aura     *       *   Aura/Lyra      
0091-1420
  TARGET, R1   Aura     *       *   Aura/Lyra      
0103-6910
  LABEL,CIRCUIT BREAKER,TUV   Instrumentation - Smartscan Aura/Orion     *      
*   Aura/Lyra      
0111-0500
  MIRROR,1064NM,LAM   Aura/Lyra Common     *       *   Aura/Lyra      
0111-4820
  BEAMSPLITTER   Lyra     *       *   Aura/Lyra      
0111-4830
  FILTER,ND,SL DETECTOR S   Lyra     *       *   Aura/Lyra      
0111-6120
  INSERT,CALIBRATION,SCANNER   Instrumentation - Smartscan Aura/Orion     *    
  *   Aura/Lyra      
0111-8590
  ASSY,CABLE,HANDPIECE SCANNER   Instrumentation - Smartscan Aura/Orion     *  
    *   Aura/Lyra      
0112-6220
  TRNING GDE,INSERVICE,AURA/LYRA   Aura/Lyra Common     *       *   Aura/Lyra  
   
0112-6680
  LABEL,WATER FILL KIT   Aura/Lyra Common     *       *   Aura/Lyra      
0112-6730
  LABEL,RING,GREEN,1.25 DIA.   Aura/Lyra Common     *       *   Aura/Lyra      
0112-7420
  INSVC TRAINING GDE,CD   Aura/Lyra Common     *       *   Aura/Lyra      
0117-0230
  SLIDE,DIVISION,SF-2 LAMPHSG   Aura     *       *   Aura/Lyra      
0117-1190
  LABEL,LASER APERTURE,AURA,US   Aura     *       *   Aura/Lyra      
0117-2260
  ROD,TEST-CURTAIN,AURA   Aura     *       *   Aura/Lyra      
0117-2270
  CURTAIN,TEST,AURA   Aura     *       *   Aura/Lyra      
0117-2620
  LABEL,CAUTION,DI WATER,AURA   Aura     *       *   Aura/Lyra      
0117-2860
  LABEL,CERTIF & ID,AURA,GER   Aura     *       *   Aura/Lyra      
0117R2450
  PCA,PDB,PWR DISTR,DO,TEST,RWK   Aura     *       *   Aura/Lyra      
0117R4650
  ASSY,LMPHSING,AURA HP,RWK   Aura     *       *   Aura/Lyra      
0122R1710
  PCA,VPDB,BOM,PWR DSTB,LYRA-RWK   Lyra     *       *   Aura/Lyra      
0124-0410
  PLATE,FIBER POLE   Aura/Lyra Common     *       *   Aura/Lyra      
0124-0840
  MANUAL,SERVICE,LYRA   Lyra     *       *   Aura/Lyra      
0124-0860
  MANUAL,TECH SPECIALIST,LYRA   Lyra     *       *   Aura/Lyra      
0124-1570
  POWER CORD,250V,20A,TWST 10CK   Aura     *       *   Aura/Lyra      
0124-1580
  POWER CORD,250V,30A   Aura     *       *   Aura/Lyra      
0124-3080
  CABLE ASSY,SALES,10-30P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3200
  BEZEL,LYRA/AURA/VENUS   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3320
  CLIP,RETAINING,LYRA/AURA I   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3560
  CABLE ASSY,SALES,6-30P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3570
  CABLE ASSY,SALES,L6-20P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3580
  CABLE ASSY,SALES,10-20P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3590
  CABLE ASSY,SALES,L14-30P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3600
  CABLE ASSY,SALES,L6-30P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3630
  CABLE ASSY,SALES,L14-20P   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3640
  LABEL,COOLANT LEVEL,CHILLER   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3650
  LABEL,I/O,CART CHILLER   Aura/Lyra Common     *       *   Aura/Lyra      
0124-3850
  KIT,LYRA,LAMPHOUSING   Aura/Lyra Common     *       *   Aura/Lyra      
0124R1610
  ASSY,IGNITER,LYRA,TESTED-RWK   Lyra     *       *   Aura/Lyra      
0124R1860
  LPS,LYRA XP,TESTED,RWK   Lyra     *       *   Aura/Lyra      
0124R1880
  PCA,B0M,LYRA XP,LCB,TSTD,RWK   Lyra     *       *   Aura/Lyra      
1410-0011
  BOTTLE,20Z.,AMBER GLASS   Lyra     *       *   Aura/Lyra      
1640-0018
  GREASE,SILICONE,DOW CORNNG 111   Aura/Lyra Common     *       *   Aura/Lyra  
   
2110-0052
  HEADER,4 POS,10CKING,TIN   Aura + 8xx/Older     *       *   Aura/Lyra      
2110-0059
  CONNECTOR,MTA,.100,22 G,3 POS   Aura/Lyra Common     *       *   Aura/Lyra    
 
2110-0061
  CONNECTOR,MTA,,100,22 G,7 POS   Aura/Lyra Common     *       *   Aura/Lyra    
 
2120-0023
  IEC, POWER CONNECTOR AURA XP   Aura     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 7 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Aura/Lyra      
2120-0026
  PLUG,POWER,250V,20AMP,STRAIGHT   Aura     *       *   Aura/Lyra      
2120-0030
  PLUG,125/20A,HOSPITAL GRADE   Aura     *       *   Aura/Lyra      
2504-0066
  SPRING,COMPRESSION .360 OD 1L   Aura/Lyra Common     *       *   Aura/Lyra    
 
2512-0312
  FITTING,TEE,1/2MPT,.5X3/8X3/8   Aura/Lyra Common     *       *   Aura/Lyra    
 
2512-0335
  FTG,UNION CONN,1/2 OD-1/2 OD   Aura/Lyra Common     *       *   Aura/Lyra    
 
2512-0348
  FTG,STEM ADPTR,1/2 OD-1/4 NPT   Aura/Lyra Common     *       *   Aura/Lyra    
 
2512-0355
  FTG,MALE CONN,1/4 NPT-1/4 OD   Aura/Lyra Common     *       *   Aura/Lyra    
 
2516-0102
  O-RING,-011,.301 ID,BUNA   Aura/Lyra Common     *       *   Aura/Lyra      
2551-0071
  WATER,ULTRAPURE,COOLSPOT,1 GAL   Lyra     *       *   Aura/Lyra      
2630-0005
  CHILLER,RECIRCULATING,ICD   Instrumentation ¿ Cart Chillers     *       *  
Aura/Lyra      
2806-0069
  TIE,PLASTIC,4,BLUE   Aura     *       *   Aura/Lyra      
2806-0070
  TIE, PLASTIC, 4, GREEN   Aura     *       *   Aura/Lyra      
2806-0073
  GROMMET NYL0N 3/8   Aura     *       *   Aura/Lyra      
2840-0067
  CLAMP,CRIMP,GAP FREE,11.3   Aura/Lyra Common     *       *   Aura/Lyra      
3210-0041
  FUNNEL,UTILITY,2 3/4 X 3/8   Aura/Lyra Common     *       *   Aura/Lyra      
3590-0007
  PUMP, 12V,2A   Aura/Lyra Common     *       *   Aura/Lyra      
4530-0008
  FILTER,EMI SUPPRESSION,47PF   Aura + 8xx/Older     *       *   Aura/Lyra      
4530-0012
  FILTER,EMI,PCB,10K PF/BEADS   Aura + 8xx/Older     *       *   Aura/Lyra      
4530-0013
  FILTER,RFI,1-PHASE,20 AMP   Aura     *       *   Aura/Lyra      
4530-0014
  FILTER,RFI,1 PHASE, 15 AMPS   Aura     *       *   Aura/Lyra      
4701-4023
  RES,WW,.4 OHM,50W,WW,PWR   Aura     *       *   Aura/Lyra      
4710-0007
  RESISTOR,SIP,330 OHM,8P,7R   Aura + 8xx/Older     *       *   Aura/Lyra      
4710-0008
  RESISTOR,SIP,4.7K,8P,7R   Aura + 8xx/Older     *       *   Aura/Lyra      
4710-0016
  RESISTOR,SIP,2.7K,1OP,9R   Aura + 8xx/Older     *       *   Aura/Lyra      
4716-1002
  RES,MF,10.OK,1%,1/4W   Aura + 8xx/Older     *       *   Aura/Lyra      
4755-2103
  RES,P07,10K,3266W-1-103   Aura/Lyra Common     *       *   Aura/Lyra      
4816-0004
  LED,T-1 3/3,ULTRA BRIGHT,YELL0   Instrumentation - Smartscan Aura/Orion     *
      *   IAura/Lyra      
6035-0014
  CABLE,SERIAL,DB9,M/M,2.5FT   Aura/Lyra Common     *       *            
Aura/Lyra      
TOTAL
            *       *            

* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 8 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Current BOM  
0010-5990
  GEMINI,CUSTOM,KTP COMPONENT,US   Gemini     *       *   Gemini   Current BOM  
0010-9972
  ASSY,SIGN,LSR IN USE,GEMINI,GR   Gemini     *       *   Gemini   Current BOM  
0010-9973
  ASSY,SIGN,LSR IN USE,GEMINI,SP   Gemini     *       *   Gemini   Current BOM  
0106-0494
  CONE,FIBER ALIGN,440mm   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0114-6610
  COUPLER,MOTOR   Instrumentation - Handpieces     *       *   Gemini   Current
BOM  
0114-6620
  LEAD.SCREW/NUT   Instrumentation - Handpieces     *       *   Gemini   Current
BOM  
0114-8860
  RETAINER, WINDOW   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0114-9270
  MOUNT,SMA   Instrumentation - Handpieces     *       *   Gemini   Current BOM
 
0114-9290
  MOUNT,MOTOR,F.H.P.   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0124-1180
  LENS,DERM,LYRA   Instrumentation - Handpieces     *       *   Gemini   Current
BOM  
0124-2320
  SAPPHIRE WINDOW,9.53mm   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0124-2500
  ASSY,COOLING LOOP   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0124-2520
  LOOP,COOLING   Instrumentation - Handpieces     *       *   Gemini   Current
BOM  
0124-3770
  PLUG,TUBE   Instrumentation - Handpieces     *       *   Gemini   Current BOM
 
0126-0100
  LENS,10mm VERSASTAT,GEMINI   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
0126-4340
  SHIELD,CRYSTAL MOUNT   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
0126-4670
  MIRROR, LASER, RAM   Greenlight/Gemini Common     *       *   Gemini   Current
BOM  
0126-4690
  MIRROR, 1064nm, LAM   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
0126-4710
  MIRROR, 532nm, ROUTING   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
0126-5800
  MIRROR,SAM,SR   Greenlight/Gemini Common     *       *   Gemini   Current BOM
 
0126-7480
  LENS, NSL-1, F=7.4mm   Disposable-Versastat     *       *   Gemini   Current
BOM  
0126-7490
  LENS, NSL-2, F=8.7mm   Disposable-Versastat     *       *   Gemini   Current
BOM  
0126-7500
  LENS, NSL-3, F=15mm   Disposable-Versastat     *       *   Gemini   Current
BOM  
0127-0070
  WINDOW,VERSASTAT I   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0127-0300
  MOUNT,SMA   Instrumentation - Handpieces     *       *   Gemini   Current BOM
 
0127-0310
  INSERT,FIBER MOUNT,SMA   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0127-0500
  INSERT,CAL,10MM,GEMINI   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0127-0630
  INSERT,CAL,VERSASTAT I,GEMINI   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
0127-0640
  FERRULE,FIBER,SMA,.026 I.D.   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
0127-0690
  ASSY,VERSASTAT I,GEMINI   Instrumentation - Handpieces     *       *   Gemini
  Current BOM  
0127-0710
  ASSY,10MM HOSE,GEMINI   Instrumentation - Handpieces     *       *   Gemini  
Current BOM  
0127-0730
  ASSY,VERSASTAT I CABLE,GEMINI   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
0127-0750
  FIBER,400/440,10MM,GEMINI   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
0127-0760
  FBR,400/440,VERSASTAT I,GEMINI   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
0127-0800
  INSERT,CAL.,DERM.,GEMINI   Gemini     *       *   Gemini   Current BOM  
0127-0810
  P.I.,DERMASTAT,GEMINI   Gemini     *       *   Gemini   Current BOM  
0129-1412
  LABEL,HAZARD & RAD,GEMINI,FR   Gemini     *       *   Gemini   Current BOM  
0129-1413
  LABEL,HAZARD & RAD,GEMINI,GR   Gemini     *       *   Gemini   Current BOM  
0129-1414
  LABEL,HAZARD & RAD,GEMINI,SP   Gemini     *       *   Gemini   Current BOM  
0129-1415
  LABEL,HAZARD & RAD,GEMINI,IT   Gemini     *       *   Gemini   Current BOM  
0129-1420
  LABEL,RADIATION DANGER,GEMINI   Gemini     *       *   Gemini   Current BOM  
0129-1441
  LABEL,REAR PNL FTGS,GEMINI,FR   Gemini     *       *   Gemini   Current BOM  
0129-1442
  LABEL,REAR PNL FTGS,GEMINI,GR   Gemini     *       *   Gemini   Current BOM  
0129-1443
  LABEL,REAR PNL FTGS,GEMINI,SP   Gemini     *       *   Gemini   Current BOM  
0129-1444
  LABEL,REAR PNL FTGS,GEMINI,IT   Gemini     *       *   Gemini   Current BOM  
0129-1461
  SIGN,LASER IN USE,GEMINI,FR   Gemini     *       *   Gemini   Current BOM  
0129-1462
  SIGN,LASER IN USE,GEMINI,GR   Gemini     *       *   Gemini   Current BOM  
0129.1463
  SIGN,LASER IN USE,GEMINI,SP   Gemini     *       *   Gemini   Current BOM  
0129-1522
  LABEL,LASER FILL,GEMINI,FR   Gemini     *       *   Gemini   Current BOM  
0129-1523
  LABEL,LASER FILL,GEMINI,GR   Gemini     *       *   Gemini   Current BOM  
0129-1524
  LABEL,LASER FILL,GEMINI,SP   Gemini     *       *   Gemini   Current BOM  
0129-1525
  LABEL,LASER FILL,GEMINI,IT   Gemini     *       *   Gemini   Current BOM  
0129-1532
  LABEL,CHILLER FILL,GEMINI,FR   Gemini     *       *   Gemini   Current BOM  
0129-1533
  LABEL,CHILLER FILL,GEMINI,GR   Gemini     *       *   Gemini   Current BOM  
0129-1534
  LABEL,CHILLER FILL,GEMINI,SP   Gemini     *       *   Gemini   Current BOM  
0129-1535
  LABEL,CHILLER FILL,GEMINLIT   Gemini     *       *   Gemini   Current BOM  
0129-2510
  STRAIN RELIEF   Instrumentation - Handpieces     *       *   Gemini   Current
BOM  
0129-2770
  LABEL,LOGO,GEMINI CUSTOM   Gemini     *       *   Gemini   Current BOM  
0129-2801
  LABEL,CONFIG,532,1-5,GEMINI CU   Gemini     *       *   Gemini   Current BOM  
0129-2802
  LABEL,CONFIG,532,10,GEMINI CUS   Gemini     *       *   Gemini   Current BOM  
0129-2803
  LABEL,CONFIG,532,1-5,10,GEMINI   Gemini     *       *   Gemini   Current BOM  
0129-2804
  LABEL,CONFIG,532,1-5/1064,1-5,   Gemini     *       *   Gemini   Current BOM  
0129-2805
  LABEL,CONFIG,532,10/1064,1-5,G   Gemini     *       *   Gemini   Current BOM  
0129-2806
  LABEL,CONFIG,532,1-5,10/1064,1   Gemini     *       *   Gemini   Current BOM  
0129-2807
  LABEL,CONFIG,532,1-5/1064,10,G   Gemini     *       *   Gemini   Current BOM  
0129-2808
  LABEL,CONFIG,532,10/1064,10,GE   Gemini     *       *   Gemini   Current BOM  
0129-2809
  LABEL,CONFIG,532,1-5,10/1064,1   Gemini     *       *   Gemini   Current BOM  
0129-2811
  LABEL,CONFIG,532,1-5/1064,1-5,   Gemini     *       *   Gemini   Current BOM  
0129-2812
  LABEL,CONFIG,532,10/1064,1-5,1   Gemini     *       *   Gemini   Current BOM  
0129-2813
  LABEL,CONFIG,532,1-5,10/1064,1   Gemini     *       *   Gemini   Current BOM  
0129-2820
  LABEL,UPGRADE,532,1-5,10,GEMIN   Gemini     *       *   Gemini   Current BOM  
0129-2821
  LABEL,UPGRADE,532,1-5/1064,1-5   Gemini     *       *   Gemini   Current BOM  
0129-2822
  LABEL,UPGRADE,532,10/1064,1-5,   Gemini     *       *   Gemini   Current BOM  
0129-2823
  LABEL,UPGRADE,532,1-5,10/1064,   Gemini     *       *   Gemini   Current BOM  
0129-2824
  LABEL,UPGRADE,532,1-5/1064,1 0,   Gemini     *       *   Gemini   Current BOM
 
0129-2825
  LABEL,UPGRADE,532,10/1064,10,G   Gemini     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 9 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Current BOM  
0129-2827
  LABEL,UPGRADE,532,1-5/1064,1-5   Gemini     *       *   Gemini   Current BOM  
0129-2828
  LABEL,UPGRADE,532,10/1064,1 -5,   Gemini     *       *   Gemini   Current BOM
 
0129-2829
  LABEL,UPGRADE,532,1-5,10/1064,   Gemini     *       *   Gemini   Current BOM  
0129-2831
  LABEL,CONFIG,1064nm,1-5mm,GEMI   Gemini     *       *   Gemini   Current BOM  
0129-2832
  LABEL,CONFIG,1064nm,10mm,GEMIN   Gemini     *       *   Gemini   Current BOM  
0129-2833
  LABEL,CONFIG,1064nm,1-5MM,10mm   Gemini     *       *   Gemini   Current BOM  
0129-2840
  LABEL,UPGRADE,GEMINI CUSTOM 4   Gemini     *       *   Gemini   Current BOM  
0129-2920
  INSULATOR,LAMP,WHT   Gemini     *       *   Gemini   Current BOM  
0129-2930
  INSULATOR,TERM,WHT,SF-2,LAMPHO   Gemini     *       *   Gemini   Current BOM  
1600-0015
  ADHESIVE,WHITE EPOXY   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
1600-0021
  ADHESIVE,CONDUCTIVE   Gemini     *       *   Gemini   Current BOM  
1600-0105
  ADH,RTV CLEAR   Greenlight/Gemini Common     *       *   Gemini   Current BOM
 
1640-0003
  HEATSINK COMPOUND 340   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
2100-0274
  CONN,10 PIN   Instrumentation - Handpieces     *       *   Gemini   Current
BOM  
2512-0333
  FTG,QUICK DISC,1/4 OD,.170 ID   Gemini     *       *   Gemini   Current BOM  
2512-0338
  TOOL,COLLET,LOCKING   Gemini     *       *   Gemini   Current BOM  
2800-0002
  TUBING,TFE,THINWALL,#24AWG   Gemini     *       *   Gemini   Current BOM  
3105-0466
  TBG,POLYETH,.250D,.04WALL CLR   Gemini     *       *   Gemini   Current BOM  
3200-0062
  TUBING,BEND LIMIITING,.20 O.D.   Instrumentation - Handpieces     *       *  
Gemini   Current BOM  
3200-0063
  TUBING,SHRINK,FLEX VINYL,1/4   Gemini     *       *   Gemini   Current BOM  
3200-0064
  TUBING,NY10N,.125 O.D.   Gemini     *       *   Gemini   Current BOM  
3200-0065
  TUBING,1/2 OD,LLDPE   Gemini     *       *   Gemini   Current BOM  
3200-0066
  INSULATION,NEOPRENE,1/8 THK   Gemini     *       *   Gemini   Current BOM  
3200-0068
  INSULATION,3/8 ID X 3/8 WALL   Gemini     *       *   Gemini   Current BOM  
3210-0057
  TAPE,VINYL,3M,471,YELLOW,.5   Greenlight/Gemini Common     *       *   Gemini
  Current BOM  
3210-0058
  TAPE,VINYL,3M,471,GREEN,.5   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
3210-0059
  TAPE,VINYL,3M,471,RED,.5   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
3810-0069
  MAILER,MINI,ESD   Gemini     *       *   Gemini   Current BOM  
5500-0123
  KIT,SYLGARD 184   Greenlight/Gemini Common     *       *   Gemini   Current
BOM  
6025-0001
  WIRE,8AWG,3 COND   Greenlight/Gemini Common     *       *   Gemini   Current
BOM  
6060-0003
  WIRE,BUS BAR,24 AWG   Greenlight/Gemini Common     *       *   Gemini  
Current BOM  
6070-0056
  WIRE,HOOKUP,10AWG,BLACK   Gemini     *       *   Gemini   Current BOM  
6070-0103
  WIRE,HOOKUP,10 AWG,BROWN   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0010-0696
  SIGN,LASER IN USE,GEMINI   Gemini     *       *   Gemini   Major BOM  
0010-9160
  DUST PLUG,FIBER PORT   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0010-9890
  MANUAL,OPEARATOR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0010-9975
  ASSY,SIGN,LSR IN USE,GEMINI,UK   Gemini     *       *   Gemini   Major BOM  
0091-1430
  ATTENUATOR,FIBER COUPLER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0100-2750
  LABEL,HOUSING   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0100-4980
  ADJUSTMENT SCREW   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0102-0910
  CONNECTOR,FEMALE,HOTSTAMPED   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0102-6730
  LABEL,PRODUCT I.D.,WHT,SHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0102-8460
  PCB FAB,CRYSTAL MOUNT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0103-3170
  PIN,FULL RADIUS CONTACT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0103-6970
  LABEL,HIGH VOLTAGE,TUV   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0103-9680
  LABEL,IMMERSION, IEC/TUV   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0104-4600
  P.I.,ACCY RETURN/REPAIR POLICY   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0105-0204
  CONNECTOR,MALE,W/O HOLE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0105-0210
  CAP,CONNECTOR WHITE   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0105-0510
  FILTER,AIM/PRE-AIM,532   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0105-3720
  PCB FAB, OUTPUT COUPLER (KYOCC)   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0106-4370
  LABEL,ELECT/EXPLO/GRDG/ENGLISH   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0109-9881
  PLUG CONNECTOR BLACK   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0111-0540
  MIRROR,1064NM,OUTPUT COUPLER   Gemini     *       *   Gemini   Major BOM  
0111-1230
  PLATE, CLAMP, SELECT MIRROR   Gemini     *       *   Gemini   Major BOM  
0111-1250
  PLATE, NUT, SELECT MIRROR   Gemini     *       *   Gemini   Major BOM  
0111-3310
  TIP,FIBER SUPPORT   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0111-6920
  LABEL,LASER RAD,AVOID EYE EXPO   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0111-8330
  PLATE, ADAPTER, Q-SWITCH, VERT   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0112-2180
  LABEL,PROTECTIVE EARTH,GROUND   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0112-5950
  GUARDE,FOOT,STEEL   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0114-4406
  SIGN,LASER IN USE,GEMINI   Gemini     *       *   Gemini   Major BOM  
0117-0270
  BASE,OPTIC MOUNT,L.H.,DL   Gemini     *       *   Gemini   Major BOM  
0117-0280
  PLATE,OPTIC MOUNT,R.H.,DL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-0290
  PLATE,OPTIC MOUNT,L.H.,DL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-0310
  SCREW,BALL,OPTIC MOUNT,DL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-0340
  BEAM BL0CK,DL   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0117-0500
  COVER,DUST,Q-SWITCH,DL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-0770
  TUBE,WATER,CRYSTAL MOUNT,DL   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0117-0810
  COVER,LAMP POWER SUPPLY, DL   Gemini     *       *   Gemini   Major BOM  
0117-1150
  LABEL,ATTENTION   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0117-1720
  INSERT,WATER,SF-2 LAMPHSG   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-2550
  COVER,TERMINAL,SF-2 LAMPHSG   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0117-2570
  INSULATOR,TERMINAL,SF-2 LMPHSG   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0117-2600
  LABEL,EMERGENCY OFF,SWITCH   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-4890
  LBL,FUSE REPLACEMENT,AURA   Greenlight/Gemini Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 10 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
0117-5460
  LABEL,EMERGENCY STOP,IEC,ENG   Gemini     *       *   Gemini   Major BOM  
0117-5480
  ASSY,OPTIC MOUNT,R.H.   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-5490
  ASSY,OPTIC MOUNT,L.H.   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0117-6290
  ASSY,FOOTSWITCH,12*   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0120-0540
  LABEL,LIVE DO NOT TOUCH   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0124-0150
  FILTER, LAMPHOUSING   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0124-0350
  LAMP,CE DOPED, CW KRYPTON ARC   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0124-0360
  YAG ROD,126mm   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0124-0430
  REFLECTOR, MOLDED   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0124-3280
  SPACER, CONNECTOR   Gemini     *       *   Gemini   Major BOM  
0124-3290
  LABEL,VERSASTAT I   Gemini     *       *   Gemini   Major BOM  
0126-0070
  FILTER,SAFETY,GEMINI   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-0080
  LENS,FIBER COUPLER,GEMINI   Gemini     *       *   Gemini   Major BOM  
0126-0090
  MIRROR,1064NM,ROUTING   Gemini     *       *   Gemini   Major BOM  
0126-0130
  BRACKET,TOROID   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-0260
  PCA,NPPD,BOM,W,NP PWR DSTRB   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-0360
  PCA,NPULBOM,W,NP USER I/O   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-0400
  PCF,NPSH,FAB,SHUTTER SW   GreenlightlGemini Common     *       *   Gemini  
Major BOM  
0126-0460
  PCA,NPSH,B0M,SHUTTER SW   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-0760
  PCA,NPLC,B0M,W,NP LASER CTRL   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-1010
  CABLE ASSY,LC-DATA   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-1020
  CABLE ASSY,LCB-USER I/O   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1030
  CABLE ASSY,LCB-DISPLAY   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1050
  CABLE ASSY,LC-COUPLER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1090
  CABLE ASSY,LCB TO SHUTTER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1140
  CABLE ASSY,LPS CONTROL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1150
  CABLE ASSY,FOOTSWITCH   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1160
  CABLE ASSY,RMT_ILK   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-1220
  CABLE ASSY,PDB-LCB POWER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1300
  CABLE ASSY,KTP HEATER   Gemini     *       *   Gemini   Major BOM  
0126-1320
  CABLE ASSY,EMERGENCY OFF   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1350
  CABLE ASSY,PDB TO LPS RELAY   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-1390
  CABLE ASSY,PDB CHASSIS GND   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1480
  CABLE ASSY,LF2 TO LPS_K   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1490
  CABLE ASSY,BREAKER TO SS_K   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1500
  CABLE ASSY,SSK TO TB1   Gemini     *       *   Gemini   Major BOM  
0126-1510
  CABLE ASSY,RL TO SSK   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-1520
  XFMT,TRIGGER,4uH,36A   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-1530
  CABLE ASSY,IGNITOR CAP TO GND   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0126-1540
  XFMR,TOROID,MULTI-TAP,13PH   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1580
  COVER,TOP,RFI   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-1590
  COVER,SIDE,RFI   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-1620
  HOUSING,DISPLAY   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0126-1630
  COVER,HOUSING,DISPLAY   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1670
  COVER,TOP,MOLDED   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0126-1690
  COVER,RIGHT SIDE,MOLDED   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1710
  BEZEL,DISPLAY   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-1720
  KNOB,CONTROL,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1740
  XTAL,KTP,3.5X5,COATED,GRNLT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-1741
  XTAL,KTP,3.5X3.5,UNCOATD,GRNLT   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0126-1760
  SLIDE,LENS,FIBER CPLR,GRNLT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-1770
  MOUNT,SOLENOID   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-1780
  MOUNT,MIRROR,FIXED   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-1790
  MOUNT,COUPLER,LENS   Gemini     *       *   Gemini   Major BOM  
0126-1800
  B10CK,BEAM DUMP   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0126-1820
  RETAINER,POWER DETECTOR   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-1850
  CLAMP,POWER DETECTOR TUBE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2000
  SEAL,COUPLER   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-2050
  CAP,BUTTON,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2070
  CABLE ASSY,LF GROUND   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-2080
  GUIDE,CARD READER   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-2110
  PROD SPEC,PWR SUPPLY,GRNLT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2130
  BEAMSPLITTER,GREENLIGHT/GEMINI   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0126-2150
  SHELL,LAMPHOUSING,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-2160
  TERMINAL,LAMP,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2170
  PLATE,SEAL,YAGROD,7mm   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2180
  BASE,COUPLER   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-2230
  ASSY,OPTICAL MNT,LAM,GEMINI   Gemini     *       *   Gemini   Major BOM  
0126-2240
  ASSY,OPTIC MT FLD MIRROR,GEMIN   Gemini     *       *   Gemini   Major BOM  
0126-2390
  SHIELD,RFI   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-2450
  BTKT,CORD WRAP,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2520
  PWR.DET.TUBE,MLD.SILICONE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2550
  INSULATOR,FUSE BL0CK,GRNLT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2560
  INSULATOR,TOROID,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-2570
  CABLE ASSY,RR TO F   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-2580
  CABLE ASSY,F_TO _SK1   Gemini     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 11 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
0126-2590
  CABLE ASSY,RR2 T0 F2   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-2610
  LABEL,CKT BRKR,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2640
  LABEL,FUSE,F1,F2,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-2710
  LABEL,FUSE,F3,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2770
  BASE, FIBER POLE,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-2780
  PIVOT,FIBER POLE,GRNLT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2790
  CLAMP,FIBER POLE,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-2800
  KNOB,ADJ,FIBER POLE,GREENLIGHT   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
0126-2810
  SCREW,FIBER POLE,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-2850
  SPACER,KTP BAR   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-2860
  CRATE,SHIPPING,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-2890
  CABLE ASSY,XFMR - SSK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-3030
  SPACER,EMERGENCY OFF SWITCH   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-3090
  ENDCAP,LAMP HOUSING   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-3130
  INSULATOR,LAMP   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-3140
  TERMINAL,LAMP   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-3200
  KIT,LABEL,SITE VOLTAGE,GRNLT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-3260
  COVER,CIRCUIT BREAKER,GRNLT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-3270
  P.I.,DUST PLUG   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0126-3520
  CABLE ASSY,RR2 TO SSK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-3880
  AIM DIODE,635,10MW   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-4050
  PAD,COMPRESSION   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0126-4080
  ASSY,IGNITER,GRNLT,TESTED   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-4140
  Q-SWITCH DRVR,80W,NEOS,GRNLT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-4160
  CABLE ASSY,NEOS,QSD CONTROL   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-4290
  CASTER MODIFICATION   Gemini     *       *   Gemini   Major BOM  
0126-4310
  SEAL, LAMP WIRE   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0126-4370
  HEAT SINK,UPPER,4MM KTP   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-4390
  BAR,CLAMP,UPPER,KTP,GRNLT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-4400
  BAR,CLAMP,L0WER,KTP,GRNLT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-4411
  ASSY,3.5MM XTAL MNT W/O KTP   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0126-4610
  HEATER,KAPTON,16 OHM   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-4650
  PLATE,DIODE MOUNT   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-4680
  MIRROR, OUTPUT COUPLER, 532   Gemini     *       *   Gemini   Major BOM  
0126-4920
  FLAG, SHUTTER, GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-5410
  OPTIC L0CKING MOUNT,RH   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-5420
  OPTIC L0CKING MOUNT,LH   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-5590
  BASE,XTAL,L0CKING MNT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0126-5850
  BRKT,Q-SWITCH,GL/GE   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0126-6160
  ASSY,LIT,STORAGE,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0129-0050
  FILTER,IR BL0CKING,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0100
  PLATE,RESONATOR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0110
  ARM,SELECT,MIRROR   Gemini     *       *   Gemini   Major BOM  
0129-0120
  MOUNT,MOTOR   Gemini     *       *   Gemini   Major BOM  
0129-0130
  BASE,SELECT MIRROR   Gemini     *       *   Gemini   Major BOM  
0129-0140
  BRACKET,SENSOR   Gemini     *       *   Gemini   Major BOM  
0129-0150
  PROM,OS,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0180
  PLATE,BEAMSPLITTER MT.,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0190
  COVER,LAMP HOUSING,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0200
  EXTENSION,CALIBRATOR   Gemini     *       *   Gemini   Major BOM  
0129-0210
  BASE,CALIBRATOR   Gemini     *       *   Gemini   Major BOM  
0129-0220
  CABLE ASSY,QSD-24VDC   Gemini     *       *   Gemini   Major BOM  
0129-0230
  CABLE ASSY,LVPS MAINS   Gemini     *       *   Gemini   Major BOM  
0129-0240
  CABLE ASSY,LVPS-PDB,24VDC   Gemini     *       *   Gemini   Major BOM  
0129-0300
  CABLE ASSY,CAPLPS   Gemini     *       *   Gemini   Major BOM  
0129-0310
  CABLE ASSY,LPSKSSINBRN   Gemini     *       *   Gemini   Major BOM  
0129-0320
  CABLE ASSY,LPSKSSINBLK   Gemini     *       *   Gemini   Major BOM  
0129-0370
  CABLE ASSY,LPSKBRIDGE   Gemini     *       *   Gemini   Major BOM  
0129-0420
  CABLE ASSY,LPSSK   Gemini     *       *   Gemini   Major BOM  
0129-0450
  CABLE ASSY,DIFL0W   Gemini     *       *   Gemini   Major BOM  
0129-0470
  ASSY,WATERTEMP,1/4"0D,TUBE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0129-0510
  ASSY,QSD,TESTED   Gemini     *       *   Gemini   Major BOM  
0129-0520
  ASSY,INPUT/OUTPUT PNL,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0530
  BRKT,RESERVOIR,MTG   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0129-0540
  ASSY,CAPS,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0550
  HOLDER,PWR DETECTOR   Gemini     *       *   Gemini   Major BOM  
0129-0560
  APERTURE,POWER DETECTOR   Gemini     *       *   Gemini   Major BOM  
0129-0580
  BUS BAR   Gemini     *       *   Gemini   Major BOM  
0129-0590
  ASSY,CAP BANK,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0640
  BRKT,CAPS,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0650
  COVER,CAPACITORS   Gemini     *       *   Gemini   Major BOM  
0129-0660
  COVER,LVPS   Gemini     *       *   Gemini   Major BOM  
0129-0670
  COVER,CONTACTOR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0690
  BRKT,FOOT SWITCH,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0700
  SEAL,CALIBRATOR   Gemini     *       *   Gemini   Major BOM  
0129-0730
  CABLE ASSY,WAVEMIRROR   Gemini     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 12 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
0129-0740
  CABLE ASSY,IGNLPS   Gemini     *       *   Gemini   Major BOM  
0129-0750
  CABLE ASSY,CALPWR   Gemini     *       *   Gemini   Major BOM  
0129-0760
  CABLE ASSY,CALDIO   Gemini     *       *   Gemini   Major BOM  
0129-0780
  CABLE ASSY,ZOOM   Gemini     *       *   Gemini   Major BOM  
0129-0800
  ASSY,LVPS   Gemini     *       *   Gemini   Major BOM  
0129-0810
  ASSY, HEAT EXCHANGER   Gemini     *       *   Gemini   Major BOM  
0129-0850
  ASSY,RESONATOR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0860
  ASSY,SELECT MIRROR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0880
  CABLE ASSY,DIFAN   Gemini     *       *   Gemini   Major BOM  
0129-0900
  ASSY,OUTPUT COUPLER,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-0940
  SPACER,QUICK DISCONNECT   Gemini     *       *   Gemini   Major BOM  
0129-0950
  CABLE ASSY,LPSENABLE   Gemini     *       *   Gemini   Major BOM  
0129-0960
  ASSY,PC TEMP   Gemini     *       *   Gemini   Major BOM  
0129-0980
  CABLE ASSY,CAL TEMP   Gemini     *       *   Gemini   Major BOM  
0129-0990
  ASSY,CAL SW   Gemini     *       *   Gemini   Major BOM  
0129-1020
  BRKT,LVPS,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1030
  BRKT,LPS,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1040
  BRKT,FILL BOTTLE,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1050
  BRKT,INPUT/OUTPUT,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1080
  BOTTLE,FILL   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
0129-1090
  RESERVOIR,D.I.,GRNLT/GEMINI   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0129-1110
  ASSY,CHASSIS,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1120
  ASSY,PUMP,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1130
  ASSY,LPS,GEMINI,TESTED   Gemini     *       *   Gemini   Major BOM  
0129-1180
  ASSY,RESERVOIR,D.I.,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1190
  ASSY,OPTIC MNT,1064 0.C.   Gemini     *       *   Gemini   Major BOM  
0129-1210
  FTG,1/4 NPT-1/4 TUBE   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0129-1230
  CABLE ASSY,DIGND   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
0129-1250
  CABLE ASSY,FUSELF   Gemini     *       *   Gemini   Major BOM  
0129-1270
  SHIELD,BEAM DUMP   Gemini     *       *   Gemini   Major BOM  
0129-1280
  SHIELD,SHUTTER   Gemini     *       *   Gemini   Major BOM  
0129-1290
  LABEL,L0GO,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1300
  CABLE ASSY,POWER DET,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1340
  CABLE ASSY,DIPUMPRES   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
0129-1350
  COVER,LEFT SIDE,MOLDED,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1360
  HOLSTER,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1370
  CABLE ASSY,SLFGND   Gemini     *       *   Gemini   Major BOM  
0129-1380
  CABLE ASSY,SLFPDB   Gemini     *       *   Gemini   Major BOM  
0129-1390
  COVER,FRONT,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1430
  LABEL,HAZARD & EXPLN,GEMINI,UK   Gemini     *       *   Gemini   Major BOM  
0129-1440
  LABEL,REAR PNL FTGS,GEMINI,USA   Gemini     *       *   Gemini   Major BOM  
0129-1465
  SIGN,LASER IN USE,GEMINI,UK   Gemini     *       *   Gemini   Major BOM  
0129-1521
  LABEL,LASER FILL,GEMINI,ENG   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
0129-1531
  LABEL,CHILLER FILL,GEMINI,ENG   Gemini     *       *   Gemini   Major BOM  
0129-1540
  LABEL,DRAIN,GEMINI,INT'L   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0129-1550
  CABLE ASSY,PDBXFMR   Gemini     *       *   Gemini   Major BOM  
0129-1570
  DETECTOR,LASER PWR,15W,40mw/W   Gemini     *       *   Gemini   Major BOM  
0129-1580
  CABLE ASSY,CAPBRIDGE2   Gemini     *       *   Gemini   Major BOM  
0129-1590
  SPRING,LEAF,SELECT MIRROR   Gemini     *       *   Gemini   Major BOM  
0129-1610
  CABLE ASSY,DATA TO JS1   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0129-1620
  CABLE ASSY,20KV ARCLAMP   Gemini     *       *   Gemini   Major BOM  
0129-1630
  ASSY,TRIGGER,XFMR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1700
  FAB,LP SOFT START RES   Gemini     *       *   Gemini   Major BOM  
0129-1760
  BOM,LPS SOFT START RES   Gemini     *       *   Gemini   Major BOM  
0129-1840
  CABLE ASSY,AC POWER, GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-1860
  PCA,LCB,B0M,LSRCTRL,TST,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-2000
  ASSY,PDB,NPPD,GEMINI,TESTED   Gemini     *       *   Gemini   Major BOM  
0129-2100
  ASSY,CABLE,LP3S,IN BRN   Gemini     *       *   Gemini   Major BOM  
0129-2110
  ASSY,CABLE,LP3S,IN BLK   Gemini     *       *   Gemini   Major BOM  
0129-2120
  ASSY,CABLE,LP3S,OUT BRN   Gemini     *       *   Gemini   Major BOM  
0129-2130
  ASSY,CABLE,LP3S,OUT BLK   Gemini     *       *   Gemini   Major BOM  
0129-2150
  ASSY,DI,FL0W SWITCH   Gemini     *       *   Gemini   Major BOM  
0129-2170
  ASSY,INDUCTOR,1mH,30A   Gemini     *       *   Gemini   Major BOM  
0129-2210
  POLE,FIBER,STAINLESS STEEL   Gemini     *       *   Gemini   Major BOM  
0129-2220
  ASSY, FIBER POLE, GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-2310
  COVER,REAR,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-2420
  COVER,CALIBRATOR   Gemini     *       *   Gemini   Major BOM  
0129-2530
  SEAL,CALIBRATOR COVER   Gemini     *       *   Gemini   Major BOM  
0129-2570
  ASSY,STRAINER & HOSES   Gemini     *       *   Gemini   Major BOM  
0129-2640
  P.I.,GEMINI SITE VOLTAGE   Gemini     *       *   Gemini   Major BOM  
0129-2680
  CHASSIS,GEMINI/GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
0129-2690
  XTAL,KTP,COATED,3.5X3.5,GEMINI   Gemini     *       *   Gemini   Major BOM  
0129-2910
  SHIELD,HIGH VOLTAGE   Gemini     *       *   Gemini   Major BOM  
0130-0140
  PCA,ASSY,B0M,CAL_HP,TESTED   Gemini     *       *   Gemini   Major BOM  
0130-0240
  PCA,TESTED,24VSSSR   Gemini     *       *   Gemini   Major BOM  
0130-0260
  PCA,BOM,ASSY,24VSSSR   Gemini     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 13 of 26

 



--------------------------------------------------------------------------------



 

\

                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
0130-0300
  PCF,FAB,SELECT MIRROR   Gemini     *       *   Gemini   Major BOM  
0130-0360
  PCA,B0M,ASSY,SELECT MIRROR   Gemini     *       *   Gemini   Major BOM  
1510-0004
  CAP,.1U,50V,10%,X7R,1206   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1510-0006
  CAP,470P,50V,10%,NP0,0805   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1510-0009
  CAP,47P,50V,10%,NPO,0805   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1510-0011
  CAP,47U,10V,20%,TANT,TAJD   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1510-0012
  CAP ,1U,16V,20%,TANT ,TAJA   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1510-0013
  CAP,10U,35V,20%,TANT,TAJD   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1520-0024
  CAP,1.0uF,600VDC,5%,POLY AXIAL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
1520-0025
  CAP,.0022UF,600VDC,5%,POLY   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1534-0004
  CAP,100U,50V,105C ALUM RADIAL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
1534-0006
  CAP,470U,50V,105C ALUM RADIAL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
1534-0007
  CAP,4700U,25V,105C ALUM RADIAL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
1534-0010
  CAP,10U,50V,105C ALUM RADIAL   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
1534-0014
  CAP,4700UF,450VDC,ELECT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1550-1023
  CAP,.001UF,50V,5%,M CER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1550-1031
  CAP,.01UF,50V,20%,M CER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1550-1042
  CAP,.1UF,50V,10%,M CER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1600-0035
  ADHESIVE,MULTI-CURE,DYMAX 625   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
1810-0001
  INDUCTOR,100UH,1.6A,RL1955   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1810-0004
  INDUCTOR,680UH,1.6A,RL1960   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
1810-0011
  INDUCTOR,330uH,4.5A   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
1810-0013
  INDUCTOR,1mH,30A   Gemini     *       *   Gemini   Major BOM  
1820-0017
  BEAD,2743021447,SMD   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
1820-0019
  INDUCTOR,1UH,A1C1210-1ROK,SMD   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2100-0028
  CONTACT, SOCKET   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
2100-0030
  SOCKET HOUSING,10 POS   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0032
  CONNECTOR,HEADER,8 PIN   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0034
  SOCKET HOUSING 8 POS   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2100-0039
  CONTACT,PIN   GreenlighUGemini Common     *       *   Gemini   Major BOM  
2100-0040
  CONTACT,SOCKET   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2100-0057
  CONNECTOR,DTYPE,9 POSITION   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0085
  PIN HOUSING,3 POS   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2100-0086
  SOCKET HOUSING,3 POS   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2100-0088
  Band, Contact   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2100-0110
  CONTACT,SOCKET,MATE-N-10K   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0111
  HEADER,FRICTION LOCK,4-POS   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0112
  CONTACT HOUSING,4-POS   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0113
  CONTACT,TERMINAL,MINI-KK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0124
  CONTACT,RECEPTACLE,30-26 AWG,R   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2100-0158
  CONNECTOR,RECP,2-POS   Gemini     *       *   Gemini   Major BOM  
2100-0167
  CONN,RECEPTACLE,3-POS   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0172
  CONN FEMALE,25 CIR,D-SUB   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0173
  CONTACT,D-SUB,20-26 AWG   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0181
  SCREW,JACK,W/HARDWARE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0225
  CONTACT, SOCKET, 18-24 GA.   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0226
  CONN HEADER 12 POS DUAL-ROW 10   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2100-0238
  CONNECTOR,HOUSING,3 POS,PLUG   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2100-0242
  HEADER,12PIN,39-28-8120   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2100-0245
  HEADER,3PIN,350789-1   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2100-0286
  HEADER,IP,.045 SQ   Gemini     *       *   Gemini   Major BOM  
2100-0287
  HEADER,IOP,SHROUDED,103309-1   Gemini     *       *   Gemini   Major BOM  
2109-0075
  LUG,RNG 6 STUD BLU 14-16GA   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2109-0260
  LUG,QD .032 X.25F RED 18-22GA   Gemini     *       *   Gemini   Major BOM  
2110-0023
  CONNECTOR, 26 POS   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2110-0027
  HEADER,3 PIN   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2110-0032
  HEADER,10-PIN   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2110-0050
  HEADER,2 POS,LOCKING,TIN   Gemini     *       *   Gemini   Major BOM  
2110-0051
  HEADER,3 POS,LOCKING,TIN   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2110-0063
  HEADER,5P,VERTICAL,22-23-2051   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2130-0004
  TERMINAL,RING,12-10AWG,#10   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2130-0006
  TERMINAL,RING,16-14AWG,#10   Gemini     *       *   Gemini   Major BOM  
2130-0008
  TERMINAL,RING,16-14 AWG,#6   Gemini     *       *   Gemini   Major BUM  
2130-0010
  TERMINAL,RING,22-16AWG,#6   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2130-0012
  TERMINAL,RING,INS.GRIO,#10 ID   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2130-0013
  TERMINAL,RING,16-14AWG,#10   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2130-0015
  ADAPTER,BNC,RT ANGLE   Gemini     *       *   Gemini   Major BOM  
2130-0019
  WIRE LUG,QUICK-CONNECT.250   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2130-0029
  TEST POINT   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2130-0051
  QUICK CONNECT,FEMALE,.250,12-1   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2130-0057
  FERRULE,10 AWG,15MM   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2130-0086
  QUICK DISCON,.250X.032,22-18AW   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2130-0088
  LUG,0.25,1287,FASTON TAB   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2140-0008
  SOCKET,I.C.,8 PIN   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2140-0032
  SOCKET,I.C.,32 PIN   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2140-0106
  PLUG,JONES,2-CONTACT,180 CLAMP   Greenlight/Gemini Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 14 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
2400-0000
  LABEL,IC,.5 X .75,WHT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2400-0008
  LABEL,BLANK   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2400-0023
  LABEL,SHOCK-WATCH   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2400-0030
  LABEL,BLANK,4X6.5   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2400-0033
  INDICATOR,TIP-N-TELL   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2400-0051
  CLIP,DUAL,SHOCKWATCH,15 G   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2400-0052
  CLIP,DUAL,SHOCKWATCH,25 G   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2400-0053
  CLIP,DUAL,SHOCKWATCH,37.5G   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2400-0060
  LABEL,NON-DISPOSABLE,WEEE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2452-0017
  LED,GRN,RECT.,2 X 5MM   Gemini     *       *   Gemini   Major BOM  
2470-0011
  DISPLAY,LCD,320 X 240,BLUE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2504-0041
  SPRG COMP,.360D X .75LG X .029   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2504-0089
  SPRING,COMPR., .180 X .63 LG   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2504-0090
  SPRING, COMPR., .21 OD, .38 LG   Gemini     *       *   Gemini   Major BOM  
2506-0081
  SPACER,3/16 OD X 38 LG   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2506-0085
  SPACER,SWAGE,AL3/8 L,#6,.093BD   Gemini     *       *   Gemini   Major BUM  
2512-0108
  DE-IONIZER/FILTER   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2512-0208
  FITTING, QUICK DISC., 3/8 BARB   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2512-0286
  QUICK DISC,1/8" M BARB,BH   Greenlight/Gemini Common     *       *   Gemini  
Major BUM  
2512-0300
  FTG,18NPT X 1/8 BARB   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2512-0301
  ELBOW,QDISC X 1/2 HOSE,KIT   Greenlight/Gemini Common     *       *   Gemini  
Major BUM  
2512-0330
  FTNG,BARB,1/4NPTF X 1/2   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2512-0331
  STRAINER, ACETAL   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
2512-0336
  FTG,UNION TEE,3/8 OD-1/4 OD   Gemini     *       *   Gemini   Major BOM  
2512-0339
  CLIP,10CKING,1/2 OD TUBE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2512-0340
  CLIP,10CKING,3/8 OD TUBE   Gemini     *       *   Gemini   Major BOM  
2512-0341
  CLIP,10CKING,1/4 OD TUBE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2512-0344
  FTG,ELB,3/8 OD-1/4 OD   Gemini     *       *   Gemini   Major BOM  
2512-0354
  FTG,MALE CONN,3/8 NPT-1/2 OD   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2512-0358
  FTG,QUICK DISC,1/40D X .1701D   Gemini     *       *   Gemini   Major BOM  
2512-0359
  FITTING,3/8 NPTF X 1/2 BARB   Gemini     *       *   Gemini   Major BOM  
2512-0360
  FTG,STEM ADPTR,1/2 OD-3/8 NPT   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2512-0363
  FTG,UNION CONN,1/2 OD-1/2 OD   Gemini     *       *   Gemini   Major BOM  
2516-0085
  0-RING 1.171 ID X .139 WIDE BN   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2516-0093
  0-RING,1.751D X .070 THK,VT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2516-0094
  0-RING,.4371DX.070THK,VT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2516-0095
  0-RING,.381DX.070THK,VT   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2516-0099
  0-RING,2-010,SILICONE WHITE   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2516-0103
  0-RING,.476 ID X .106W   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2516-0104
  0-RING,.6091D X .139 W.BUNA-N   Gemini     *       *   Gemini   Major BOM  
2520-0018
  CASTER,SWIVEL,4X1.25 W/LCK BRK   Gemini     *       *   Gemini   Major BOM  
2610-0003
  HEAT EXCHANGER,6 KW   Gemini     *       *   Gemini   Major BOM  
2620-0005
  HEATSINK,T0220,6073B   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2630-0008
  ICD,RECIRCULATING CHILLER,K0 M   Gemini     *       *   Gemini   Major BOM  
2802-0004
  SHRINK TUBING,.50 ID   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2802-0005
  SHRINK TUBING,.12 DIA   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2802-0006
  SHRINK TUBING,.093 DIA   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2802-0010
  TUBE,HEAT SHRINK,3/16 I.D.   Gemini     *       *   Gemini   Major BOM  
2803-0057
  TUBING,HEATSHRINK,1/4,CLEAR   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2804-0004
  BUTTON,SWITCH,GREY   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2806-0082
  BUSHING,ISODAMP   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
2806-0083
  RING,ISODAMP   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2825-0079
  SCR,UNDERCUT FLAT HD,6-32X.25   Gemini     *       *   Gemini   Major BOM  
2825-0087
  SCR,TAMPER RESISTANT,6-32X5/16   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
2825-0098
  SCREW,SHCS,2-56-2A X 3/8,SS   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2825-0099
  SCREW,SHCS,2-56-2A X 5/8,SS   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2825-0101
  SCREW,SHCS,2-56-2A X 7/8,SS   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
2840-0017
  CLAMP,HOSE,.825 ID   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
2840-0053
  CLAMP,1/4 TUBE   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
2840-0059
  CLAMP,CABLE, .125 DIA.   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
2875-0028
  LAMPHOUSING SPACERS- GL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3130-0002
  SENSOR,TEMPERATURE   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
3130-0006
  IC,AD592BN,TEMP-SENSE TO-92.   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
3132-0013
  IC,DS1232LPS-2,UP MON,8P,S0   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
3132-0016
  IC,1489,RS232 REC,14P,SOIC   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3132-0017
  I.C.,OPTO GATE DRIVER   Gemini     *       *   Gemini   Major BOM  
3132-0018
  I.C.,BRDG DRV,5.2A,PC33886   Gemini     *       *   Gemini   Major BOM  
3133-0001
  I.C.,REGULATOR,78L12,+12V   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3133-0041
  I.C.,LM393M,DUAL COMPAR,8P,S0   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0044
  I.C.,SG3548DW,FAULT M,16P,SOL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0045
  I.C..AD736.1N,RMS CONVERTER,8P   GreenlightlGemini Common     *       *  
Gemini   Major BOM  
3133-0046
  1.C.,TL072BCD,OPAMP,FET,8P,S0   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0050
  I.C.,LM2576T-5,3A,5V SWREG,5P   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0051
  IC,LM2575HVT-15,1A,15VSWREG,5P   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0054
  IC,LT1214CS,QUAD OPAMP,16P,S0   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0055
  IC,LT1028C58,PREC OPAMP,8P,S0   Greenlight/Gemini Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 15 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
3133-0056
  I.C.,TL074BCD,QUAD OP,14P,S0   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
3133-0058
  IC,MAX526DCWG,DAC12B,24P,W SOL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0059
  I.C.,MAX1 80BCQH,ADC,44P,PLCC24   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0061
  I.C.,ADG408BR,QUAD SPST,16P,S0   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0062
  IC,ADG431BR,MUX,8 TO 1,16P,S0   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0070
  I.C.MC3479P,STEPPER MOTOR CTRL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3133-0074
  I.C.MAX686,BOOST/INVERTER   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3133-0075
  I.C.,REG,-12V,79L12,8SOP   Gemini     *       *   Gemini   Major BOM  
3133-0079
  I.C.,DUAL FET DRVR,LTC12551S8   Gemini     *       *   Gemini   Major BOM  
3134-0009
  I.C.,RAM,32KX8,CMOS,LP   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3134-0018
  IC,EPROM,27CO20,256X8   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3134-0021
  I.C.AT885C1608,SEC. MEMORY   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3134-0022
  I.C.,F1F0,256X9,1DT7200L15J   Gemini     *       *   Gemini   Major BOM  
3135-0026
  IC,80C188EB20,UP,84P,PLCC   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3135-0027
  IC,82C55A,PIC,44P,PLCC   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3135-0029
  I.C.,LCD CTRL,QPF5-60   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3135-0030
  I.C,CRS1-656,TOUCH PNL CTRL   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
3135-0031
  I.C.LTC1756,S CARD CTRL   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3136-0035
  IC,74HC30M,81N NAND,14P,S0   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3136-0037
  IC,74HCO5M,HEXIOC,14P,S0   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3136-0038
  IC,74HC14M,HEX 1,14P,S0   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3136-0040
  IC,74ACT32M,QUAD OR,,14P,SOL   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
3136-0043
  I.C.,HEX INVERTER,74VHC14FT   Gemini     *       *   Gemini   Major BOM  
3138-0009
  IC,QL12X16B-OPL84C,FPGA   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3200-0001
  HOSE,SILICONE,.38 I.D.   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3200-0029
  HOSE,PVC,1/2 I.D.,BLACK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3210-0018
  FASTENER,10OP,.875 ROUND   GreenlighUGemini Common     *       *   Gemini  
Major BOM  
3210-0019
  FASTENER,HOOK,.875 ROUND   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3210-0028
  TAPE FOAM,1.00 X 1/16   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3210-0038
  TAPE,COPPER W/CONDUCT ADH, 3"   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3210-0044
  GASKET,EMI,SHIELD,.079THK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3210-0046
  GASKET,EMI,SHIELD,.120THK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3500-0016
  MOTOR,12VDC,PRELD,BRG.   Gemini     *       *   Gemini   Major BOM  
3700-0014
  PHOTODIODE,P1N-3CD1,3P   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3700-0018
  PHOTOSENSOR,4 PIN,EESX1041   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
3710-0000
  I.C.,4N25   GreenlighUGemini Common     *       *   Gemini   Major BOM  
3720-0005
  Q-SWITCH,A-0,G&H,3mm   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
3810-0004
  BAG,REC10SABLE,6X8   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
3810-0014
  BAG,PLASTIC,REC10SABLE,12 X 15   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
3810-0063
  BAG,5 X 7,POLYETHYLENE,CLEAN   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
3810-0064
  BAG,6X10,ANTISTATIC,RESEALABLE   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
4000-0022
  CW ARC LAMP IGNITER MODULE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4000-0031
  PWR SUPPLY,24V,375W   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4100-0003
  INVERTER,DISPL BK LT,CXA-L1OL   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
4100-0009
  READER,SMART CARD   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4300-0057
  CKT. BREAKER,30A,2 POLE   Gemini     *       *   Gemini   Major BOM  
4310-0020
  FUSE,10A,MDA-10,S10-B10   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4310-0021
  FUSE,4A,250V,S10-BL0,3AG   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4310-0027
  FUSE,2A,S10-BL0,5X2Omm,239002   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
4310-0030
  FUSE,250V,5.0A,S10 BL0,5X2OMM   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
4310-0033
  FUSE,30A,500V,S10-B10   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4310-0034
  FUSE,7A,MDA-7,S10-B10   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4315-0011
  FUSE B10CK,2 POLE,300V,20A   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4315-0014
  FUSE B10CK,600V,1POLE   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4500-0006
  RELAY CONTACTOR 40AMP   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4500-0007
  RELAY,DPDT,DIP,G6A   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4500-0017
  RELAY POWER,DPST,25A   Gemini     *       *   Gemini   Major BOM  
4530-0007
  FILTER,EMI,10,000PF   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4530-0010
  FILTER,RFI, 1-PHASE, 10 AMP   Gemini     *       *   Gemini   Major BOM  
4530-0018
  FILTER,EMI,30A,500V,SF1821   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4550-0005
  SOLENOID,ROTARY,45 DEG,LEFT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
4700-3003
  RES,WW,30 OHMS,50W,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4702-0009
  RES,2 OHN,100W,5%,WW   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4702-0010
  RES,20K OHMS,10W,5%,WW   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4710-0004
  RESISTOR,SIP,33K,6P,5R   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4710-0006
  RESISTOR,SIP,10K,8P,7R   GreenlighUGemini Common     *       *   Gemini  
Major BOM  
4710-0013
  RESISTOR,SIP,4.7K,10P,9R   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4710-0017
  RESISTOR,SIP,4.7K,8P,4R   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4710-0023
  RES,CER. COMP,220HM,4.5W+1-10%   Gemini     *       *   Gemini   Major BOM  
4715-1882
  RES,CF,1.8 OHMS,1/2W,5%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4715-3921
  RES,CF,3.9K OHMS,1/4W,5%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4715-3931
  RES,CF,39K OHMS,1/4W,5%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4715-8221
  RES,CF,8.2K OHMS,1/4W,5%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4717-0002
  RES,.03 OHM,1W,3%,NON IND   Gemini     *       *   Gemini   Major BOM  
4717-0003
  RES,.01 OHM,3W,1%,NON IND   Gemini     *       *   Gemini   Major BOM  
4717-1022
  RES,1K,1/2W,5%   Greenlight/Gemini Common     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 16 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Major BOM  
4717-1083
  RES,1 OHM,1W,5%   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
4720-1003
  RESISTOR,100K,1/8W,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4720-1241
  RESISTOR,1.24K,1/8W,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4720-2491
  RESISTOR,2.49K,1/8W,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4720-5111
  RESISTOR,5.11K,1/8W,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4720-5622
  RESISTOR,56.2K,1/BW,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4720-6041
  RESISTOR,6.04K,1/8W,1%   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4721-1011
  RESISTOR,100 OHM,1/4W,5%,CF   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
4721-1021
  RESISTOR,1K OHM,5%,.25W   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4721-1031
  RESISTOR,10K,1/4 W,5%,CF   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4721-2021
  RESISTOR,2K,1/4W,5%,CF   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4721-3311
  RESISTOR,330 OHM,1/4W,5%,CF   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
4721-4721
  RESISTOR,4.7 K,1/4 W,5 %,CF   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
4722-1003
  RES,100K,1/8W,1%,SM1206   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4722-4643
  RES,464K,1/8W,1%,SM1206   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4722-4751
  RES,4.75K OHMS,1/8W,1%,SM1206   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
4722-6191
  RES,6.19K,1/8W,1%,SM1206   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4723-1102
  RES,1K OHMS,1/8W,5%,SM1206   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4723-1105
  RES,1M OHMS,1/8W,5%,SM1206   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4725-0008
  RES,6.19K.1/8W,1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0009
  RES,5.11K.1/8W,1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0011
  RES,6.20K.1/8W,0.1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0012
  RES,100 OHM,1/8W,1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0013
  RES,2.00 OHM,1/8W,1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0014
  RES,332K,1/8W,1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0015
  RES,1M,1/8W,1%,0805   Gemini     *       *   Gemini   Major BOM  
4725-0016
  RES,1.BOK,0.1W,0.1%,0805   Gemini     *       *   Gemini   Major BOM  
4730-0003
  THERMISTOR, 5K OHM   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4755-5102
  RES,POT,1K,RJ26FW-102   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4805-0003
  DIODE,RECTIFIER,1N4004   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4805-0008
  DIO,BRIDGE RECT.,60A,1200V   Gemini     *       *   Gemini   Major BOM  
4806-0004
  DIODE,1A,MURS120T3,RECT,SM   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4820-0003
  DIODE,10A,45V,MBR1045,T0220   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
4820-0005
  DIODE,MBRO530T1,S0D-123   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4830-0014
  DIODE,SCHOTTKY,IN5819   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4830-0073
  DIODE,ZENER.3.3V,1W,D0214   Gemini     *       *   Gemini   Major BOM  
4830-0074
  DIODE,ZENER,12V,MMBZ524B   Gemini     *       *   Gemini   Major BOM  
4840-0000
  IC,IMX1,DUAL NPN,S0T36   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4845-0007
  XSTR,2N4401,T092   Greenlight/Gemini Common     *       *   Gemini   Major BOM
 
4845-0009
  XSTR,BR1OK,MUN2211T1 ,NPN,SC59   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
4850-0000
  TRANSISTOR,TIP120   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4850-0001
  TRANSISTOR,TIP125   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
4855-0005
  FET,N-CHN,MMBF170LT1,SOT23   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
4865-0002
  MOSFET,55V,IRFIZ48N   Gemini     *       *   Gemini   Major BOM  
5110-0009
  SWITCH, DPDT, FOOT, 10AMP   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
5115-0020
  F10W SWITCH,2.0 GPM   Gemini     *       *   Gemini   Major BOM  
5125-0002
  SWITCH KEY   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
5145-0012
  SW ITCH,ROTARY ENCODED,4BIT   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
5150-0027
  CAP, MUSHROOM, RED   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
5150-0028
  SW ITCH,PUSH BUTTON,ROU ND   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
5150-0030
  SWITCH,MOMENTARY,PVA20AH2   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
5150-0032
  SW ITCH,SUB-MIN. LEVER,.965   Gemini     *       *   Gemini   Major BOM  
5400-0078
  SYRINGE 3CC   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
5630-0008
  XFMR,CURRENT MON,B5303   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6005-0009
  CABLE,BNC M TO BNC M,RG58C/U   Gemini     *       *   Gemini   Major BOM  
6010-1664
  WIRE,HKP d-RN/YEL 16GA UL1015   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
6010-1800
  WIRE,HKP BLK 18GA UL1015   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6011-2400
  W IRE, HKU P,24AWG ,U L1007,BLK   Gemini     *       *   Gemini   Major BOM  
6020-0001
  CABLE,4 TW. PR.,24 AWG   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6020-0012
  CABLE,5 TW. PR.,28 AWG   Gemini     *       *   Gemini   Major BOM  
6020-0014
  CABLE,MULTICON,22AWG,SHIELDED   Greenlight/Gemini Common     *       *  
Gemini   Major BOM  
6060-0006
  BRAID,COPPER FLAT   Greenlight/Gemini Common     *       *   Gemini   Major
BOM  
6070-0000
  W IRE,HOOKUP,28AWG,BLK   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6070-0023
  WIRE HOOK-UP,22 AWG,ORG   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6070-0024
  WIRE,HOOKUP,22AWG,YEL10W   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6070-0100
  WIRE,18 AWG GREEN/YEL10W   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6070-0102
  WIRE,HOOKUP,8 AWG,BROWN   Greenlight/Gemini Common     *       *   Gemini  
Major BOM  
6075-0000
  WIRE MARKER   Greenlight/Gemini Common     *       *   Gemini   Major BOM  
6075-0002
  WIRE MARKER,SELF LAMINATING   Greenlight/Gemini Common     *       *   Gemini
  Major BOM  
7850-1600
  NUT,HEX,SM PTN,.38-16,ZN   Gemini     *       *   Gemini   Service  
0010-9980
  ASSY.VERSASTAT 1.10MM.GEMINI   Instrumentation - Handoieces     *       *  
Gemini   Service  
0091-1670
  ATTENUATOR FIBER COUPLER,KTP   Greenlight/Gemini Common     *       *   Gemini
  Service  
0091-3150
  INSERT,CAL. FIBER,GEMINI   Gemini     *       *   Gemini   Service  
0111-6450
  TOOL, APERTURE TRANSMISSION   Greenlight/Gemini Common     *       *   Gemini
  Service  
0127-1190
  STRAIN RELIEF WITH SET SCREWS   Gemini     *       *   Gemini   Service  
0129-2700
  ASSY,3.5 XTAL MT,W/KTP,GEMINI   Gemini     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 17 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Gemini   Service  
4000-0036
  PWR SUPPLY,24VDC,15A,500W   Gemini     *       *   Gemini   Service  
FCO-293
  COUPLER UPGRADE,GEMINI   Gemini     *       *   Gemini      
0010-1090
  GEMINI-KTP COMPONENT, USA   Gemini     *       *   Gemini      
0010-1095
  GEMINI-KTP COMPONENT, UK   Gemini     *       *   Gemini      
0104-3910
  LABEL POWER CABLE   Greenlight/Gemini Common     *       *   Gemini      
0112-7540
  ASSY,DI/PARTICLE FILTER, GEMINI   Gemini     *       *   Gemini      
0112-7910
  BOOK,PRNCPLS & PRAC.,CUTANEOUS   Gemini     *       *   Gemini      
0126-1750
  COUPLER,FRONT   Greenlight/Gemini Common     *       *   Gemini      
0126-2730
  LABEL,XFMR TAPS,GREENLIGHT   Greenlight/Gemini Common     *       *   Gemini  
   
0126-3210
  P.I.,SITE VOLTAGE,GRNLT   Greenlight/Gemini Common     *       *   Gemini    
 
0126-4700
  MIRROR, 1064nm, IN/OUT   Gemini     *       *   Gemini      
0126-5510
  WINDOW,532NM,1,SR   Gemini     *       *   Gemini      
0127-0660
  CABLE ASSY,DATADUMP   Gemini     *       *   Gemini      
0129-0250
  CABLEASSY,TECPS MAINS   Gemini     *       *   Gemini      
0129-0260
  CABLE ASSY,TECPS,24VDC   Gemini     *       *   Gemini      
0129-0330
  CABLE ASSY,LPSKSSRESBRN   Gemini     *       *   Gemini      
0129-0350
  CABLE ASSY,LPSKSSOUTBRN   Gemini     *       *   Gemini      
0129-0360
  CABLE ASSY,LPSKSSOUTBLK   Gemini     *       *   Gemini      
0129-0430
  CABLE ASSY,TECPWR   Gemini     *       *   Gemini      
0129-0440
  CABLE ASSY,WAVEMTR   Gemini     *       *   Gemini      
0129-0460
  ASSY,DILEVEL   Gemini     *       *   Gemini      
0129-0480
  ASSY,HPFLOW   Gemini     *       *   Gemini      
0129-0490
  ASSY,HPLEVEL   Gemini     *       *   Gemini      
0129-0500
  CABLE ASSY,HPTEMP   Gemini     *       *   Gemini      
0129-0710
  REVERVOIR,CHILLER,GEMINI   Gemini     *       *   Gemini      
0129-0770
  CABLE ASSY,TECFAN   Gemini     *       *   Gemini      
0129-0870
  ASSY,TECTEMP   Gemini     *       *   Gemini      
0129-1010
  BRKT,TEC,GEMINI   Gemini     *       *   Gemini      
0129-1070
  BRKT,PUMP CAP   Greenlight/Gemini Common     *       *   Gemini      
0129-1150
  ASSY,TEC,GEMINI   Gemini     *       *   Gemini      
0129-1240
  CABLE ASSY,ARCLAMP   Gemini     *       *   Gemini      
0129-1411
  LABEL,HAZARD & RAD,GEMINI,ENG   Gemini     *       *   Gemini      
0129-1510
  CABLE ASSY,HPFLOW2   Gemini     *       *   Gemini      
0129-1560
  LABEL,UL APPROVAL,GEMINI   Gemini     *       *   Gemini      
0129-2200
  FIBER COUPLER LENS,GEMINI   Gemini     *       *   Gemini      
0129-2230
  ADAPTER,PWR CORD,30A   Gemini     *       *   Gemini      
0129-2600
  MANUAL,TECH SERVICE,GEMINI   Gemini     *       *   Gemini      
0129-2826
  LABEL,UPGRADE,532,1-5,10/1064,   Gemini     *       *   Gemini      
0130-0340
  PCA,MPS,B0M,MIRROR SENSOR   Gemini     *       *   Gemini      
2110-0950
  CONT,F CRP CA 18-24GA SN   Gemini     *       *   Gemini      
2120-0041
  CONN.,30A,TWIST LOCK,L6-30R   Gemini     *       *   Gemini      
2130-0000
  TERMINAL,RING,8AWG,#10   Greenlight/Gemini Common     *       *   Gemini      
2130-0058
  FERRULE,8 AWG,15MM   Greenlight/Gemini Common     *       *   Gemini      
2150-0040
  TERM BLK,5 POS,600V,63A   Greenlight/Gemini Common     *       *   Gemini    
 
2150-0044
  TERM. BLK,4POS,7/16,0.C.   Gemini     *       *   Gemini      
2512-0337
  FTG,STREET ELB,1/4 NPT-1/4 NPT   Gemini     *       *   Gemini      
2512-0342
  FTG,SW IVEL ELB,3/8 NPT-1/2 OD   Gemini     *       *   Gemini      
2512-0343
  FTG,FEM CONN,1/4 OD-1/4 NPT   Gemini     *       *   Gemini      
2512-0345
  FTG,ELB,1/2 OD-1/2 OD   Gemini     *       *   Gemini      
2512-0347
  FTG,ELB,1/2 OD-1/2 BARB   Greenlight/Gemini Common     *       *   Gemini    
 
2512-0349
  FTG,REDUCER,1/2 00-318 OD   Gemini     *       *   Gemini      
2512-0351
  FTG,UNION ELB,3/8 OD-3/8 OD   Gemini     *       *   Gemini      
2512-0352
  FTG,ELB,3/8 NPT-3/8 OD   Gemini     *       *   Gemini      
2512-0353
  FTG,UNION CONN,1/2 OD-1/2 OD   Greenlight/Gemini Common     *       *   Gemini
     
2512-0357
  CAP,38MM,WHITE   Greenlight/Gemini Common     *       *   Gemini      
2512-0362
  FTG,SWIVEL ELB,1/2 NPT-1/2 OD   Gemini     *       *   Gemini      
2512-0364
  CONN,,3/8NPT-1/4 BARB   Gemini     *       *   Gemini      
2630-0006
  THERMOELECTRIC COOLER,200 W   Gemini     *       *   Gemini      
2812-0004
  CLIP,MOUNTING,RESISTOR   Greenlight/Gemini Common     *       *   Gemini      
2840-0061
  CLAMP,3/8 TUBE   Gemini     *       *   Gemini      
3105-0467
  TBG,POLYETH,.375 OD X .06 WALL   Greenlight/Gemini Common     *       *  
Gemini      
3590-0015
  PUMP,24 VDC   Gemini     *       *   Gemini      
4530-0003
  EMI FILTER,1-PHASE,30AMP   GreenlightlGemini Common     *       *   Gemini    
 
4600-0000
  SOLDER,RESIN CORE,60/40   Greenlight/Gemini Common     *       *   Gemini    
 
5115-0033
  SW ITCH,LEVEL,5 VDC   Greenlight/Gemini Common     *       *   Gemini      
5500-0132
  LASERSHIELD,PATIENT EYEWEAR   Instrumentation - Eyewear     *       *   Gemini
     
6005-0003
  WIRE,8/1 TYPE W 600/2000V   Greenlight/Gemini Common     *       *   Gemini  
   
FCO-301
  SOFTWARE RELEASE,13.4,1,GEMINI   Gemini     *       *             Gemini      
TOTAL:
            *                            
 
                        Obsolete      
0126-2500
  LENS,VERSASTAT Z,F=15mm   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0010-0370
  411 SEALS, PKG OF 12   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0010-8630
  CAL INSERT,VERSASTAT RC   I Excess Handpieces     *       *   Other   Current
BOM  
0010-8800
  KIT,RING ATTACHMENT,HOSE   Instrumentation ¿ Cart Chillers     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 18 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Other   Current BOM  
0090-5160
  FIXT,ASSY,PCB,FIBER POSITION   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0091-3300
  ASSY,TOOL,STRAIN RELEIF   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0102-9103
  HANDLE,ENGRAVED,MICROSTAT   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0102-9121
  TUBE,ASSY,ENDO MICROSTAT,STRAI   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0102-9122
  TUBE,ASSY,ENDO MICROSTAT,20 DE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0102-9123
  TUBE,ASSY,ENDO MICROSTAT,35 DE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0102-9124
  TUBE,ASSY,ENDO MICROSTAT,20 DE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0102-9125
  TUBE,ASSY,ENDO MICROSTAT,35 DE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0102-9126
  TUBE,ASSY,ENDO MICROSTAT,30 DE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0102-9870
  WIRE,CLEANING,7.5 IN. 10NG   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0103-1260
  CAP,END,DERM-II   Disposable-Dermastat     *       *   Other   Current BOM  
0103-1931
  TUBE,ASSY,SINUS-90 SUCTION MIC   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0103-1932
  TUBE,ASSY,SINUS-90,SUCTION MIC   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0109-1445
  HOLDER,LENS,VERSASTAT, 3mm   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0109-1446
  HOLDER,LENS,VERSASTAT, 5mm   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0109-1447
  HOLDER,LENS,VERSASTAT,1.5mm   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0109-8630
  TIP,DERMASTAT   I Excess Handpieces     *       *   Other   Current BOM  
0109-8641
  HOLDER,LENS,DERMASTAT,1MM   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0109-8642
  HOLDER,LENS,DERMASTAT,2MM   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0109-8644
  HOLDER,LENS.DERMASTAT,4MM   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0109-8650
  INSERT,CAL,DERMASTATNERSASTAT   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0109-8660
  P.I.,DERMASTATS   Instrumentation - Handpieces     *       *   Other   Current
BOM  
0109-8681
  SET,HANDPIECE,1MM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0109-8683
  SET,HANDPIECE,3MM   I Excess Handpieces     *       *   Other   Current BOM  
0109-8685
  SET,HANDPIECE,5MM   I Excess Handpieces     *       *   Other   Current BOM  
0109-8686
  SET,HANDPIECE,1.5mm   Disposable-Versastat     *       *   Other   Current BOM
 
0109-8710
  INSERT,CAL POD, DERMASTAT   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0114-8820
  ROD,GUIDE   Instrumentation - Handpieces     *       *   Other   Current BOM  
0114-8850
  BUSHING, WINDOW RETAINER   Disposable-Versastat     *       *   Other  
Current BOM  
0114-8890
  P.I., REPLACEABLE WINDOW   Undefined     *       *   Other   Current BOM  
0117-0160
  PANEL, REAR   I Excess, System     *       *   Other   Current BOM  
0117-0880
  COVER, TOP   I Excess, System     *       *   Other   Current BOM  
0117-3160
  SET,KNOBS,AURA   I Excess, System     *       *   Other   Current BOM  
0117-4931
  LABEL, LOGO,AURA   I Excess, System     *       *   Other   Current BOM  
0117-4932
  LABEL,LOGO,AURA XP   I Excess, System     *       *   Other   Current BOM  
0122-0310
  LENS,1=21cm,ERBIUM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0122-0320
  LENS,f=60cm,ERBIUM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0122-1470
  HANDPIECE,CBH-2,ERBIUM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0122-1482
  LENS CELL,3mm,CBH-2,ERBIUM   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0122-1484
  LENS CELL,7mm,CBH-2,ERBIUM   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0122-1910
  BOX,8.19X6.7X2.0,CBH-2,ERBIUM   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0122-1970
  P.I.,CBH-2,ERBIUM LSR,HNDPC   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0122-3010
  LENS,f=9.745cm   Instrumentation - Handpieces     *       *   Other   Current
BOM  
0122-3020
  LENS CELL,1mm,VENUS   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0122-3180
  FOCAL DISTANCE GDE,ERBIUM,HDPC   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-0701
  LABEL,VERSASTAT,1.5mm   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-0702
  LABEL,VERSASTAT,3mm   Disposable-Versastat     *       *   Other   Current BOM
 
0124-0703
  LABEL,VERSASTAT,5mm   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-0704
  LABEL,VERSASTAT,10mm   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-0706
  LABEL,VERSASTAT I   I Excess Handpieces     *       *   Other   Current BOM  
0124-1330
  LABEL,LYRA LOGO   I Excess, System     *       *   Other   Current BOM  
0124-2260
  HANDPIECE,SPLIT,LEFT   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-2270
  HANDPIECE,SPLIT,RIGHT   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-2290
  TUBE,10mm,VERSASTAT   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-2310
  TUBE,VERSASTAT   Instrumentation - Handpieces     *       *   Other   Current
BOM  
0124-2400
  BASE,CALIBRATOR   Instrumentation - Handpieces     *       *   Other   Current
BOM  
0124-2420
  SUPPORT,TUBE   Instrumentation - Handpieces     *       *   Other   Current
BOM  
0124-2430
  INSERT,CALIBRATION,.510 I.D.   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-2490
  P.I.,CART/CHILLER   Instrumentation ¿ Cart Chillers     *       *   Other  
Current BOM  
0124-2610
  P.I.,VERSASTAT RC & RC CLSPOT   I Excess Handpieces     *       *   Other  
Current BOM  
0124-2770
  ASSY,COOLING 10OP,RC   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-2921
  LABEL,VERSASTAT,1.5mm,I.D.   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-2922
  LABEL,VERSASTAT,3.Omm,I.D.   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-2923
  LABEL,VERSASTAT,5.0mm,I.D.   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-2924
  LABEL,VERSASTAT,10.0mm,I.D.   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-2940
  ADAPTER,DERMASTAT R.C.   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0124-2950
  RETAINER,ADAPTER,DERMASTAT R.0   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0124-3030
  P.I.,RING ATTACHMENT,HOSE   Instrumentation ¿ Cart Chillers     *       *  
Other   Current BOM  
0124-3190
  FIBER,POLISHD,400/440   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0230
  TUBE,MODE MIXER SHELL   Undefined     *       *   Other   Current BOM  
0127-0540
  ASSY,10MM I,HOSE   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0570
  MODE,MIXER,W IRE   Undefined     *       *   Other   Current BOM  
0127-0590
  FIBER,POLISHED,400/440MU,167   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0127-0620
  TUBE,10MM I,DUAL WAVELENGTH   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0127-0770
  P.I.,VERSASTAT I,GEMINI   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0780
  P.I.,VERSASTAT 1,10MM,GEMINI   Instrumentation - Handpieces     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 19 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Other   Current BOM  
0127-0791
  LABEL,VERSASTAT 1,10MM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0792
  LABEL,VERSASTAT I   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0793
  LABEL,VERSASTAT 1,10MM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0794
  LABEL,VERSASTAT I   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0930
  P.I.,VERSASTAT I   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0127-0940
  P.I.,VERSASTAT 1,10mm   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0132-0170
  FAB,SEAL,HNDPC/CAP(7550-0048)   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0132-0300
  ASSY,LAMP,HP(7420-0011)   Instrumentation - Handpieces     *       *   Other  
Current BOM  
0132-0320
  FAB,MT,STRAIN RLF,HP,UV3   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0132-0330
  FAB,HOLDER,UMBILICAL H.P.   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0132-0350
  FAB,UMBILICAL,GROMMET,TOP   Instrumentation - Handpieces     *       *   Other
  Current BOM  
0132-0360
  FAB,UMBILICAL,GROMMET,BASE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0132-0370
  FAB,PASS THRU,THRDED,7525-0105   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0132-0380
  FAB,SLEEVE,ANTI-CRSH,7525-0108   Instrumentation - Handpieces     *       *  
Other   Current BOM  
0132-0720
  REFLECTOR,INNER   Instrumentation - Handpieces     *       *   Other   Current
BOM  
1600-0090
  SEALER,SILICONE RUBBER,CMPND   Instrumentation - Handpieces     *       *  
Other   Current BOM  
1600-0219
  ADHESIVE,DYMAX,OP-29 GEL   Instrumentation - Handpieces     *       *   Other
  Current BOM  
2100-0273
  HOUSING,MALE,8 CIRCUITS   Instrumentation - Handpieces     *       *   Other  
Current BOM  
2100-0276
  CABLE CLAMP,SET   Instrumentation - Handpieces     *       *   Other   Current
BOM  
2100-0280
  CONN,9P,F,DSU13,RA,PC   Instrumentation ¿ Cart Chillers     *       *   Other
  Current BOM  
2100-0281
  HEADER,3P,RA,22-05-3031   Instrumentation ¿ Cart Chillers     *       *  
Other   Current BOM  
2130-0104
  TERMINAL,MALE   Instrumentation - Handpieces     *       *   Other   Current
BOM  
2160-0008
  TERMINAL,M,22-28AWG   Instrumentation - Handpieces     *       *   Other  
Current BOM  
2400-0059
  TAG,SELF-LK,VINYL,WRITE ON   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2452-0016
  LED,GRN,3mm,RA,SSF-LXH2300LG-D   Instrumentation ¿ Cart Chillers     *       *
  Other   Current BOM  
2512-0314
  CPLG,M W/SHUTOFF,1/4"OD HOSE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2512-0332
  FITTING,M W/SHUTOFF,1/4 O.D.   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2512-0361
  FTNG,F,W/SHUTOFF,1/4 HOSE   Instrumentation - Handpieces     *       *   Other
  Current BOM  
2512-0373
  FTNG,COLLET.125MINSTAC   Instrumentation - Handpieces     *       *   Other  
Current BOM  
2512-0374
  TUBE FTNG,FERRULE,125MINSTAC   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2512-0375
  CLAMP,HOSE,ONE EAR,3/4,SS   Instrumentation - Handpieces     *       *   Other
  Current BOM  
2512-0376
  FTG,CPLNG,SINGLE BARB,.188,316   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2512-0377
  FTG,CPLNG,SCREW,125MINSTAC   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2512-0378
  FTG,STRT,1/8 OD,NPTF,HS BRASS   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2516-0100
  0-RING, 2-012 S70, SILICONE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2630-0003
  HOSE REPLMNT,THERMOELEC CHILLR   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2802-0025
  TUBING,SHRINK,.620 ID,CLR   Instrumentation - Handpieces     *       *   Other
  Current BOM  
2802-0033
  TUBING,HEAT SHRINK,1/8 ID   Instrumentation - Handpieces     *       *   Other
  Current BOM  
2802-0034
  TUBING,HEAT SHRINK,3/16 ID   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2802-0036
  TBNG,HT SHRNK,3/16 ID,RED,POLY   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2806-0020
  GROMMET 1/4 ID X 5/8 OD   Undefined     *       *   Other   Current BOM  
2806-0079
  STRAIN RELIEF,2.5MM   Instrumentation - Handpieces     *       *   Other  
Current BOM  
2806-0087
  SPLIT RING,1 DIA.,BLACK   Instrumentation ¿ Cart Chillers     *       *  
Other   Current BOM  
2806-0094
  STRAIN RLF,3/4DIA,CRD GRP,BLK   Instrumentation - Handpieces     *       *  
Other   Current BOM  
2835-0025
  CAP,PROTECTIVE,BLUE   Instrumentation - Handpieces     *       *   Other  
Current BOM  
2855-0013
  NUT,HEX,3/4-16,BRASS   Instrumentation - Handpieces     *       *   Other  
Current BOM  
3135-0034
  IC,MAX3381E,RS232,1/0,20TSSOP   Instrumentation ¿ Cart Chillers     *       *
  Other   Current BOM  
3200-0019
  TUBE,PACKAGING,2 IN.   Instrumentation - Handpieces     *       *   Other  
Current BOM  
3200-0031
  TUBE PACKAGING,5,POLYETHYLENE   Instrumentation - Handpieces     *       *  
Other   Current BOM  
3200-0056
  SHRK TBG,CLR,HIX,1/4,POLYOLEFN   Instrumentation - Handpieces     *       *  
Other   Current BOM  
4725-0005
  RES,2.7K,1/8W,1%,0805   Instrumentation ¿ Cart Chillers     *       *   Other
  Current BOM  
5400-0023
  HEXDRIVER, .050   Undefined     *       *   Other   Current BOM  
5400-0135
  STRIPPER,FIBER,600UM   Instrumentation - Strippers     *       *   Other  
Current BOM  
5400-0165
  STRIPPER,FIBER,300UM   Instrumentation - Strippers     *       *   Other  
Current BOM  
5400-0169
  STRIPPER,FIBER,400UM   Instrumentation - Strippers     *       *   Other  
Current BOM  
5400-0176
  STRIPPER,FIBER,200UM   Instrumentation - Strippers     *       *   Other  
Major BOM  
0117-6090
  LABEL,AURA I, LOGO   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0122-3370
  LABEL,VENUS ',LOGO   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0124-3360
  LABEL,LYRA I, LOGO   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0124-3740
  BAFFLE,HEAT EXCHANGER   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0126-3340
  PCA,ZHPC,B0M,ZOOM CTRL,TESTED   Instrumentation - Handpieces     *       *  
Other   Major BOM  
0126-3360
  PCA,ZHPC,B0M,W ,ZOOM CTRL   Instrumentation - Handpieces     *       *   Other
  Major BOM  
0126-3440
  CABLE ASSY,SERIAL,VIH   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0126-3450
  CABLE ASSY,INTERNAL DRIVE,VIH   Instrumentation - Handpieces     *       *  
Other   Major BOM  
0127-0120
  SPACER,DUST CAP   Undefined     *       *   Other   Major BOM  
0129-2450
  COUPLER,FRONT,COLLET   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0129-2460
  CLAMP   Instrumentation - Handpieces     *       *   Other   Major BOM  
0129-2470
  BUSHING,COUPLER CLAMP   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0129-2480
  BUSHING,THREADED,CPLR CLAMP   Instrumentation - Handpieces     *       *  
Other   Major BOM  
0129-2490
  LEVER,CLAMP,.98 LNG   Instrumentation - Handpieces     *       *   Other  
Major BOM  
0129-2500
  SCREW ,LINKAGE   Instrumentation - Handpieces     *       *   Other   Major
BOM  
1510-0032
  CAP, 33uF,10V,20%,TANT,D,SMD   Instrumentation ¿ Cart Chillers     *       *  
Other   Major BOM  
1510-0034
  CAP,.001uF,50V,5%,NP0,0805   Instrumentation ¿ Cart Chillers     *       *  
Other   Major BOM  
2130-0105
  CONN,T-TAP,FEM,.250 QD   Instrumentation - Handpieces     *       *   Other  
Major BOM  
2130-0106
  TEST POINT,TO-108-02   Instrumentation ¿ Cart Chillers     *       *   Other  
Major BOM  
2140-0111
  SOCKET,IC,28P DIP,.3 ROW   Instrumentation - Handpieces     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 20 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Other   Major BOM  
2512-0329
  FTNG,TEE,1/4NPTF X 3/8 X 3/8   Undefined     *       *   Other   Major BOM  
2865-0002
  RIVET,RAPID,BASE 5/1 X 5/16 LG   Undefined     *       *   Other   Major BOM  
3135-0032
  IC,MICRO CTRL,CY8C26443-24P1   Instrumentation - Handpieces     *       *  
Other   Major BOM  
3135-0033
  I.C.,3.3V,REG,TP57333QD,8-SOP   Instrumentation ¿ Cart Chillers     *       *
  Other   Major BOM  
4725-0001
  RES,O.OK,1/8W,5%,0805   Instrumentation ¿ Cart Chillers     *       *   Other
  Major BOM  
4725-0002
  RES,10.0 OHM,1/8W,1%,0805   Instrumentation ¿ Cart Chillers     *       *  
Other   Major BOM  
4725-0006
  RES,10.0K,1/8W,1%,0805   Instrumentation ¿ Cart Chillers     *       *   Other
  Service  
0010-0008
  Glasses, Safety, Laser, Phys   Instrumentation - Eyewear     *       *   Other
  Service  
0010-0361
  GLASSES,KTP/YAG LASER DUAL WL   Instrumentation - Eyewear     *       *  
Other   Service  
0010-0380
  GLASSES,KTP/YAG LASER DUAL WL   Instrumentation - Eyewear     *       *  
Other   Service  
0010-0441
  SUCTION MICROSTAT,11.5CM BAY.   Instrumentation - Handpieces     *       *  
Other   Service  
0010-1020
  GLASSES,IR LASER MULTI-WVLGNTH   Instrumentation - Eyewear     *       *  
Other   Service  
0010-1600
  EYEWEAR,EXTERNAL LASER SHIELD   Instrumentation - Eyewear     *       *  
Other   Service  
0010-2301
  DERMASTAT,1MM   Instrumentation - Handpieces     *       *   Other   Service  
0010-2302
  DERMASTAT,2MM   Instrumentation - Handpieces     *       *   Other   Service  
0010-2306
  VERSASTAT,1.5mm   I Excess Handpieces     *       *   Other   Service  
0010-7000
  GLASSES,KTP/YAG LASER SPECTATR   Instrumentation - Eyewear     *       *  
Other   Service  
0010-8600
  COOLSPOT,RECIRCULATING   Instrumentation - Handpieces     *       *   Other  
Service  
0010-8613
  VERSASTAT,5mm,RC   I Excess Handpieces     *       *   Other   Service  
0010-9170
  ASSY, WINDOW, VERSASTATi   Instrumentation - Handpieces     *       *   Other
  Service  
0010-9210
  KIT,O-RING,5/16" COOL HNDPC   Instrumentation - Handpieces     *       *  
Other   Service  
0010-9910
  ASSY,VERSASTAT I   Instrumentation - Handpieces     *       *   Other      
0010-0751
  STRIPPER, FIBER, 6MM   Instrumentation - Strippers     *       *   Other      
0010-0752
  STRIPPER, FIBER, 4MM   Instrumentation - Strippers     *       *   Other      
0010-0760
  CLEAVER, FIBER   Instrumentation - Strippers     *       *   Other      
0010-0773
  CAL POD,INSERT,DERM   Instrumentation - Handpieces     *       *   Other      
0010-1350
  GLASSES,LASER,PHYSICIAN   Instrumentation - Eyewear     *       *   Other    
 
0010-1400
  KIT,HANDPIECE,COOLSPOT   Instrumentation - Handpieces     *       *   Other  
   
0010-6024
  LASER,ORION,20/50/US   I Excess Handpieces     *       *   Other      
0016-0866
  ASSY,REPLMT,SMK EVAC MDL3004DR   Instrumentation - Upgrades     *       *  
Other      
0016-0867
  ASSY,REPLMT,SMK EVAC MDL4504DR   Instrumentation - Upgrades     *       *  
Other      
0102-4502
  HANDLE,MICROSTAT,THREADED   Instrumentation - Handpieces     *       *   Other
     
0102-4512
  TIP,HANDLE   Instrumentation - Handpieces     *       *   Other      
0102-4851
  TUBE,MICROSTAT,5.25 10NG   Instrumentation - Handpieces     *       *   Other
     
0102-4852
  TUBE,MICROSTAT,6.50 10NG   Instrumentation - Handpieces     *       *   Other
     
0102-4853
  TUBE,MICROSTAT,7.00 10NG   Instrumentation - Handpieces     *       *   Other
     
0102-4854
  TUBE,MICROSTAT,8.00 10NG   Instrumentation - Handpieces     *       *   Other
     
0102-4855
  TUBE,MICROSTAT,9.00 10NG   Instrumentation - Handpieces     *       *   Other
     
0102-4858
  TUBE,MICROSTAT,10.38 10NG   Instrumentation - Handpieces     *       *   Other
     
0102-5251
  SLEEVE,10NG,3.00 IN.   Instrumentation - Handpieces     *       *   Other    
 
0102-5252
  SLEEVE,10NG,4.00 IN.   Instrumentation - Handpieces     *       *   Other    
 
0102-7232
  HANDLE,MICROSTAT,PRESS FIT   Instrumentation - Handpieces     *       *  
Other      
0102-7260
  ASSY,TUBE,4.5 BAYONET   Instrumentation - Handpieces     *       *   Other    
 
0102-8260
  ASSY,TUBE,9.0 BAYONET   Instrumentation - Handpieces     *       *   Other    
 
0102-8291
  ASSY,TUBE,5.0 STRAIGHT   Instrumentation - Handpieces     *       *   Other  
   
0102-8292
  ASSY,TUBE,7.0 STRAIGHT   Instrumentation - Handpieces     *       *   Other  
   
0102-9500
  ASSY,TUBE,3.0 BAYONET   Instrumentation - Handpieces     *       *   Other    
 
0103-1760
  ASSY,OTO10GIC MICROSTAT TUBE   Instrumentation - Handpieces     *       *  
Other      
0103-1861
  TUBE,ASSY,LARYNGEAL STRAIGHT   Instrumentation - Handpieces     *       *  
Other      
0103-2880
  ASSY,OTO10GIC,MICROSTAT TUBE   Instrumentation - Handpieces     *       *  
Other      
0103-2920
  APERTURE,FIBER   Instrumentation - Handpieces     *       *   Other      
0105-4840
  LABEL,O.D,FLIP UP GLASSES   Instrumentation - Eyewear     *       *   Other  
   
0105-4860
  CROAKIES EYE GLASS RETAINER   Instrumentation - Eyewear     *       *   Other
     
0106-0496
  CONE,FIBER ALIGN,550/600UM   Instrumentation - Handpieces     *       *  
Other      
0106-0612
  CAP,FIBER CONNECTOR,METAL,.032   Instrumentation - Handpieces     *       *  
Other      
0109-3040
  MASK,FLIP-UPS   Instrumentation - Eyewear     *       *   Other      
0109-3050
  RETAINER,35MM FILTER   Instrumentation - Eyewear     *       *   Other      
0114-3743
  HANDLE,MICROSTAT,OTOLOGIC,ENGV   Instrumentation - Handpieces     *       *  
Other      
0117-5140
  BODY,RIGHT   Instrumentation - Handpieces     *       *   Other      
0117-5150
  BODY,LEFT   Instrumentation - Handpieces     *       *   Other      
0117-5160
  GRIP   Instrumentation - Handpieces     *       *   Other      
0117-5190
  DELTA LOCK   Instrumentation - Handpieces     *       *   Other      
0117-5200
  ASSY,HEAT SINK MODULE,SOLDER   Instrumentation - Handpieces     *       *  
Other      
0117-5220
  TRAY,COOL TIP   Instrumentation - Handpieces     *       *   Other      
0117-5270
  SLIDE TUBE   Instrumentation - Handpieces     *       *   Other      
0117-5320
  SPRING CLIP   Instrumentation - Handpieces     *       *   Other      
0117-5820
  SPRING,HANDLE   Instrumentation-Handpieces     *       *   Other      
0124-0705
  LABEL,VERSASTAT 1,10MM   I Excess Handpieces     *       *   Other      
0124-0707
  LABEL,REWORK/REFURB   I Excess Handpieces     *       *   Other      
0124-1700
  TRAY,LASER   I Excess, System     *       *   Other      
0124-1720
  BASE,FIBER POLE,TRAY   I Excess, System     *       *   Other      
0124-3020
  MANIFOLD   Instrumentation ¿ Cart Chillers     *       *   Other      
0124-3420
  P.I.,10mm,VERSASTAT   Instrumentation - Handpieces     *       *   Other      
0124-3690
  P.I.,CART/CHILLER   Instrumentation ¿ Cart Chillers     *       *   Other    
 
0124-3750
  KIT,UPGRADE,CART/CHILLER   Instrumentation - Handpieces     *       *   Other
     
0126-2480
  LENS,VERSASTAT Z,F=7.5mm   Instrumentation - Handpieces     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 21 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Other      
0126-2490
  LENS,VERSASTAT Z,F=-8mm   Instrumentation - Handpieces     *       *   Other  
   
0127-0100
  ASSY,VERSASTAT1,10MM,HOSE   Instrumentation - Handpieces     *       *   Other
     
0127-0820
  P.I.,CART/CHILLER,INT'L & DOM   Instrumentation - Handpieces     *       *  
Other      
0127-1220
  ADAPTER,VERSASTAT I,LARGE   Instrumentation - Handpieces     *       *   Other
     
0127-1230
  ADPTR,STRN RLF,W/ST SCRS,1.027   Instrumentation - Handpieces     *       *  
Other      
0129-0340
  CABLE ASSY,LPSKSSRESBLK   Instrumentation - Handpieces     *       *   Other  
   
1410-0008
  CASE,EYEGLASS   Instrumentation - Eyewear     *       *   Other      
2100-0292
  CONN.,RECEPT,2CKT,MOLEXSL   Undefined     *       *   Other      
2100-0298
  CONTACT,F,22-24AWG,MINIFITSL   Undefined     *       *   Other      
2105-2228
  HEADER,8POS,100 VERT. GOLD   Undefined     *       *   Other      
2130-0113
  FITTING,MALE,1/4 HOSE   Undefined     *       *   Other      
2504-0091
  SPRING,COMPRESSION,.300 O.D.   Undefined     *       *   Other      
2512-0309
  COUPLG,QUICK DISC,1/4 NPT,MALE   Instrumentation ¿ Cart Chillers     *       *
  Other      
2516-0015
  0-RING TEF10N   Undefined     *       *   Other      
2516-0109
  O-RING,5.88mm I.D. X .86mm W   Undefined     *       *   Other      
2516-0110
  0-RING,1.125 I.D. X .070W   Undefined     *       *   Other      
2600-0021
  FAN,120mm X 25mm,24V,TEMP SPD   Undefined     *       *   Other      
2802-0032
  TUBING,PTFE,1/16 ID X 1/8 OD   Instrumentation - Handpieces     *       *  
Other      
2802-0037
  TBG,BEV-A-LINE,IV,1/13 X 1/4   Instrumentation - Handpieces     *       *  
Other      
2806-0095
  CABLE TIE,4   Instrumentation - Handpieces     *       *   Other      
3010-0039
  WINDOW,SAPPHIRE,UNCOATED   Instrumentation - Handpieces     *       *   Other
     
3700-0011
  PHOTOMICROSENSOR,ACTUATOR TYPE   Undefined     *       *   Other      
3900-0000
  BATTERIES AAA   Undefined     *       *   Other      
4310-0035
  FUSE,TIME DELAY,3.5A,.25X1.25G   Instrumentation - Handpieces     *       *  
Other      
5400-0278
  STRIPPER,FIBEDR,440mm,PCS   Instrumentation - Strippers     *       *   Other
     
5500-0003
  GLASSES,SAFTEY   Instrumentation - Eyewear     *       *   Other      
6060-0012
  WIRE,BARE,14AWG,413 STRND,TC   Instrumentation - Handpieces     *       *    
        Other      
TOTAL
            *                            
 
                               
 
                        Solis   Current BOM  
0010-1110
  MANUAL,OPERATOR'S,SOLIS,IPL   Solis IPL     *       *   Solis   Current BOM  
0010-1170
  SYSTEM,IPL,SOLIS,ENGLISH/DOM   Solis IPL     *       *   Solis   Current BOW  
0010-1174
  SYSTEM,IPL SOLIS,FRENCH   Solis IPL     *       *   Solis   Current BOM  
0010-1178
  SYSTEM,IPL SOLIS,UK   Solis IPL     *       *   Solis   Current BOM  
0132-0020
  LABEL,COVER,WARNING,DOMESTIC   Solis IPL     *       *   Solis   Current BOM  
0132-0021
  LABEL,COVER,WARNING,FRENCH   Solis IPL     *       *   Solis   Current BOM  
0132-0022
  LABEL,COVER,WARNING,GERMAN   Solis IPL     *       *   Solis   Current BOM  
0132-0023
  LABEL,COVER,WARNING,SPANISH   Sobs IPL     *       *   Solis   Current BOM  
0132-0024
  LABEL,COVER,WARNING,ITALIAN   Solis IPL     *       *   Solis   Current BOM  
0132-0040
  LABEL,EXPLOSION,HAZARD,ENGLISH   Solis IPL     *       *   Solis   Current BOW
 
0132-0041
  LABEL,EXPLOSION,HAZARD,FRENCH   Soils IPL     *       *   Solis   Current BOM
 
0132-0042
  LABEL,EXPLOSION,HAZARD,GERMAN   Solis IPL     *       *   Solis   Current BOM
 
0132-0043
  LABEL,EXPLOSION,HAZARD,SPANISH   Solis IPL     *       *   Solis   Current BOM
 
0132-0044
  LABEL,EXPLOSION,HAZARD,ITALIAN   Solis IPL     *       *   Solis   Current BOM
 
0132-0060
  LABEL,LIGHT OUTPUT   Solis IPL     *       *   Solis   Current BOM  
0132-0061
  LABEL,LIGHT OUTPUT,FRENCH   Solis IPL     *       *   Solis   Current BOM  
0132-0062
  LABEL,LIGHT OUTPUT,GERMAN   Solis IPL     *       *   Solis   Current BOM  
0132-0063
  LABEL,LIGHT OUTPUT,SPANISH   Solis IPL     *       *   Solis   Current BOM  
0132-0064
  LABEL,LIGHT OUTPUT,ITALIAN   Solis IPL     *       *   Solis   Current BOM  
0132-0070
  LABEL,KEYSWITCH,SOLIS,CE   Solis IPL     *       *   Solis   Current BOM  
0132-0120
  CASE,SHIP,HNDPC,CONTAINR,SOLIS   Solis IPL     *       *   Solis   Current BOM
 
0132-0130
  ASSY,CBL,UMBILICL CRD,HP,SOLIS   Solis IPL     *       *   Solis   Current BOM
 
0132-0210
  FAB,SHLD,HNDPC LFT(7510-0033)   Solis IPL     *       *   Solis   Current BOM
 
0132-0220
  FAB,SHELL ASSY,RT (7510-0034)   Solis IPL     *       *   Solis   Current BOM
 
0132-0340
  FAB,STRAIN RELIEF,UMBILICAL   Instrumentation - Handpieces     *       *  
Solis   Current BOM  
0132-0400
  CRATE,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0440
  CONSOLE,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0450
  ASSY,PCB,CPU(NS 7405-0034)   Solis IPL     *       *   Solis   Current BOM  
0132-0480
  APERTURE,SMALL,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0490
  APERTURE,LARGE,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0530
  ASSY,PCB,LVPS W/BRKT(7405-0035   Solis IPL     *       *   Solis   Current BOM
 
0132-0540
  ASSY,COOLNG BKT MOD(7435-0111)   Solis IPL     *       *   Solis   Current BOM
 
0132-0640
  FAB,CAP,SHIPPING,HNDPC   Solis IPL     *       *   Solis   Current BOM  
0132-0650
  REFLECTOR,SM,APERTURE,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0670
  P.I.,HANDPIECE,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0680
  THUMB SCREW,4-40 X 2,MOD,SOLIS   Solis IPL     *       *   Solis   Current BOM
 
0132-0710
  BOX,SEAL,LAMP TO HANDPIECE   Solis IPL     *       *   Solis   Current BOM  
0132-0730
  TUBE,F10W   Solis IPL     *       *   Solis   Current BOM  
0132-0740
  CELL,QUARTZ,12 X 29 X 65mm   Solis IPL     *       *   Solis   Current BOM  
0132-0750
  SHIELD,HANDPIECE   Solis IPL     *       *   Solis   Current BOM  
0132-0760
  DAM,POTTING   Solis IPL     *       *   Solis   Current BOM  
0132-0770
  FLASHLAMP,8mm,10OP   Solis IPL     *       *   Solis   Current BOM  
0132-0780
  ASSY,DUAL MANIFOLD,WELDED   Solis IPL     *       *   Solis   Current BOM  
0132-0850
  P.I.,SM,APERTURE,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-0890
  LABEL,FILTER,530NM   Solis IPL     *       *   Solis   Current BOM  
0132-0910
  REFLECTOR,UPPER   Solis IPL     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 22 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Solis   Current BOM  
0132-0920
  FILTER,SHIELD   Solis IPL     *       *   Solis   Current BOM  
0132-0930
  CAP,INSULATED,BACK   Solis IPL     *       *   Solis   Current BUM  
0132-0940
  FILTER,HR@300-400NM,6 X 6 PNL   Solis IPL     *       *   Solis   Current BOM
 
0132-0950
  FILTER,YEL10W,530NM,6 X 6 PNL   Solis FL     *       *   Solis   Current BOM  
0132-0960
  FILTER,CAP,TOP,VENTED,O-RING   Solis IPL     *       *   Solis   Current BOM  
0132-0970
  CAP,BASE,INSULATEDTED   Solis IPL     *       *   Solis   Current BOM  
0132-0980
  LABEL,FILTER,590NM   Solis IPL     *       *   Solis   Current BOM  
0132-1000
  FILTER,590NM,6 X 6 PNL CUT ON   Solis IPL     *       *   Solis   Current BOM
 
0132-1011
  ASSY,FILTER,530NM   Solis IPL     *       *   Solis   Current BOM  
0132-1012
  ASSY,FILTER,590NM   Solis IPL     *       *   Solis   Current BOM  
0132-1020
  PCB,FILTER,ID   Solis IPL     *       *   Solis   Current BOM  
0132-1360
  LABEL,HNDPC CLEANING,INT'L,SOL   Solis IPL     *       *   Solis   Current BOM
 
0132-1370
  LABEL,CAUTION CANISTER REMOVAL   Solis IPL     *       *   Solis   Current BOM
 
0132-1480
  P.I.,FILTER,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-1500
  FILTER,650NM,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-1510
  FILTER,OPTICAL,530nm,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-1520
  FILTER,OPTICAL,590nm,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0132-3170
  ASSY,FILTER,650NM   Solis IPL     *       *   Solis   Current BOM  
0132-3180
  LABEL,FILTER,650NM   Solis IPL     *       *   Solis   Current BUM  
0132-3760
  LABEL,HOT SURFACE   Solis IPL     *       *   Solis   Current BOM  
1600-0089
  ADHESIVE,AEROSOL,#80,3M   Solis IPL     *       *   Solis   Current BOM  
1600-0091
  ADHESIVE,DC 93-500   Solis IPL     *       *   Solis   Current BOM  
2130-0110
  PLUG, BANANA   Solis IPL     *       *   Solis   Current BOM  
2130-0111
  TERM. RING,#6,10-14AWG,NON-INS   Solis IPL     *       *   Solis   Current BOM
 
2150-0045
  CONTACT, POGO   Solis IPL     *       *   Solis   Current BOM  
2160-0009
  PIN,M,.006,TRIGGER   Solis IPL     *       *   Solis   Current BOM  
2512-0386
  CPLING,Q-D,INLINE INSERT,1/8PT   Solis IPL     *       *   Solis   Current BOM
 
2516-0108
  0-RING,0.121 I.D. X 0.026 W   Solis IPL     *       *   Solis   Current BOM  
2551-0080
  SWAB,FILTER,SOLIS   Solis IPL     *       *   Solis   Current BOM  
2825-0103
  SCR,SKTHD,4-40 X 3/8.SS   Solis IPL     *       *   Solis   Current BOM  
2825-0104
  E-CLIP,3832,UNPLATED   Solis IPL     *       *   Solis   Current BOM  
2825-0106
  WASHR,#0,.068 X .125 X .025,SS   Solis IPL     *       *   Solis   Current BOM
 
2825-0109
  SCREW,SCHK,4-40 X 2,SS 18-8   Solis IPL     *       *   Solis   Current BOM  
2825-0111
  SCREW,FHPH,0-80 X 3/16,82DEG,S   Solis IPL     *       *   Solis   Current BOM
 
2840-0066
  SLVG,BRDED,MESH,3/8,NOM DIA   Solis IPL     *       *   Solis   Current BOM  
3210-0048
  TAPE,POLYMIDE(KAPTON).002 X .5   Solis IPL     *       *   Solis   Current BOM
 
3810-0067
  BOX,STY,2 9/16X2 9/16X1 7/8   Sots IPL     *       *   Solis   Current BOM  
4555-0007
  SOLENOID,SMCUSA,V0110-6MO-LSCP   Solis IPL     *       *   Solis   Current BOM
 
4722-4300
  RES,F/C,43 OHM,1/4W,1%   Solis IPL     *       *   Solis   Current BOM  
4722-5320
  RES,FC SMT,532 OHM,1/8,1%   Solis IPL     *       *   Solis   Current BOM  
5400-0279
  FOIL,SHIM,.0005,302 SS   Sots IPL     *       *   Solis   Current BOM  
6010-0010
  WIRE,.005 DIA,316,SS   Solis IPL     *       *   Solis   Current BOM  
6050-0016
  CORD,POWER,INTERNATIONAL   Solis IPL     *       *   Solis   Current BOM  
6070-0188
  WIRE,HV,SILICONE,10KV,22AWG,WH   Solis IPL     *       *   Solis   Current BOM
 
FCO-297
  AC VOLTAGE CHECK,SOLIS   Solis IPL     *       *   Solis   Service  
0010-1116
  FILTER.650,SOLIS   Solis IPL     *       *   Solis   Service  
0010-1660
  ASSY.SHIPPING HNDPC,SOLIS   Solis IPL     *       *   Solis   Current BOM  
0010-1170
  SYSTEM,IPL,SOLIS,ENGLISH/DOM   Solis IPL     *       *   Solis   Current BOM  
0010-1174
  SYSTEM,IPL SOLIS,FRENCH   Solis IPL     *       *   Solis   Current BOM  
0010-1178
  SYSTEM,IPL SOLIS,UK   Solis IPL     *       *             Solis      
TOTAL
            *                            
 
                        Venus   Current BOM  
0010-1210
  LASER SYS,VENUS,115V,US   Venus     *       *   Venus   Current BOM  
0010-9060
  VENUS I,115V,USA   Venus     *       *   Venus   Current BOM  
0016-8601-01
  TBG,HTSHRK,.1251D,EXPANDED,BLK   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0101-8870
  LABEL, SERIAL NUMBER   Instrumentation - Smartscan Plus Lyra/Venus     *      
*   Venus   Current BOM  
0102-4470
  CAP,PROTECTIVE   Instrumentation - Smartscan Plus Lyra/Venus     *       *  
Venus   Current BOM  
0103-3000
  CABLE,SIMPLEX LOOSE TUBE   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0106-0493
  CONE,FIBER ALIGN,560mm   Instrumentation - Smartscan Plus Lyra/Venus     *    
  *   Venus   Current BOM  
0106-0498
  CONE,FBR ALNG,GLS CLD,440/480M   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0111-6351
  ASSY,FIBER,INTEGRATED,SCANNER,   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0111-8270
  LABEL,CABLE HANDPIECE   Instrumentation - Smartscan Plus Lyra/Venus     *    
  *   Venus   Current BOM  
0114-1820
  BOX,SHIPPER,ADD SINGLES   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0117-1790
  CABLE ASSY,EXTERNAL,SMARTSCAN,   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0117-2090
  CALIBRATION INSERT,SMARTSCAN   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
0117-4510
  BEZEL,AURA/VENUS   1 Excess, System     *       *   Venus   Current BOM  
0122-0150
  LENS,F-45CM,ERBIUM   Venus     *       *   Venus   Current BOM  
0122-0160
  LENS,f=35cm,ERBIUM   Venus     *       *   Venus   Current BOM  
0122-0190
  OUTPUT COUPLER,2.94UM   Venus     *       *   Venus   Current BOM  
0122-0330
  LENS,F-40.7CM,ERBIUM   Venus     *       *   Venus   Current BOM  
0122-0700
  PCF,VSCBI,VENUS SCAN CTRL   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Current BOM  
0122-0760
  PCA,VSCBI,B0M,W/VENUS SCAN CTL   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0122-1300
  CABLE ASSY,EXTERNAL,SCANNER,EL   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0122-1420
  SNOUT,SCANNER   Instrumentation - Smartscan Plus Lyra/Venus     *       *  
Venus   Current BOM  
0122-1440
  GALVO,MOUNT   Instrumentation - Smartscan Plus Lyra/Venus     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 23 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Venus   Current BOM  
0122-1450
  PANEL,SWITCH,SCANNER   Instrumentation - Smartscan Plus Lyra/Venus     *      
*   Venus   Current BOM  
0122-1483
  LENS CELL,5mm,CBH-2,ERBIUM   Venus     *       *   Venus   Current BOM  
0122-1500
  TRANSFORMER,115V,TORROID   Venus     *       *   Venus   Current BOM  
0122-1640
  PCA,VPDB,B0M,PWR DSTRB,115,T   Venus     *       *   Venus   Current BOM  
0122-1870
  LABEL,HZRD & RAD,VENUS,US   Venus     *       *   Venus   Current BOM  
0122-2290
  WINDOW CELL,SCANNER   Instrumentation - Smartscan Plus Lyra/Venus     *      
*   Venus   Current BOM  
0122-2330
  MIRROR,FLAT,2.94uM   Instrumentation - Smartscan Plus Lyra/Venus     *       *
  Venus   Current BOM  
0122-2480
  COVER,TOP,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0122-2490
  COVER,BOTTOM,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
0122-3230
  COOL TIP,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0122-3250
  SLEEVE,COOL TIP,SCANNER   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0122-3330
  ADAPTER,COOLTIP,SMARTSCAN   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Current BOM  
0122-3340
  COOLTIP,SMARTSCAN   Instrumentation - Smartscan Plus Lyra/Venus     *       *
  Venus   Current BOM  
0124-0110
  MOUNT,LENS,LYRS,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
0124-0120
  SMA,MODIFIED   Instrumentation - Smartscan Plus Lyra/Venus     *       *  
Venus   Current BOM  
0124-0130
  NUT,LYRA,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0124-1030
  EXTENSION,SMA   Instrumentation - Smartscan Plus Lyra/Venus     *       *  
Venus   Current BOM  
0124-1040
  WINDOW CELL,LYRA,SCANNER   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0124-1060
  MIRROR,FLAT,LYRA SCANNER   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0124-1130
  TIP,CALIB,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
0124-1140
  PLATE,CALIB,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Current BOM  
0124-2350
  BROCHURE,LYRA,HAIR REMVL,SPAN   Venus     *       *   Venus   Current BOM  
1600-0048
  ADHESIVE,MULTI-CURE,625   Instrumentation - Smartscan Plus Lyra/Venus     *  
    *   Venus   Current BOM  
2516-0116
  O-RING,SILICONE,7/32 X 11/32   Venus     *       *   Venus   Current BOM  
2620-0002
  HEAT SINK,VERTICAL PCB   Instrumentation - Smartscan Plus Lyra/Venus     *    
  *   Venus   Current BOM  
2806-0072
  CABLE TIE,SMALL,BLACK   Instrumentation - Smartscan Plus Lyra/Venus     *    
  *   Venus   Current BOM  
2860-0037
  PIN, DOWEL, .0627 X .188 LG   Venus     *       *   Venus   Current BOM  
3010-0038
  W1NDOW,SAPPHIRE,COATED   Venus     *       *   Venus   Current BOM  
3010-0040
  WINDOW,SAPPHIRE,COOLING,COATED   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
3010-0041
  WINDOW,SAPPHIRE,COATD,532&1064   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
3010-0042
  LENS,20.0mm,F.L.TRI,ACHROMATIC   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
3020-0018
  GUIDE,FIBER,BICONIC CONNECTOR   Instrumentation - Smartscan Plus Lyra/Venus  
  *       *   Venus   Current BOM  
3020-0039
  CONN,SMA 905,455u,SS   Instrumentation - Smartscan Plus Lyra/Venus     *      
*   Venus   Current BOM  
3020-0039-01
  CONN,SMA 905,BOOT   Instrumentation - Smartscan Plus Lyra/Venus     *       *
  Venus   Current BOM  
3050-0025
  RECPTICAL,SMA   Instrumentation - Smartscan Plus Lyra/Venus     *       *  
Venus   Current BOM  
3050-0032
  ASSY,COUNTERWEIGHT   Venus     *       *   Venus   Current BOM  
3500-0012
  GALVO,HIGH PERFORMANCE   Instrumentation - Smartscan Plus Lyra/Venus     *    
  *   Venus   Current BOM  
3810-0001
  BAG,RECL0SABLE,2X3   Instrumentation - Smartscan Plus Lyra/Venus     *       *
  Venus   Current BOM  
3810-0010
  BAG,PLASTIC,8X10   Instrumentation - Smartscan Plus Lyra/Venus     *       *  
Venus   Current BOM  
3810-0041
  BAG,REC10SEABLE, 3 X 5   Instrumentation - Smartscan Plus Lyra/Venus     *    
  *   Venus   Current BOM  
4000-0026
  P/S,CAP,CHRG,1500V,115VAC,PFC   Venus     *       *   Venus   Current BOM  
4300-0025
  FUSE,SL0 BL0 3A 250V 3AG   Venus     *       *   Venus   Current BOM  
4722-1333
  RES,133K OHMS,1/8W,1%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4722-2001
  RES,2K OHMS,1/8W,1%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Current BOM  
4723-1104
  RES,100K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1123
  RES,12K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1124
  RES,120K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1151
  RES,150 OHMS,1/BW,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1153
  RES,15K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1154
  RES,150K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1202
  RES,2K OHMS /8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Current BOM  
4723-1203
  RES,20K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1205
  RES,2M OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Current BOM  
4723-1242
  RES,2.4K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1243
  RES,24K OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1332
  RES,3.3K OHMS,118W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1513
  RES,51K OHMS,118W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
4723-1911
  RES,910 OHMS,1/8W,5%,SM1206   Instrumentation - Smartscan Plus Lyra/Venus    
*       *   Venus   Current BOM  
6050-0014
  CORDSET,N. A.,13A,HOSP. GRADE   Venus     *       *   Venus   Current BOM  
FCO-219
  AURA/VENUS FT/SW CONN,REPL   Aura/Venus     *       *   Venus   Major BOM  
0010-1041
  LASER IN USE SIGNS,ERBIUM,US   Venus     *       *   Venus   Major BOM  
0010-1050
  MANUAL,VENUS LASERS,WORLD   Venus     *       *   Venus   Major BOM  
0104-1810
  SPACER,SHUTTER/DETECTOR MNT,OM   Venus     *       *   Venus   Major BOM  
0122-0010
  BASEPLATE   Venus     *       *   Venus   Major BOM  
0122-0080
  PLATE,FRONT,VERTICAL MOUNT   Venus     *       *   Venus   Major BOM  
0122-0090
  PLATE,REAR,VERTICAL MOUNT   Venus     *       *   Venus   Major BOM  
0122-0170
  AIM COUPLER MIRROR,2.94UM   Venus     *       *   Venus   Major BOM  
0122-0180
  HR,MIRROR,2.94UM   Venus     *       *   Venus   Major BOM  
0122-0210
  BEAMSPLITTER,ERBIUM   Venus     *       *   Venus   Major BOM  
0122-0230
  BRACKET,ANGLE   Venus     *       *   Venus   Major BOM  
0122-0240
  PLATE,INSULATOR   Venus     *       *   Venus   Major BOM  
0122-0250
  PLATE,OPTIC MOUNT   Venus     *       *   Venus   Major BOM  
0122-0260
  BRACKET,MAIN   Venus     *       *   Venus   Major BOM  
0122-0270
  MOUNT,DETECTOR   Venus     *       *   Venus   Major BOM  
0122-0280
  MOUNT,DETECTOR,OUTER   Venus     *       *   Venus   Major BOM  
0122-0290
  MOUNT,BEANSPLITTER   Venus     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 24 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Venus   Major BOM  
0122-0300
  BLADE,SHUTTER   Venus     *       *   Venus   Major BOM  
0122-0370
  COVER,DUST,RESONATOR,VENUS   Venus     *       *   Venus   Major BOM  
0122-0380
  PLATE,ARM   Venus     *       *   Venus   Major BOM  
0122-0390
  BEAMDUMP   Venus     *       *   Venus   Major BOM  
0122-0400
  PCF,VSCR,SCR CTRL,FAB   Venus     *       *   Venus   Major BOM  
0122-0440
  PCA,VSCR,BOM,SCR CTRL,TESTED   Venus     *       *   Venus   Major BOM  
0122-0460
  PCA,VSCR,B0M,W,SCR CTRL   Venus     *       *   Venus   Major BOM  
0122-0510
  COVER,TOP   Venus     *       *   Venus   Major BOM  
0122-0570
  RETAINER,CABLE ARM   Venus     *       *   Venus   Major BOM  
0122-0580
  ROD,ERBIUM YAG   Venus     *       *   Venus   Major BOM  
0122-0610
  BRACKET,INTERFACE   Venus     *       *   Venus   Major BOM  
0122-0620
  PANEL,COVER,BEZEL FRONT   Venus     *       *   Venus   Major BOM  
0122-0650
  GUARD,DETECTOR   Venus     *       *   Venus   Major BOM  
0122-0670
  SPACER,AIR PUMP   Venus     *       *   Venus   Major BOM  
0122-0940
  PCA,VLCB,BOM,VENUS LCB,TESTED   Venus     *       *   Venus   Major BOM  
0122-1110
  BRACKET,SHUTTER   Venus     *       *   Venus   Major BOM  
0122-1140
  CABLE ASSY,PDB TO BRIDGE   Venus     *       *   Venus   Major BOM  
0122-1150
  CABLE ASSY,FAN   Venus     *       *   Venus   Major BOM  
0122-1170
  CABLE ASSY,AIR PUMP   Venus     *       *   Venus   Major BOM  
0122-1180
  CABLE ASSY,P1   Venus     *       *   Venus   Major BOM  
0122-1190
  CABLE ASSY,P2   Venus     *       *   Venus   Major BOM  
0122-1200
  CABLE ASSY,SCR BD,JS5   Venus     *       *   Venus   Major BOM  
0122-1210
  CABLE ASSY,SCR BD,JS6   Venus     *       *   Venus   Major BOM  
0122-1230
  CABLE ASSY,SCR BD,JS4   Venus     *       *   Venus   Major BOM  
0122-1250
  CABLE ASSY,LAMP NEGATIVE   Venus     *       *   Venus   Major BOM  
0122-1260
  CABLE ASSY,INDUCTOR INPUT   Venus     *       *   Venus   Major BOM  
0122-1270
  CABLE ASSY,INDUCTOR OUTPUT   Venus     *       *   Venus   Major BOM  
0122-1280
  CABLE ASSY,SHUTTER SENSORS   Venus     *       *   Venus   Major BOM  
0122-1290
  CABLE ASSY,DETECTORS   Venus     *       *   Venus   Major BOM  
0122-1390
  COVER,SPRING RETAINER   Venus     *       *   Venus   Major BOM  
0122-1410
  GASKET,LAMPHOUSING   Venus     *       *   Venus   Major BOM  
0122-1460
  HOLDER,W IRE   Venus     *       *   Venus   Major BOM  
0122-1720
  PCA,VPDB,B0M,PWR DSTRB,230,T   Venus     *       *   Venus   Major BOM  
0122-1830
  COVER,VSCR   Venus     *       *   Venus   Major BOM  
0122-1840
  ASSY,LAMPHOUSING   Venus     *       *   Venus   Major BOM  
0122-1891
  LABEL,HZRD & RAD,VENUS,UK   Venus     *       *   Venus   Major BOM  
0122-2220
  PLATE,AIM DIODE,MNT   Venus     *       *   Venus   Major BOM  
0122-2230
  SLIDE,AIM DIODE   Venus     *       *   Venus   Major BOM  
0122-2250
  SHIELD   Venus     *       *   Venus   Major BOM  
0122-2280
  GASKET,TOWER   Venus     *       *   Venus   Major BOM  
0122-2550
  CABLE ASSY,CB INPUT,230V   Venus     *       *   Venus   Major BOM  
0122-2560
  CABLE ASSY,AIM DIODE   Venus     *       *   Venus   Major BOM  
0122-2760
  INSULATOR,LINE FILTER   Venus     *       *   Venus   Major BOM  
0122-2780
  CABLE ASSY,PDB TO BRIDGE,230V   Venus     *       *   Venus   Major BOM  
0122-3150
  OUTPUT COUPLER,2.94u RELAY   Venus     *       *   Venus   Major BOM  
0122-3160
  LENS,+=47.8cm,ERBIUM   Venus     *       *   Venus   Major BOM  
0122-3170
  TOWER,VENUS   Venus     *       *   Venus   Major BOM  
0122-3240
  CLIP,ARM   Venus     *       *   Venus   Major BOM  
0122-3390
  PLUG,CONNECTOR   Venus     *       *   Venus   Major BOM  
0122-3400
  ASSY,CHASSIS,VENUS 1,115V   Venus     *       *   Venus   Major BOM  
0122-3480
  P/S,CAP,CHRG,1500V,230VAC,TSTD   Venus     *       *   Venus   Major BOM  
0122-3490
  P/S,FLASHLAMP,SIMR,860-54,TSTD   Venus     *       *   Venus   Major BOM  
1520-0007
  CAP,50UF,1500V,POLY,T00167   Venus     *       *   Venus   Major BOM  
1520-0009
  CAP ,.01UF,100VDC,5%, POLY   Venus     *       *   Venus   Major BOM  
1520-0010
  CAP,.001UF,400VDC,5%,POLY   Venus     *       *   Venus   Major BOM  
1540-8226
  CAP,8200PF,3KV,20%,30GAD82   Venus     *       *   Venus   Major BOM  
1590-6846
  CAP,TA,.68UF,35V,10%,RA   Venus     *       *   Venus   Major BOM  
1810-0006
  IND,100UH,L100-40C   Venus     *       *   Venus   Major BOM  
1810-0008
  IND,10uH,9A,MILLER 5502   Venus     *       *   Venus   Major BOM  
1810-0009
  IND,22uH,.5A,M-74F225A1   Venus     *       *   Venus   Major BOM  
1840-0005
  IND,100UH,HEAVY DUTY,7A,+/-10%   Venus     *       *   Venus   Major BOM  
2100-0141
  CONTACT,FEMALE,18-24 AWG   Venus     *       *   Venus   Major BOM  
2100-0266
  CONN,9P,PC,HD.25C,AMP350432-1   Venus     *       *   Venus   Major BOM  
2105-2115
  CONN,PC HDR 4MPOS.06BD SIL SN   Venus     *       *   Venus   Major BOM  
2105-2117
  CONN,PC HDR 3MPOS.06BD SIL SN   Venus     *       *   Venus   Major BOM  
2130-0098
  JACK,BANANA,BLACK   Venus     *       *   Venus   Major BOM  
2130-0099
  JACK,BANANA,RED   Venus     *       *   Venus   Major BOM  
2130-0100
  BANANA PLUG,SOLDERLESS,BLK   Venus     *       *   Venus   Major BOM  
2130-0101
  BANANA PLUG,SOLDERLESS,RED   Venus     *       *   Venus   Major BOM  
2500-0014
  BALL, SS, .250 DIA   Venus     *       *   Venus   Major BOM  
2525-0017
  BRKT,PUMP,4 PT,SHURFL0   Venus     *       *   Venus   Major BOM  
2803-0047
  TUBING,HEATSHRINK,3/16,CLEAR   Venus     *       *   Venus   Major BOM  
2806-0028
  GROMMET RIBBED   Venus     *       *   Venus   Major BOM  
2870-0000
  SOUNDFOAM,EMBOSSED,24X54X1/4T   Venus     *       *   Venus   Major BOM  
3000-0009
  ARM LAUNCH MIRROR   Venus     *       *   Venus   Major BOM  
3000-0010
  DETECTOR MIRROR,F=4,ERBIUM   Venus     *       *  

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 25 of 26

 



--------------------------------------------------------------------------------



 



                                  Product   Major, BOM   Item Number  
Description   Product Classification   SUM     Oty   Venus   Major BOM  
3050-0026
  LAMP HOUSING,LMI   Venus     *       *   Venus   Major BOM  
3050-0027
  FLASHLAMP,XENON   Venus     *       *   Venus   Major BOM  
3050-0031
  ARTICULATED ARM,L0NG   Venus     *       *   Venus   Major BOM  
3105-0400
  TBG,TYGON .125IDX.18800   Venus     *       *   Venus   Major BOM  
3133-0024
  I.C.,REGULATOR,LM7912CT-12   Venus     *       *   Venus   Major BOM  
3590-0010
  PUMP,12V,4A   Venus     *       *   Venus   Major BOM  
3590-0011
  PUMP,AIR,12V,.5A,14PSIG,9.5LPM   Venus     *       *   Venus   Major BOM  
3700-0017
  PYROELECTRIC DET,M420M7-4   Venus     *       *   Venus   Major BOM  
4000-0027
  P/S,CAP,CHRG,1500V,230VAC,PFC   Venus     *       *   Venus   Major BOM  
4000-0028
  P/S,FLASHLAMP SIMMER,860-54   Venus     *       *   Venus   Major BOM  
4500-0021
  RELAY,G6C-2114P-US-24VDC,DPDT   Venus     *       *   Venus   Major BOM  
4530-0015
  FILTER,RFI,1-PHASE,10AMP   Venus     *       *   Venus   Major BOM  
4702-0007
  RES,WW,50.0 OHMS,RS-10W ,1%   Venus     *       *   Venus   Major BOM  
4702-0008
  RES,MF,681K,.5W,1%,CMF-65   Venus     *       *   Venus   Major BOM  
4715-1003
  RES,CF,10 OHM,1W,5%   Venus     *       *   Venus   Major BOM  
4715-2221
  RES,CF,2.2K OHMS,1/4W,5%   Venus     *       *   Venus   Major BOM  
4717-1522
  RES,1.5K,1/2W,5%,MF   Venus     *       *   Venus   Major BOM  
4717-2202
  RES,22 OHMS,1/2W,5%,CF   Venus     *       *   Venus   Major BOM  
4717-4704
  RES,MF,47 OHMS,2W,5%   Venus     *       *   Venus   Major BOM  
4721-2222
  RESISTOR,2.2K,.5W,5%,CF   Venus     *       *   Venus   Major BOM  
4722-6193
  RES,619K,1/8W,1%,SM1206   Venus     *       *   Venus   Major BOM  
4723-0000
  RES,O OHM,1/8W,5%,SM1206   Venus     *       *   Venus   Major BOM  
4805-0005
  BRIDGE,25A,800V,IOR 250JB8L   Venus     *       *   Venus   Major BOM  
4830-0004
  DIODE,ZENER,1N751C,2%   Venus     *       *   Venus   Major BOM  
4831-0004
  DIODE MOD,ASSY,632 LSR,CIRC BM   Venus     *       *   Venus   Major BOM  
4835-0003
  THYR,MCD72-18io8B,T0-240,AA   Venus     *       *   Venus   Major BOM  
4835-0004
  THYR,CS20-16io1,70-247,AD   Venus     *       *   Venus   Major BOM  
5630-0007
  XFMR,PC,BH-505-5580,PULSE   Venus     *       *   Venus   Major BOM  
7211E0607
  SCREW ,PHP CUP,SS,M5.8X12mm LG   Venus     *       *   Venus   Service  
0010-1073
  LENS CELL,CBH-2,5.0mm   Instrumentation - Handpieces     *       *   Venus  
Service  
0091-3320
  CALIBTATOR, SCANNER FIBER   Instrumentation - Smartscan Plus Lyra/Venus     *
      *   Venus   Service  
0122-3470
  P/S,CAP,CHRG,1500V,115VAC,TSTD   Venus     *       *   Venus   Service  
0124-1080
  FIBER,SMARTSCAN PLUS   Instrumentation - Smartscan Plus Lyra/Venus     *      
*             Venus      
TOTAL
            *                            
Grand Total
  .         *                            
 
                               
 
      Summary                        
 
                           
 
      Gemini     *                  
 
      Aura/Lyra     *                  
 
      Venus     *                  
 
      Solis     *                  
 
      Other     *                  
 
                           
 
      Total     *                  
 
                   

 
* Redacted pursuant to request for confidential treatment

          Confidential   8/15/2007   Exhibit C Page 26 of 26

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Representation Letter
See attached

 



--------------------------------------------------------------------------------



 



[LASERSCOPE LOGO]
Date August 14, 2007
PricewaterhouseCoopers LLP
10 Almaden Blvd. Suite 1600,
San Jose, California, 95113
Attn: Adrian Beamish
We are providing this letter in connection with your audits of the Combined
Statements of Assets Sold and Liabilities Transferred of the Aesthetics Business
(the “Business”) of Laserscope (which was acquired by American Medical Systems,
Inc. (“AMS”), a wholly-owned subsidiary of American Medical Systems Holdings,
Inc., on July 20, 2006), as of December 30, 2006 and December 31, 2005 and the
Combined Statements of Revenues and Direct Operating Expenses of the Aesthetics
Business for the periods July 20, 2006 to December 30, 2006 (successor) and
January 1, 2006 to July 19, 2006 and for the years ended December 31, 2005 and
2004 (predecessor) for the purpose of expressing an opinion as to whether such
combined statements present fairly, in all material respects, the financial
statements of Laserscope in conformity with accounting principles generally
accepted in the United States of America. We confirm that we are responsible for
the fair presentation in the combined statements of assets sold and liabilities
transferred and the statements of revenues and direct operating expenses in
conformity with generally accepted accounting principles.
Certain representations in this letter are described as being limited to those
matters that are material. Items are considered material, regardless of size, if
they involve an omission or misstatement of accounting information that, in the
light of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would have been changed or
influenced by the omission or misstatement. For the purpose of this letter,
items greater than $50,000 are considered material.
AMS acquired the Business on July 20, 2006 and sold the Business on January 16,
2007. Accordingly, we have no independent knowledge regarding the activities of
the Business since January 16, 2007. Subject to the foregoing, we confirm, to
the best of our knowledge and belief, as of June 20, 2007, the date of your
report, the following representations made to you during your audit:

1.   The Combined Statements of Assets Sold and Liabilities Transferred of the
Business of the Predecessor as of December 31, 2005, and Combined Statements of
Revenues and Direct Operating Expenses for the period January 1, 2006 to
July 19, 2006 and for the years ended December 31, 2005 and 2004, and the
Combined Statement of Assets Sold and Liabilities Transferred of the Business of
the Successor as of December 30, 2006, and Combined Statement of Revenues and
Direct Operating Expenses for the period July 20, 2006 to December 30, 2006,
have been prepared for the purpose of complying with the rules and regulations
of the Securities and Exchange Commission for inclusion in the Current Report on
Form 8-K of Iridex

 



--------------------------------------------------------------------------------



 



    Corporation (“Iridex”). The Combined Statements of Assets Sold and
Liabilities Transferred include only specific assets and liabilities included in
the transaction contemplated by the Asset Purchase Agreement, dated November 30,
2006, between AMS and Iridex (the “Asset Purchase Agreement”). Financial
statements were not previously prepared in accordance with Generally Accepted
Accounting Principles for the Business as it has no separate legal status or
existence. Furthermore, there is no general ledger for the Business on a
stand-alone basis and complete balance sheets, income statements and balance
sheet and income statement detail have not been prepared for the Business. Cash
management functions were part of the Laserscope and AMS shared services
organizations and were not performed at the Business level. The information
regarding cash management transactions was not allocated to the Business and is
not otherwise readily available. As a result, neither Laserscope nor AMS are
able to provide complete financial information for the Aesthetics Business.
Based on the foregoing, complete balance sheet and income statement information,
and consequently cash flow information, for the Business cannot be compiled, and
therefore full audited financial statements are not provided.

2.   The Combined Statements of Revenues and Direct Operating Expenses include
historic revenues and direct operating expenses, of the Aesthetics Business.
Expenses include direct costs of products sold and services rendered, research
and development costs, sales, marketing and general administrative expenses
directly attributable to or allocated to the Aesthetics Business. Certain other
expenses and income such as allocations of general administrative support costs
including accounting, treasury, tax and legal support, interest income and
interest expense and income taxes have been excluded from the accompanying
combined statements of revenues and operating expenses as it is not practical to
isolate or allocate such expenses and income to the Business.

3.   The Combined Statements of Assets Sold and Liabilities Transferred have
been derived from the accounting records of Laserscope using the historical
basis of assets and liabilities of the Business, subject to fair value
adjustments to inventories, machinery and equipment and intangibles related to
the acquisition of Laserscope by AMS on July 20, 2006. The combined financial
statements are not intended to be a complete representation of the financial
position or results of operations for the Business as a stand-alone going
concern, nor are they indicative of the results to be expected from future
operations of the Business.

4.   We believe the assumptions and allocations underlying the Combined
Statements of Assets Sold and Liabilities Transferred and the related Combined
Statements of Revenues and Direct Operating Expenses are reasonable and
appropriate under the circumstances. The expenses and cost allocations (such as
percentage of revenue, percentage of COGS, percentage of R&D, area, headcount,
salary) have been determined on a basis that we consider to be a reasonable
reflection of the utilization of services provided or the benefit received by us
during the periods presented. We have, to the best of our ability, specifically
identified those employees who belong to the Business as of December 30, 2006
and December 31, 2005 to carve-out certain

 



--------------------------------------------------------------------------------



 



    employee costs and benefit accruals balances and stock options information.
We believe the list of employees used is accurate and reasonable.

5.   We have carved-out all fixtures, inventory, demonstration units, and other
tangible real property, to be transferred that relate primarily to or are used
or held for use primarily in connection with the Business, as defined by the
Asset Purchase Agreement.   6.   We have provided you with the final signed copy
of the Asset Purchase Agreement, and the Settlement Agreement, dated August 14,
2007. There are no other amendments, written or oral, to the Asset Purchase
Agreement.   7.   The Combined Statements of Assets Sold and Liabilities
Transferred of the Business and Combined Statements of Revenues and Direct
Operating Expenses referred to above are fairly presented in conformity with
accounting principles generally accepted in the United States of America, and
include those disclosures necessary for carve-out financial statements of this
nature and disclosures otherwise required to be included therein by the laws and
regulations to which the Business is subject.   8.   We have made available to
you all financial records and related data.   9.   There have been no
communications from regulatory agencies concerning noncompliance with or
deficiencies in financial reporting practices.   10.   There are no material
transactions, agreements or accounts that have not been properly recorded in the
accounting records underlying the combined financial statements, from which the
carve-out financials were derived.   11.   There were no uncorrected financial
statement misstatements pertaining to the combined financial statements from
which the carve-out financial statements were derived.   12.   We have disclosed
to you all deficiencies in the design or operation of internal control over
financial reporting of which we are aware.   13.   We acknowledge our
responsibility for the design and implementation of programs and controls to
provide reasonable assurance that fraud is prevented and detected.   14.   We
have no knowledge of any fraud or suspected fraud affecting the Business
involving:

  a.   Management,     b.   Employees who have significant roles in internal
control over financial reporting, or

 



--------------------------------------------------------------------------------



 



  c.   Others where the fraud could have a material effect on the Combined
Statements of Assets Sold and Liabilities Transferred of the Business or and
Combined Statements of Revenues and Direct Operating Expenses

15.   We have no knowledge of any allegations of fraud or suspected fraud
affecting the Business received in communications from employees, former
employees, analysts, regulators, short sellers, or others.

(As to items 13, 14 and 15, we understand the term “fraud” to mean those matters
described in Statement on Auditing Standards No. 99.)

16.   There have been no violations or possible violations of laws or
regulations whose effects should be considered for disclosure in the Combined
Statements of Assets Sold and Liabilities Transferred of the Business and
Combined Statements of Revenues and Direct Operating Expenses or as a basis for
recording a loss contingency.   17.   The following, if material, have been
properly recorded or disclosed in the Combined Statements of Assets Sold and
Liabilities Transferred of the Business and Combined Statements of Revenues and
Direct Operating Expenses statements:

  a.   Related-party transactions, including sales, purchases, loans, transfers,
leasing arrangements, and guarantees, and amounts receivable from or payable to
related parties. (We understand the term “related party” to include those
entities described in Statement on Auditing Standards No. 45, footnote 1.)    
b.   Guarantees, whether written or oral, under which the Business is
contingently liable.     c.   Significant estimates and material concentrations
known to management that is required to be disclosed in accordance with the
AlCPA’s Statement of Position 94-6, Disclosure of Certain Significant Risks and
Uncertainties. (Significant estimates are estimates at the balance sheet date
that could change materially within the next year. Concentrations refer to
volumes of business, revenues, available sources of supply, or markets or
geographic areas for which events could occur that would significantly disrupt
normal finances within the next year.)

18.   The Laserscope had satisfactory title to the assets sold to Iridex under
the Asset Purchase Agreement as of January 16, 2007. Such were subject a lien in
favor of AMS’s secured lender, and such lien was released at the closing of the
Asset Purchase Agreement.   19.   The Business or Laserscope has complied with
all aspects of contractual agreements that would have a material effect on the
Combined Statements of Assets Sold and Liabilities Transferred of the Business
and Combined Statements of Revenues and Direct Operating Expenses in the event
of noncompliance.

 



--------------------------------------------------------------------------------



 



20.   Receivables recorded in the combined financial statements represent bona
fide claims against debtors for sales or other charges arising on or before the
balance sheet dates and are not subject to discount except for normal cash
discounts. All receivables have been appropriately reduced to their estimated
net realizable value.   21.   Inventories recorded in the Combined Statements of
Assets Sold and Liabilities Transferred of the Business are stated at the lower
of cost or market, cost being determined on the FIFO basis, and due provision
was made to reduce all slow-moving, obsolete, or unusable inventories to their
estimated useful or scrap values. Inventory quantities at December 31, 2005 and
December 30, 2006 were determined from physical counts or from the perpetual
inventory records of Laserscope, which have been adjusted on the basis of
physical inventories taken by competent employees at various times during the
year. Liabilities for amounts unpaid are recorded for all items included in
inventories at balance sheet dates and all quantities billed to customers at
those dates are excluded from the inventory balances.   22.   All assets of the
Business which were sold under the Asset Purchase Agreement of which we are
aware are included in the Combined Statements of Assets Sold and Liabilities
Transferred of the Business.   23.   All liabilities of the Business which were
assumed by Iridex under the Asset Purchase Agreement of which we are aware are
included in the Combined Statements of Assets Sold and Liabilities Transferred
of the Business.   24.   All liabilities of the Business which are to be
transferred as per the Asset Purchase Agreement of which we are aware are
included in the Combined Statements of Assets Sold and Liabilities Transferred
of the Business as of December 31, 2005 and December 30, 2006. There are no
other liabilities or gain or loss contingencies that are required to be accrued
or disclosed by Financial Accounting Standards Board (FASB) Statement No. 5,
Accounting for Contingencies, and no unasserted claims or assessments that our
legal counsel has advised us are probable of assertion and required to be
disclosed in accordance with that Statement, as of these dates. As stated
previously, AMS sold the Business on January 16, 2007. Accordingly, we have no
independent knowledge regarding the activities of the Business since January 16,
2007.   25.   We assume responsibility for the valuation of goodwill and other
intangible assets in conjunction with our adoption of FASB Statement No. 142
(FAS 142), “Goodwill and Other Intangible Assets”. We have adequately considered
the qualifications of the specialists in determining the amounts and disclosures
of goodwill and intangible assets used in the Combined Statements of Assets Sold
and Liabilities Transferred of the Business as of December 31, 2005 and
December 30, 2006 (not to include the valuation of goodwill following the sale
of the Business to Iridex) and underlying accounting records. The assumptions
and methods used to determine the valuation of our goodwill and other intangible
assets pursuant to our adoption of FAS 142 are appropriate in the circumstances.
We also have reviewed goodwill and indefinite-lived intangibles for impairment
in accordance with FAS 142, and have appropriately

 



--------------------------------------------------------------------------------



 



    recorded adjustments to the carrying value of these assets based on the
results of the impairment tests.   26.   We have reviewed long-lived assets to
be held and used or to be disposed of by sale for impairment in accordance with
FASB Statement No. 144, “Accounting for the Impairment or Disposal of Long-Lived
Assets”, whenever events or changes in circumstances have indicated that the
carrying amount of assets might not be recoverable, and have appropriately
recorded the adjustment.   27.   The Business has appropriately reconciled its
books and records (e.g., general ledger accounts) underlying the financial
statements to their related supporting information (e.g., sub ledger or
third-party data). All related reconciling items considered to be material were
identified and included on the reconciliations and were appropriately adjusted
in the Combined Statements of Assets Sold and Liabilities Transferred of the
Business and Combined Statements of Revenues and Direct Operating Expenses.
There were no material unreconciled differences or material general ledger
suspense account items that should have been adjusted or reclassified to another
account balance. There were no material general ledger suspense account items
written off to a balance sheet account, which should have been written off to an
income statement account and vice versa. All Laserscope Aesthetic Business
consolidating entries have been properly recorded. All Laserscope Aesthetic
Business intracompany and intercompany accounts have been eliminated or
appropriately measured and considered for disclosure in the combined financial
statements.   28.   The Business or Laserscope has adopted and applied the
provisions of FASB Statement No. 123 (revised 2004), Share Based Payment, (“FAS
123(R)”) and its related guidance as of January 01, 2006. For the employees of
the Business, we have properly:

  a.   determined the requisite service period and recognized the fair value of
stock-based compensation over that period:     b.   determined the attribution
method;     c.   determined and applied a forfeiture rate assumption;     d.  
classified stock-based compensation awards as either equity or a liability;

29.   We have reviewed the criteria for revenue recognition included in SAB 104,
namely, evidence of arrangement, delivery, fixed price and collectibility and
are recognizing revenue in accordance with SAB 104.   30.   We did not issue any
side letters in regards to our sales agreements.   31.   We have fully disclosed
to you all sales terms (whether written or oral), including rights of return or
price adjustments.

 



--------------------------------------------------------------------------------



 



32.   The Business’ relationships and its subsidiaries have been fully
disclosed, and any related transactions have been properly recorded and
disclosed in the Combined Statements of Assets Sold and Liabilities Transferred
of the Business and Combined Statements of Revenues and Direct Operating
Expenses..   33.   The functional currency for the Business’ international
subsidiaries is the local currencies at the respective locations. All assets and
liabilities of foreign subsidiaries are translated to US Dollars at current
exchange rates. Income and expense items are translated at effective rates of
exchange prevailing during each period.   34.   Management has evaluated the
requirements of FAS 131 and has determined that the Business has only a single
reportable segment. The combined financial statements disclose the major
customers and geographic information required by FAS 131.

Although AMS has not owned the Business since January 16, 2007, we are not aware
of any events that have occurred subsequent to December 30, 2006 and through the
date of this letter that would require adjustment to or disclosure in the
Combined Statements of Assets Sold and Liabilities Transferred of the Business
and Combined Statements of Revenues and Direct Operating Expenses.
Yours truly,

     
     /s/ Kathie Lenzen
   
 
Kathie Lenzen
   
Corporate Controller
   
 
   
      /s/ Martin emerson
   
 
Martin Emerson
   
Chief Executive Officer
   

Laserscope — 3070 Orchard Drive — San Jose, CA 95134-2011 — (408) 943-0636

 



--------------------------------------------------------------------------------



 



Schedule 1.6
Asset Allocation
See attached

 



--------------------------------------------------------------------------------



 



          Iridex Allocation of Purchase Price
Asset sale dated January 16, 2007 — After post closing
true-ups and settlement   Schedule 1.6
 
 
IRC Section
1060 Allocation  
Assets
   
A/R — US based
  $ 3,586,796  
Finished Goods Inventory — US based
    2,424,491  
WIP, Raw Matl, and Service Inventory — US based
    TBD in future  ***
Prepaid Expense/Deposits — US based
    94,548  
Fixed Assets — US based
    660,330  
Stock in UK subsidiary
    5,377,670  
Stock in FR subsidiary
    3,437,785  
 
       
Liabilities
       
Warranty Reserves in US
    -1,721,201  
Unearned Serv. Rev. in US
    -1,812,116  
 
     
Subtotal
    11,998,303  
 
       
Goodwill and other intangibles — differential
    21,650,914  
 
       
 
     
Total Purchase Price ignoring buying costs
  $ 33,649,217  
 
       
Computation of Total Purchase Price:
       
Cash
  $ 26,000,000  
Cash from LSCP — France
    1,315,900  
 
       
Stock — unregistered shares
    1,600,000 *
U.S. warranty assumed
    1,771,201 ****
U.S. unearned serv rev
    1,812,116 ****
Final Adjustment
    1,150,000    
 
     
Total Purchase Price ignoring buying costs:
  $ 33,649,217 **
 
     

Footnotes to Allocation of Purchase Price

*   Since these shares were not registered and can not be readily marketed for
at least one year pursuant to SEC rules, a 20% discount factor off of the value
of registered shares as of the same date has been used.   **   Sales tax has not
been factored into the sales price allocation.   ***   Final amounts due in
9 months for Non-finished goods will be determined and reported at such point in
time.   ****   buyer and seller to apply their own interpretation of IRC
Section 451 & 461(h)

 